 



Exhibit 10.1
SETTLEMENT AGREEMENT
Between
Merck & Co., Inc.
And
The Counsel Listed on the Signature Pages Hereto
Dated As Of November 9, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
TABLE OF EXHIBITS AND SCHEDULES
  iv

PREAMBLE
    1  
RECITALS
    1  
Article 1 Required Submissions
    2  
Section 1.1. Registration
    2  
Section 1.2. Enrollment
    3  
Section 1.3. Claims Package and Submissions of PME Records
    6  
Section 1.4. Additional Claim Information
    7  
Section 1.5. Submissions Review/Completeness Provisions
    7  
Section 1.6. Pro Se Enrolled Program Claimants
    7  
Article 2 Eligibility for Claims Valuation
    8  
Section 2.1. Eligibility for Claims Valuation
    8  
Section 2.2. Eligibility Requirements
    8  
Section 2.3. Claims Administrator
    8  
Section 2.4. The Gate Committee
    9  
Section 2.5. Determinations of the Gate Committee
    9  
Section 2.6. Appeal from Determinations of the Claims Administrator and the Gate
Committee
    11  
Section 2.7. Resolution
    12  
Section 2.8. New Evidence
    13  
Section 2.9. Qualifying Program Claimant Status as Eligible Claimants
    13  
Article 3 Claims Valuation
    14  
Section 3.1. General
    14  
Section 3.2. Claim Assessment Process
    14  
Section 3.3. Fixed Payment
    15  
Section 3.4. Special Review
    16  
Section 3.5. Possible Additional Points Award For Second Eligible Event
    17  
Section 3.6. No Punitive Damages
    17  
Article 4 Payment to Qualifying Program Claimants
    18  
Section 4.1. Interim Settlement Payments
    18  
Section 4.2. Extraordinary Injury Payments
    20  
Section 4.3. Final Settlement Payments
    22  
Section 4.4. Satisfaction of Liens
    22  
Article 5 Merck Funding Obligations
    22  
Section 5.1. Merck Funding Obligations
    22  
Section 5.2. Limitations on Merck Funding Obligations
    25  
Section 5.3. Certain Letter of Credit Provisions
    26  
Section 5.4. Administrative Expenses Fund Excess
    28  

ii

 



--------------------------------------------------------------------------------



 



         
Section 5.5. Form of Notices to Escrow Agent
    29  
Article 6 Administrators
    29  
Section 6.1. Appointment and Replacement of Administrative Personnel
    29  
Section 6.2. Certain General Authority of the Claims Administrator
    30  
Section 6.3. Liability of Administrative Personnel
    30  
Article 7 Certain Litigation Matters
    31  
Section 7.1. Merck Defenses
    31  
Section 7.2. Tolling
    31  
Section 7.3. Use of Dismissal With Prejudice Stipulations and Releases Prior to
Certain Events
    31  
Section 7.4. Pursuit of Certain Claims
    32  
Article 8 Submission to Authority
    33  
Section 8.1. Submission to Authority of Chief Administrator and Special Master
    33  
Article 9 Attorneys’ Fees
    35  
Section 9.1. Individual Counsel Attorneys’ Fees
    35  
Section 9.2. Common Benefit Fees and Reimbursement of Litigation Costs
    35  
Article 10 Quality Control and Audit Procedures
    37  
Section 10.1. Prevention and Detection of Fraud — General
    37  
Section 10.2. Mandatory Periodic Audits
    37  
Section 10.3. Merck/NPC Audit Right
    38  
Section 10.4. Relief
    39  
Section 10.5. Inaccuracy of Representations, Warranties or Certifications
    40  
Section 10.6. No Misrepresentation of Program
    41  
Article 11 Walk Away Rights and Termination of the Agreement
    41  
Section 11.1. Walk Away Rights and Termination of the Agreement
    41  
Section 11.2. Time to Exercise Walk Away Right
    43  
Section 11.3. Notice of Exercise
    43  
Section 11.4. Effects of Termination
    43  
Article 12 Liens
    44  
Section 12.1. Liens
    44  
Article 13 No Admission of Liability or Lack of Merit
    46  
Section 13.1. No Admission of Liability or Lack of Merit
    46  
Article 14 Reporting Obligations; Merck and NPC Access to Data
    46  
Section 14.1. Reporting Obligations
    46  
Section 14.2. Merck and NPC Access to Data
    46  
Article 15 Public Statements; Confidentiality
    47  
Section 15.1. Program Claimant Confidential Information
    47  
Section 15.2. Accurate Public Statement
    47  
Article 16 Miscellaneous
    47  
Section 16.1. Notice by Parties
    47  

iii

 



--------------------------------------------------------------------------------



 



         
Section 16.2. Receipt of Documentation
    49  
Section 16.3. Governing Law
    49  
Section 16.4. Waiver of Inconsistent Provisions of Law; Severability
    49  
Section 16.5. Facsimile Signatures
    50  
Section 16.6. Construction
    50  
Section 16.7. Entire Agreement
    50  
Section 16.8. Headings; References
    50  
Section 16.9. No Third Party Beneficiaries; Assignment
    51  
Section 16.10. Amendments; No Implied Waiver
    51  
Section 16.11. Counterparts
    52  
Section 16.12. Tax Matters
    52  
Section 16.13. Further Assurances
    52  
Article 17 Definitions
    52  
Section 17.1. Definitions
    52  
Section 17.2. Cross-Reference of Other Definitions
    64  

TABLE OF EXHIBITS AND SCHEDULES
Exhibit 1.1 — Form of Registration Order
Exhibit 1.2.2.3 — Form of Release
Exhibit 1.3.1 — Required PME Records
Exhibit 1.5— Submissions Review/Completeness Provisions
Exhibit 2.2.1.1 — Injury Gate Criteria
Exhibit 2.2.1.2 — Duration Gate Criteria
Exhibit 2.2.1.3 — Proximity Gate Criteria
Exhibit 2.2.2 — Evidence of Usage Confirmation Criteria
Exhibit 2.7.3 — Form of Future Evidence Stipulation
Exhibit 3.2.1 — Points Award Methodology/Criteria
Exhibit 17.1.12 — Claims Form
Exhibit 17.1.27 — Enrollment Form
Exhibit 17.1.29 — Form of Escrow Agreement
Exhibit 17.1.46 — Form of Letter of Credit
Schedule 17.1.22 — List of Excluded Persons
iv

 



--------------------------------------------------------------------------------



 



SETTLEMENT AGREEMENT
     SETTLEMENT AGREEMENT, dated as of November 9, 2007 (the “Execution Date” ),
between (i) Merck & Co., Inc., a New Jersey corporation (together with its
successors and assigns, “Merck” ), and (ii) the counsel listed in the signature
pages hereto under the heading “Negotiating Plaintiffs’ Counsel” (collectively,
the “NPC”; the NPC and Merck, each a “Party” and collectively the “Parties” ).
     Certain terms used in this Agreement are defined in Article 17. These terms
are italicized the first time that they appear in the text of this Agreement.
PREAMBLE
     This is an agreement between (i) Merck and (ii) the NPC, which includes all
counsel appointed to the Executive Committee of the Plaintiffs’ Steering
Committee in In re VIOXX Products Liability Litigation, MDL No. 1657, a federal
multi-district litigation which is venued in the United States District Court
for the Eastern District of Louisiana (such court, the “MDL Court” , and such
steering committee, the “PSC” ) and representatives of plaintiffs’ counsel in
the Coordinated Proceedings in the state courts of New Jersey, California, and
Texas. This Agreement establishes a program to resolve the actions, disputes and
claims that these, and other, plaintiffs’ counsel have asserted against Merck on
behalf of their clients related to their clients’ alleged use of VIOXX.
RECITALS
     A. Merck voluntarily withdrew VIOXX from the market on September 30, 2004.
     B. As of October 1, 2007, there were approximately 26,000 active VIOXX
personal-injury actions filed against Merck nationwide, representing
approximately 47,000 claimant groups.
     C. Approximately 14,500 additional claimants asserted direct claims against
Merck but agreed to refrain from filing suit while their claims were tolled.
Approximately 13,250 of those agreements remain in effect.
     D. More than 95% of the active plaintiffs are presently coordinated in one
of the following four “Coordinated Proceedings” :

  a.   In re VIOXX Products Liability Litigation, Federal MDL No. 1657, venued
in the MDL Court;     b.   In re VIOXX Coordinated Cases, JCCP No. 4247, venued
in the Superior Court of California, County of Los Angeles;     c.   In re VIOXX
Litigation, Cases No. 619 and 273, venued in the Superior Court of New Jersey,
Law Division, Atlantic County; and

 



--------------------------------------------------------------------------------



 



  d.   In re Texas State VIOXX Litigation, Master Docket No. 2005-59499, venued
in the District Court of Harris County, Texas, 157th Judicial District.

     E. The NPC and Merck have agreed to establish a pre-funded, structured
private settlement program, as set forth herein, to resolve pending or tolled
(and certain previously tolled) VIOXX claims against Merck involving heart
attacks, ischemic strokes and sudden cardiac deaths for an overall amount of
$4,850,000,000 (the “Program” ).
     F. The Program is intended to resolve, in lieu of further litigation, the
claims of all Eligible Claimants (including both Eligible Claimants within the
Coordinated Proceedings and Eligible Claimants with pending lawsuits against
Merck in any District of Columbia court, any Puerto Rico court or any court or
tribunal of the United States outside the Coordinated Proceedings) who
participate in the Program (except only as otherwise set forth in Section
2.7.3.1).
     G. A key objective of the Program is that, with respect to any counsel with
an Interest in the claims of any Enrolled Program Claimant, all other Eligible
Claimants in which such counsel has an Interest shall be enrolled in the
Program.
     H. No claims brought against Merck after the date of this Agreement will be
eligible to participate in the Program or receive any payment under the Program.
     I. The Program will not be construed as evidence of, or as an admission by,
Merck or any Released Party of any fault, Liability, wrongdoing or damages
whatsoever or as admission by any Enrolled Program Claimant of any lack of merit
in their claims.
     Merck and the NPC hereby agree as follows:
Article 1
Required Submissions
Section 1.1. Registration
     The Parties agree to apply jointly in each of the Coordinated Proceedings
for an order, substantially in the form of Exhibit 1.1 (the “Registration Order”
). According to the terms of the Registration Order, all counsel of record in
cases filed in any of the Coordinated Proceedings must take such steps as are
necessary to ensure that all Claims asserted on behalf of a Person asserting a
personal injury Claim (either in a pending action or the subject of a Tolling
Agreement), and all Claims derivative thereof, Connected With VIOXX in which
such counsel had an Interest as of October 1, 2007 (subject to the updating
requirements set forth therein) are registered and all counsel with an Interest
in any such Claim are identified. Such registration requirement will apply
regardless of (i) whether such Claims are Eligible Claims, (ii) whether such
counsel intend to enroll any such Claims in the Program, and (iii) whether such
Claims are filed in any court other than the Coordinated Proceedings. Counsel
shall register such Claims by filing and serving in accordance with the
Registration Order a Registration Affidavit no later than January 15, 2008
covering each Plaintiff and Tolling Claimant (as such terms are defined in the
Registration Order) asserting such Claims. Pro se claimants must also file and
serve a

2



--------------------------------------------------------------------------------



 



Registration Affidavit by January 15, 2008. Registration Affidavits shall be in
the form set forth in Exhibit 1.1. Counsel shall be required to update, within
30 (thirty) days of any change thereto, the information provided by them in
their Registration Affidavit and simultaneously serve a copy of any such update
in accordance with the Registration Order.
Section 1.2. Enrollment
          1.2.1. Only Eligible Claimants (and, to the extent required pursuant
to Section 1.2.2, Derivative Claimants) may enroll in the Program.
          1.2.2. In order for an Eligible Claimant to participate in the
Program, such Eligible Claimant must deliver to the Claims Administrator an
Enrollment Form (including all exhibits and attachments thereto), all properly
and fully completed, and properly and fully executed by the various Persons
specified therein, not later than the Enrollment Deadline Date, which, subject
to extension as provided herein, is March 1, 2008.
               1.2.2.1. The Enrollment Form for an Eligible Claimant who is
represented by counsel must be submitted on his behalf by his Counsel. (For the
avoidance of doubt, references herein to Enrollment Forms submitted “by” a
Program Claimant(s) shall be deemed to include Enrollment Forms so submitted on
behalf of such Program Claimant.) However, in any event, all Releases (as
defined below), Medical Record Authorization Forms (as such term is used in the
Enrollment Form) and Employment Record Authorization Forms (as such term is used
in the Enrollment Form) must be properly and fully executed by the Eligible
Claimants themselves (in addition to being executed by Counsel as specified
therein). Dismissal With Prejudice Stipulations shall be executed by the
Eligible Claimants’ (other than Eligible Claimants who do not have a lawsuit
pending against Merck Connected With VIOXX) respective Counsel (or, if not
represented by counsel, by the Eligible Claimants).
               1.2.2.2. In order to qualify for an Interim Settlement Payment,
an Eligible Claimant must deliver to the Claims Administrator a properly and
fully executed Enrollment Form (including all exhibits and attachments thereto)
no later than February 29, 2008. The Claims Administrator, by no later than
March 15, 2008, shall give to counsel for Registered Eligible Claimants (or, if
not represented by counsel, directly to the Registered Eligible Claimants) who
have not enrolled in the Program by February 29, 2008 notice of such failure to
enroll. Neither the Claims Administrator, Merck nor the NPC shall have any
Liability for any failure of the Claims Administrator to give any notice
described above in this Section. In any event, Eligible Claimants who have not
enrolled by the Enrollment Deadline Date shall not be eligible to participate in
the Program except by consent of Merck.
               1.2.2.3. As part of enrollment, each Eligible Claimant will be
required to execute a Release, in the form of Exhibit 1.2.2.3 (a “Release” ), to

3



--------------------------------------------------------------------------------



 



(without limitation) release, and indemnify and hold harmless, each Released
Party according to the terms set forth therein.
               1.2.2.4. All Derivative Claimants that have a lawsuit pending
against Merck Connected With VIOXX, or who are Tolling Agreement Parties
Connected With VIOXX, also must execute and deliver to the Claims Administrator
their respective Program Claimant’s Release and (unless they are Tolling
Agreement Parties) Dismissal With Prejudice Stipulation (provided that if such
Derivative Claimant is represented by counsel, then only such counsel shall be
required to execute such Dismissal With Prejudice Stipulation) in order for such
Eligible Claimant to enroll in the Program. The Program Claimant may submit his
Enrollment Form without there being full compliance with the preceding sentence
at the time of such submission. However, (i) any term of this Agreement to the
contrary notwithstanding, such Program Claimant shall not be eligible to receive
any Settlement Payment until such full compliance is achieved and (ii) if such
full compliance is not achieved by November 30, 2008, such Program Claimant
immediately shall cease to have any further rights under the Program, and the
Claims Administrator shall deliver such Program Claimant’s Dismissal With
Prejudice Stipulation and Release to Merck (and, without limitation, Merck shall
be free to file or cause to be filed such Dismissal With Prejudice Stipulation
and/or Release in any relevant action or proceeding). Executing Derivative
Claimants have no direct rights or standing under the Program, and their status
under the Program is totally derivative of that of their related Enrolled
Program Claimant.
          1.2.3. Submission of an Enrollment Form is irrevocable. No Program
Claimant (or related Derivative Claimant specified in Section 1.2.2) may under
any circumstances or reason withdraw an Enrollment Form, request the return of
his Release or Dismissal With Prejudice Stipulation (other than as specified in
Section 2.7.3.1), or otherwise unilaterally exit the Program.
          1.2.4. By submitting an Enrollment Form, the Enrolling Counsel, and
all Program Claimants covered by such Enrollment Form (and all related Executing
Derivative Claimants), shall be deemed to have agreed to be bound by all of the
terms and conditions of this Agreement.
          1.2.5. Without limitation of Section 1.2.6 or Article 10, each of
Merck in its sole and absolute discretion, and the Claims Administrator (with
Merck’s consent), may accept or reject an Enrollment Form in relation to any
particular Program Claimant at any time on or prior to the 30th day after the
Enrollment Deadline Date if (i) the Enrollment Form is not properly completed
and executed by each Person required to execute such Enrollment Form, or
(ii) such Enrollment Form (x) fails to provide the information required therein
to be provided in relation to such Program Claimant, (y) fails to include a
Release, Medical Record Authorization Form or Employment Record Authorization
Form (the latter for applicants for EI Payments) executed by such Program
Claimant and each other Person herein and/or therein required in relation to
such Program Claimant to execute such Release (except as otherwise provided in
Section 1.2.2.4) or (z) fails to

4



--------------------------------------------------------------------------------



 



include a Dismissal With Prejudice Stipulation executed on behalf of such
Program Claimant, and (except as otherwise provided in Section 1.2.2.4) all
related Executing Derivative Claimants (in each case other than Tolling
Agreement Parties), by their Counsel.
          1.2.6. Enrolling Counsel may submit Enrollment Forms for Eligible
Claimants on a rolling basis. However, without limitation of Section 1.2.5, at
any time on or prior to the 60th day after service of the Certification of Final
Enrollment included in the “Enrollment Materials” included in the Enrollment
Form, Merck in its sole and absolute discretion may reject any or all Enrollment
Forms submitted by an Enrolling Counsel, in relation to any or all of the
Program Claimants covered thereby, for the following reasons:
               1.2.6.1. Such Enrolling Counsel has failed to file a Registration
Affidavit complying with the Registration Order; or
               1.2.6.2. Such Enrolling Counsel has been determined pursuant to
Section 1.2.9 to have failed in any respect to comply with the requirements of
Section 1.2.8.1, 1.2.8.2 or 1.2.8.3;
               1.2.6.3. Such Enrolling Counsel has since the Execution Date
received compensation (or entered into any agreement or arrangement to receive
or potentially to receive compensation) for relinquishing his or her Interest in
any Claim Connected With VIOXX of any Eligible Claimant who has not enrolled in
the Program as of the date of service of the Certification of Final Enrollment
(or, if earlier, June 30, 2008).
          1.2.7. The parties agree that a key objective of the Program is that,
with respect to any counsel with an Interest in the claims of any Enrolled
Program Claimant, all other Eligible Claimants in which such counsel has an
Interest shall be enrolled in the Program.
          1.2.8. While nothing in this Agreement is intended to operate as a
“restriction” on the right of any Claimant’s counsel to practice law within the
meaning of the equivalent to Rule 5.6(b) of the ABA Model Rules of Professional
Conduct in any jurisdictions in which Claimant’s Counsel practices or whose
rules may otherwise apply, it is agreed that (except to the extent waived by
Merck in its sole discretion in any instance):
               1.2.8.1. By submitting an Enrollment Form, the Enrolling Counsel
affirms that he has recommended, or (if such Enrollment Form is submitted prior
to February 28, 2008) will recommend by no later than the earlier of the date of
service of the Certification of Final Enrollment and February 28, 2008, to 100%
of the Eligible Claimants represented by such Enrolling Counsel that such
Eligible Claimants enroll in the Program.
               1.2.8.2. If any such Eligible Claimant disregards such
recommendation, or for any other reason fails (or has failed) to submit a non-

5



--------------------------------------------------------------------------------



 



deficient and non-defective Enrollment Form on or before the earlier of the date
of service of the Certification of Final Enrollment and June 30, 2008, such
Enrolling Counsel shall, on or before the earlier of June 30, 2008 and the 30th
day after the date of service of the Certification of Final Enrollment (or, if
such Enrolling Counsel first becomes an Enrolling Counsel after June 30, 2008,
shall have, by the date such Enrolling Counsel so first became an Enrolling
Counsel), to the extent permitted by the equivalents to Rules 1.16 and 5.6 of
the ABA Model Rules of Professional Conduct in the relevant jurisdiction(s),
(i) take (or have taken, as the case may be) all necessary steps to disengage
and withdraw from the representation of such Eligible Claimant and to forego any
Interest in such Eligible Claimant and (ii) cause (or have caused, as the case
may be) each other Enrolling Counsel, and each other counsel with an Interest in
any Enrolled Program Claimant, which has an Interest in such Eligible Claimant
to do the same.
               1.2.8.3. Each Enrolling Counsel, by submitting an Enrollment
Form, agrees to abide by Section 1.2.8.2 in relation to any Eligible Claimant in
which such Enrolling Counsel is an “other Enrolling Counsel” referenced in
clause (ii) of said Section 1.2.8.2 (and to do so in the same time frame as is
applicable to the Enrolling Counsel who represents such Eligible Claimant).
          1.2.9. Upon request from Merck at any time, the Chief Administrator
will determine whether an Enrolling Counsel has failed to comply with the
requirements of Section 1.2.8.1, 1.2.8.2 or 1.2.8.3 in any respect. The Chief
Administrator’s decision on this matter shall be final, binding and
Non-Appealable.
          1.2.10. Without limitation, for purposes of Sections 1.2.6, 1.2.7,
1.2.8, 1.2.9, 2.5.3.1, 3.2.1.1 and Section 11.1.5, (i) any Person that would be
considered to be an “Eligible Claimant” based on the information set forth in
such Person’s (or such Person’s Product User’s) complaint, Profile Form and/or
PME Records shall be considered to constitute an “Eligible Claimant” and (ii) a
lawyer or law firm shall be considered to have an Interest in each Person in
which such lawyer or law firm claims to have, or have had, an Interest in a
Registration Affidavit.
Section 1.3. Claims Package and Submissions of PME Records
          1.3.1. Each Enrolled Program Claimant shall submit to the Claims
Administrator a fully completed Claims Package, including all of the PME Records
and other records or other documentation specified in Exhibit 1.3.1 (the
“Required PME Records”) but excluding Additional Claims Information (which is
covered by Section 1.4), by July 1, 2008.
          1.3.2. Each Claims Form (and Supplementary Claims Form) must be
submitted on behalf of the Program Claimant by his Counsel. If a Program
Claimant is not represented by Counsel, such Claims Form (or Supplementary
Claims Form) must be executed by the Program Claimant.

6



--------------------------------------------------------------------------------



 



          1.3.3. Any portion of any or all of the Enrollment Forms and/or Claims
Packages may be required to be filed electronically.
          1.3.4. In relation to any particular Enrolled Program Claimant, Merck
will provide to the Claims Administrator, the Gate Committee and the Special
Master, and to such Enrolled Program Claimant and his Counsel, such access to
the Litigation Medical Records Depository as is available to plaintiffs via the
Internet at www.lmi-med.com.
          1.3.5. The Administrators and the Gate Committee, and their respective
representatives and others deemed necessary by each to assist them and/or their
representatives, will have unlimited access to all submitted Enrollment Forms
and Claims Packages.
Section 1.4. Additional Claim Information
          1.4.1. The Claims Administrator or the Special Master may require such
additional records or other documentation (including further documentation) as
either of them may determine is material and necessary (i) to determine whether
a particular Enrolled Program Claimant meets the Eligibility Requirements or
(ii) for purposes of the Claims Valuation Process (any such further required
records or other documentation, the “Additional Claim Information” ). In such
cases, the Claims Administrator or the Special Master shall issue a written
request to the Enrolled Program Claimant’s Counsel, or if without counsel, to
the Enrolled Program Claimant.
          1.4.2. An Enrolled Program Claimant must produce Additional Claim
Information requested pursuant to Section 1.4.1 either within 60 days of service
of such request or by the deadline set forth in Section 1.3.1, whichever is
later.
          1.4.3. Additional Claim Information shall be submitted by means of a
Supplementary Claims Form executed and delivered as specified in Section 1.3.2.
Section 1.5. Submissions Review/Completeness Provisions
          Exhibit 1.5 is hereby incorporated into this Agreement by this
reference as if set forth in full herein.
Section 1.6. Pro Se Enrolled Program Claimants
          1.6.1. Enrolled Program Claimants who are not represented by counsel
may request assistance with the claims process from the PSC.
          1.6.2. Enrolled Program Claimants who are not represented by counsel
may, at any time, obtain legal counsel in connection with this Agreement.

7



--------------------------------------------------------------------------------



 



Article 2
Eligibility for Claims Valuation
Section 2.1. Eligibility for Claims Valuation
          The Claims Valuation Process in the Program is open only to those
Enrolled Program Claimants who are determined or deemed to meet the Eligibility
Requirements, or otherwise are deemed to be “Qualifying Program Claimants,” in
each case as set forth below in this Article 2 (any such Enrolled Program
Claimant, a “Qualifying Program Claimant” ).
Section 2.2. Eligibility Requirements
          2.2.1. The “Eligibility Requirements,” with respect to any particular
Enrolled Program Claimant, are the following:
               2.2.1.1. such Enrolled Program Claimant or Enrolled Program
Claimant’s Product User shall meet the Injury Gate criteria specified in
Exhibit 2.2.1.1 in relation to his Eligible Event;
               2.2.1.2. such Enrolled Program Claimant or Enrolled Program
Claimant’s Product User shall meet the Duration Gate criteria specified in
Exhibit 2.2.1.2 in relation to such Eligible Event; and
               2.2.1.3. such Enrolled Program Claimant or Enrolled Program
Claimant’s Product User shall meet the Proximity Gate criteria specified in
Exhibit 2.2.1.3 in relation to such Eligible Event.
          2.2.2. For purposes of the Eligibility Requirements and for purposes
of Claims Valuation Process, evidence of VIOXX usage shall be determined in
accordance with the criteria set forth in Exhibit 2.2.2.
          2.2.3. Exhibits 2.2.1.1, 2.2.1.2, 2.2.1.3 and 2.2.2 are hereby
incorporated into this Agreement by reference.
Section 2.3. Claims Administrator
          2.3.1. The Claims Administrator initially will determine whether an
Enrolled Program Claimant meets the Eligibility Requirements. In that
connection, the Claims Administrator shall review and analyze the Claims Package
submitted by the Enrolled Program Claimant and may, to verify completeness or to
verify the presence or absence of a condition suggested in the Claims Package,
or in cases of inconsistency, suspicion of irregularity, for audit purposes
and/or similarly appropriate circumstances, review and analyze other documents
or materials that the Claims Administrator has access to pursuant to this
Agreement.
          2.3.2. Any Enrolled Program Claimant who the Claims Administrator
determines meets the Eligibility Requirements is a Qualifying Program Claimant,
and such Enrolled Program Claimant shall have his EC Claim assessed, and be
eligible to

8



--------------------------------------------------------------------------------



 



receive payments, as set forth in Article 3 and Article 4. The Claims
Administrator promptly shall notify the Gate Committee and such Enrolled Program
Claimant of such determination of the Claims Administrator.
          2.3.3. Any Enrolled Program Claimant who the Claims Administrator
determines not to meet the Eligibility Requirements will be subject to the
procedures set forth in Section 2.5 and Section 2.6.
Section 2.4. The Gate Committee
          2.4.1. There is hereby established for purposes of this Agreement a
committee called the “Gate Committee” .
          2.4.2. Merck shall have right to appoint, remove and replace in its
discretion (at any time or from time to time) three representatives to the Gate
Committee. The NPC shall have right to appoint, remove and replace in their
discretion (at any time or from time to time) three representatives to the Gate
Committee.
          2.4.3. Merck’s representatives on the Gate Committee may discuss any
matter relating to the Gate Committee and its affairs, or otherwise relating to
Section 2.5, with Merck. The NPC’s representatives on the Gate Committee may
discuss any matter relating to the Gate Committee and its affairs, or otherwise
relating to Section 2.5, with the NPC.
Section 2.5. Determinations of the Gate Committee
          2.5.1. The Claims Administrator shall inform the Gate Committee on a
regular basis of the Enrolled Program Claimants that it has determined fail to
meet the Eligibility Requirements. The Gate Committee subsequently will
determine whether such Enrolled Program Claimants will be deemed to be
Qualifying Program Claimants notwithstanding the contrary conclusion of the
Claims Administrator.
          2.5.2. The Gate Committee shall have the right to receive and review
any or all of the records made available to the Claims Administrator concerning
any particular Enrolled Program Claimant that the Claims Administrator
determined failed to meet the Eligibility Requirements, as well as any
additional materials that such Enrolled Program Claimant may wish to provide,
any material in the Litigation Medical Records Depository available to the Gate
Committee pursuant to Section 1.3.4 or any material otherwise available.
          2.5.3. The Gate Committee shall commence meeting after the Claims
Administrator informs the Gate Committee of its first determinations that an
Enrolled Program Claimant has failed to meet the Eligibility Requirements. For
the first six months after being so informed, the Gate Committee shall meet on a
monthly basis. Thereafter, the Gate Committee shall meet on a quarterly basis.
The Gate Committee may elect to meet more often if necessary to properly
discharge its responsibilities.

9



--------------------------------------------------------------------------------



 



               2.5.3.1. The Gate Committee shall process Program Claims in the
order in which they are provided to the Gate Committee by the Claims
Administrator, provided that the Gate Committee shall not consider the case of
any particular Enrolled Program Claimant until full compliance with the first
sentence of Section 1.2.2.4 has been, or is, achieved in relation to such
Program Claimant. However, neither the Gate Committee nor Merck shall have any
Liability for any failure to comply with the preceding sentence.
          2.5.4. An Enrolled Program Claimant that the Claims Administrator has
determined not to meet the Eligibility Requirements nonetheless will be deemed
to be a Qualifying Program Claimant if a majority of the Gate Committee so
determines (for the avoidance of doubt, with or without regard to the
Eligibility Requirements). Conversely, subject to Section 2.5.5, an Enrolled
Program Claimant will be deemed not to be a Qualifying Program Claimant if three
or more members of the Gate Committee determine that the determination of the
Claims Administrator should not be overturned. Members of the Gate Committee
shall establish procedures to prevent the NPC representatives thereon from
voting on cases where they have an Interest. The Gate Committee shall inform the
Claims Administrator on a periodic basis of its determinations.
          2.5.5.
               2.5.5.1. Regardless of any contrary decision of the Claims
Administrator and/or the Gate Committee (including any such decision in which
any Merck representative on the Gate Committee may have concurred), an Enrolled
Program Claimant also will be deemed to be a Qualifying Program Claimant if
Merck’s representatives on the Gate Committee, in their sole and absolute
discretion, deem (by timely (as specified in Section 2.5.5.2) notice to such
effect to the Claims Administrator) such Enrolled Program Claimant to constitute
a Qualifying Program Claimant (for the avoidance of doubt, with or without
regard to the Eligibility Requirements). For the avoidance of doubt, action
taken by the Gate Committee as a whole shall not be considered to constitute
action taken by Merck’s representatives pursuant to this Section 2.5.5.1;
Merck’s representatives on the Gate Committee shall be considered to have taken
action pursuant to this Section 2.5.5.1 only when such representatives shall
send a notice to such effect, specifically citing this Section 2.5.5.1, to the
Claims Administrator.
               2.5.5.2. Any action pursuant to Section 2.5.5.1 shall be taken:
                      2.5.5.2.1. within six (6) months of the first monthly
meeting of the Gate Committee held pursuant to Section 2.5.3, with respect to
each Enrolled Program Claimant whose Qualifying Program Claimant status is
determined (subject to this Section 2.5.5) by the Gate Committee at such first
monthly meeting and/or any intervening monthly meeting held at least twenty
(20) days prior to the expiration of such six-month period; and

10



--------------------------------------------------------------------------------



 



                      2.5.5.2.2. within 30 days following each subsequent
meeting of the Gate Committee held pursuant to Section 2.5.3, with respect to
each Enrolled Program Claimant whose Qualifying Program Claimant status is
determined (subject to this Section 2.5.5) by the Gate Committee at such
meeting.
               2.5.5.3. Merck’s representatives on the Gate Committee may
unilaterally deem any particular Enrolled Program Claimant to be a Qualifying
Program Claimant pursuant to Section 2.5.5.1 only if there is evidence in the
Claims Package and/or any of the other records or other documentation available
to the Claims Administrator or the Gate Committee that such Enrolled Program
Claimant’s Product User suffered an Eligible Event and used VIOXX before such
Event.
               2.5.5.4. Merck’s representatives on the Gate Committee may
unilaterally deem any particular Enrolled Program Claimant to be a Qualifying
Program Claimant pursuant to Section 2.5.5.1 only so long as, at such time (and
immediately after giving effect to such action), the aggregate number of
Threshold Exceeding Gate Pushes does not exceed 2,500.
                      2.5.5.4.1. A “Threshold Exceeding Gate Push” shall be
deemed to occur when Merck’s representatives on the Gate Committee unilaterally
deem an Enrolled Program Claimant to be a Qualifying Program Claimant pursuant
to Section 2.5.5.1 at a time when the quotient of (i) the then aggregate number
of Qualifying Program Claimants divided by (ii) the sum of (A) the then
aggregate number of Qualifying Program Claimants plus (B) the then aggregate
number of Enrolled Program Claimants whom have been determined not to be a
Qualifying Program Claimant (which determination has not effectively been
overridden pursuant to this Section 2.5.5) exceeds 0.7.
          2.5.6. If the Gate Committee determines that a particular Enrolled
Program Claimant is not to be deemed to be a Qualifying Program Claimant and
Merck’s representatives on the Gate Committee do not take a contrary action
pursuant to Section 2.5.5 within the time period specified therein, then the
Claims Administrator thereafter will give written notice to such effect to the
Enrolled Program Claimant’s Counsel or, if the Enrolled Program Claimant is
without Counsel, to the Enrolled Program Claimant directly.
Section 2.6. Appeal from Determinations of the Claims Administrator and the Gate
Committee
          2.6.1. Subject to Section 2.5 and this Section 2.6, determinations of
the Claims Administrator pursuant to Section 2.3 shall be final, binding and
Non-Appealable. Subject to Section 2.5.5 and this Section 2.6, determinations of
the Gate Committee pursuant to Section 2.5 shall be final, binding and
Non-Appealable.

11



--------------------------------------------------------------------------------



 



          2.6.2. If the Gate Committee determines that a particular Enrolled
Program Claimant is not to be deemed to be a Qualifying Program Claimant (and
Merck’s representatives on the Gate Committee do not take a contrary action
pursuant to Section 2.5.5 within the time period specified therein), the
Enrolled Program Claimant may appeal the Gate Committee’s determination to the
Special Master by submitting a written notice to such effect to the Claims
Administrator and the Special Master within fifteen (15) days of service by the
Claims Administrator of the Gate Committee’s determination to the Enrolled
Program Claimant. Such notice shall be in such form as determined by the Claims
Administrator.
          2.6.3. If the Enrolled Program Claimant serves a timely written notice
of appeal, the Special Master will determine de novo whether the Enrolled
Program Claimant meets the Eligibility Requirements, based solely on (i) the
Claims Package submitted by such Enrolled Program Claimant, and (ii) in the
Special Master’s discretion, any records or other documentation in the
Litigation Medical Records Depository available to the Special Master pursuant
to Section 1.3.4 that the Special Master deems relevant. The Special Master’s
decision on this matter shall be binding, final, and Non-Appealable. The Special
Master shall notify the Claims Administrator of its decision, and the Claims
Administrator shall, promptly following receipt of such notice, notify the Gate
Committee and the Enrolled Program Claimant of the Special Master’s decision.
Section 2.7. Resolution
          2.7.1. If (i) an Enrolled Program Claimant receives a notice from the
Claims Administrator pursuant to Section 2.5.6, and (ii) such Enrolled Program
Claimant makes and wins an appeal to the Special Master pursuant to Section 2.6,
such Enrolled Program Claimant shall have his EC Claim assessed, and be eligible
to receive payments, as set forth in Article 3 and Article 4.
          2.7.2. If (i) an Enrolled Program Claimant receives a notice from the
Claims Administrator pursuant to Section 2.5.6, and (ii) such Enrolled Program
Claimant makes and loses an appeal to the Special Master pursuant to
Section 2.6, such Enrolled Program Claimant immediately shall cease to have any
further rights under the Program, and the Claims Administrator shall deliver the
Enrolled Program Claimant’s Dismissal With Prejudice Stipulation and Release to
Merck (and, without limitation, Merck shall be free to file or cause to be filed
such Dismissal With Prejudice Stipulation and/or Release in any relevant action
or proceeding).
          2.7.3. If (i) an Enrolled Program Claimant receives a notice from the
Claims Administrator pursuant to Section 2.5.6 and (ii) such Enrolled Program
Claimant does not make an appeal to the Special Master pursuant to Section 2.6,
such Enrolled Program Claimant must determine whether to execute and deliver to
the Claims Administrator (for Merck) a Future Evidence Stipulation in the form
of Exhibit 2.7.3 (the “Future Evidence Stipulation” ).
               2.7.3.1. If such Enrolled Program Claimant executes and delivers
a Future Evidence Stipulation to the Claims Administrator within thirty
(30) days

12



--------------------------------------------------------------------------------



 



of delivery to such Enrolled Program Claimant or its Counsel of the Claims
Administrator notice described in Section 2.5.6, then such Enrolled Program
Claimant’s Release and Dismissal With Prejudice Stipulation shall, subject to
Section 7.2, be returned to such Enrolled Program Claimant.
               2.7.3.2. If such Enrolled Program Claimant fails to execute and
deliver a Future Evidence Stipulation to the Claims Administrator within thirty
(30) days of delivery to such Enrolled Program Claimant or its Counsel of the
Claims Administrator notice described in Section 2.5.6, then promptly thereafter
the Claims Administrator shall deliver the Enrolled Program Claimant’s Dismissal
With Prejudice Stipulation and Release to Merck (and, without limitation, Merck
shall be free to file or cause to be filed such Dismissal With Prejudice
Stipulation and/or Release in any relevant action or proceeding).
Section 2.8. New Evidence
          Anything in this Article 2 above to the contrary notwithstanding, the
Claims Administrator may, at any time prior to the Enrollment Deadline Date,
upon an application to such effect by an Enrolled Program Claimant, permit such
Enrolled Program Claimant to be re-considered for Qualifying Program Claimant
status based on new evidence submitted by such Enrolled Program Claimant, if the
Claims Administrator determines that (i) such Enrolled Program Applicant was not
aware of such new evidence at the time he submitted his original Claims Package,
or had made a diligent and good faith attempt to produce such new evidence as
part of his original Claims Package, and (ii) such new evidence is material to a
determination as to whether such Enrolled Program Claimant meets the Eligibility
Requirements. In such cases, such Enrolled Program Claimant’s Program Claim
shall be considered anew in accordance with the provisions of this Article 2
above, provided that such Enrolled Program Claimant (and his related Executing
Derivative Claimants) shall be required to execute and deliver a new Release and
Dismissal With Prejudice Stipulation (provided that if such Person is
represented by counsel, then only such counsel shall be required to execute such
Dismissal With Prejudice Stipulation) if the prior Release and Dismissal With
Prejudice Stipulation were returned to such Enrolled Program Claimant pursuant
to Section 2.7.3.1 (and may be required to execute and deliver a new Medical
Record Authorization Form and Employment Record Authorization Form). Any
determination by the Claims Administrator not to, or any other failure by the
Claims Administrator to, exercise the discretion afforded to it under this
Section 2.8 is final, binding and Non-Appealable.
Section 2.9. Qualifying Program Claimant Status as Eligible Claimants
          A Person who has been determined or deemed to be a Qualifying Program
Claimant pursuant to this Article 2 shall be deemed, for all purposes of
Article 3 through and including Article 5 to constitute an “Eligible Claimant”
and a “Qualifying Program Claimant” notwithstanding that such Person, for
whatever reason, did not meet the Eligibility Requirements. Such Person shall
not, however, for the avoidance of doubt, be deemed for purposes of Section 10.4
or Section 10.5 to be an “Eligible Claimant” or a “Qualifying Program Claimant”.
Nothing in this Section 2.9 limits Merck’s rights and remedies in the event of
fraud or other intentional misconduct.

13



--------------------------------------------------------------------------------



 



Article 3
Claims Valuation
Section 3.1. General
     Each Qualifying Program Claimant shall receive a monetary payment based
(unless such Qualifying Program Claimant elects to receive a Fixed Payment
pursuant to Section 3.3) on the number of Points awarded to such Qualifying
Program Claimant during the Claim assessment process described in Section 3.2.1
(including Exhibit 3.2.1) and Section 3.4 (the “Points Award Process”) and the
value of those Points as determined after all Qualifying Program Claimants have
completed the Claims Valuation Process. The Points Award Process, together with
the EI Payment process set forth in Section 4.2, may be referred to herein as
the “Claims Valuation Process” .
Section 3.2. Claim Assessment Process
          3.2.1. After an Enrolled Program Claimant has been determined or
deemed to be a Qualifying Program Claimant and such Person’s Program Claim has
been Completed (as defined below), the Claims Administrator shall determine the
number of Points that should be awarded to the Qualifying Program Claimant. The
criteria, methodologies, formulae, guidelines and other terms and conditions for
determining Points awards (collectively, the “Point Awards Criteria” ) are
(except for the terms of Section 3.4) set forth in Exhibit 3.2.1. The analysis
performed by the Claims Administrator shall be based solely on the terms and
conditions of Exhibit 3.2.1.
               3.2.1.1. The Claims Administrator shall process Program Claims in
the order in which all of the following are satisfied in relation to Enrolled
Program Claimants: (i) such Enrolled Program Claimant is determined or deemed to
be a Qualifying Program Claimant pursuant to Article 2; and (ii) such Enrolled
Program Claimant’s Program Claim is Completed. However, neither the Claims
Administrator nor Merck shall have any Liability for any failure to do so.
               3.2.1.2. A Program Claim shall be considered to have been
“Completed” when the Claims Administrator determines that such Enrolled Program
Claimant’s entire Claims Package has been provided to the Claims Administrator
and such materials are not defective or deficient (or, if applicable, when such
Enrolled Program Claimant is given a special dispensation pursuant to section
4(a) of Exhibit 1.5, and such dispensation has become final, binding and
Non-Appealable).
          3.2.2. As outlined in Exhibit 3.2.1, Points assessment will consider
(without limitation and among other factors as set forth in Exhibit 3.2.1) the
extent of injury, age, consistency of VIOXX usage, duration of VIOXX usage, risk
factors, and the date of the Related Eligible Event.
          3.2.3. The Claims Administrator shall notify each Qualifying Program
Claimant, Merck and the NPC of such Qualifying Program Claimant’s Points award
using a form developed for such purpose by the Claims Administrator. Such Points

14



--------------------------------------------------------------------------------



 



award shall be subject to (i) appeal to the Special Master as set forth in
Section 3.2.4, (ii) adjustment as set forth in Section 3.4 and (iii) Article 10,
but otherwise shall be final, binding and Non-Appealable.
          3.2.4. A Qualifying Program Claimant may appeal its Points award
determination of the Claims Administrator to the Special Master by submitting a
written notice to such effect to the Claims Administrator and the Special Master
within fifteen (15) days of service of the Points award determination. The
Special Master thereupon shall review such determination de novo. If, upon any
such timely appeal, the Special Master determines that a determination of the
Claims Administrator was in error, the Special Master either may return the
matter to the Claims Administrator for a further determination (which itself may
be appealed in the same manner as specified above) or may substitute its own
determination for that of the Claims Administrator. All such determinations of
the Special Master shall be final, binding and Non-Appealable. The Special
Master shall notify the Claims Administrator of its determination, and the
Claims Administrator shall, promptly following receipt of such notice, notify
Counsel for the relevant Qualifying Program Claimant (or, if such Qualifying
Program Claimant is without counsel, such Qualifying Program Claimant itself),
Merck and the NPC of the Special Master’s determination.
Section 3.3. Fixed Payment
          3.3.1. A Qualifying Program Claimant’s Points award shall be
considered to be “Pre-Special Review” when the entire process described in
Section 3.2 for determining such award (including any appeals to the Special
Master) has been completed with respect to such Qualifying Program Claimant.
          3.3.2. If a Qualifying Program Claimant’s Pre-Special Review Points
award is less than the Special Review Marker (any such Qualifying Program
Claimant, a “Special Marker QPC”) , then such Qualifying Program Claimant shall
have the right, by delivering a notice to such effect to the Claims
Administrator within 30 days of his receipt from the Claims Administrator of the
last notice sent to him pursuant to Section 3.2, to elect to receive (in lieu of
all other Settlement Payments) a fixed payment of $5,000 (a “Fixed Payment” ;
any Fixed Payment with respect to an MI Qualifying Program Claimant, the “MI
Fixed Payment” ; and any Fixed Payment with respect to an IS Qualifying Program
Claimant, the “IS Fixed Payment” ).
          3.3.3. If a Special Marker QPC timely elects to receive the Fixed
Payment, such Fixed Payment thereafter shall be paid in accordance with
Article 5, provided that no Fixed Payment shall be paid prior to the expiration
of Merck’s Walk Away Right (without such right having been exercised).
          3.3.4. For the avoidance of doubt, this Section 3.3 is subject in all
respects to Article 12 (including in particular Section 12.1.3).
          3.3.5. A Qualifying Program Claimant’s Points award shall be
considered to be “Final” when (i) such Qualifying Program Claimant’s Points
award is considered to be

15



--------------------------------------------------------------------------------



 



Pre-Special Review, unless such Qualifying Program Claimant is a Special Review
QPC (as defined below), and (ii) if such Qualifying Program Claimant is a
Special Review QPC, after (and as) such Special Review QPC’s Pre-Special Review
Points award is adjusted pursuant to Section 3.4. For the avoidance of doubt, a
Points award having become Pre-Special Review or Final does not in any manner or
to any extent affect the applicability of Article 10 to the related Program
Claim.
Section 3.4. Special Review
          3.4.1. If a Special Marker QPC fails timely to elect to receive a
Fixed Payment, such Qualifying Program Claimant’s claim shall be reviewed de
novo by the Special Master, in accordance with this Section 3.4. Such a Special
Marker QPC is generally referred to herein as a “Special Review QPC” . A Special
Review QPC that is an MI Qualifying Program Claimant may be referred to herein
as an “MI Special Review QPC” . A Special Review QPC that is an IS Qualifying
Program Claimant may be referred to herein as an “IS Special Review QPC” .
          3.4.2. The de novo review mentioned in Section 3.4.1 shall only be
conducted (i) for MI Special Review QPCs, after all MI Qualifying Program
Claimants have been awarded Points pursuant to the Points Award Process, and
such Points awards have become Pre-Special Review, and (ii) for IS Special
Review QPCs, after all IS Qualifying Program Claimants have been awarded Points
pursuant to the Points Award Process, and such Points awards have become
Pre-Special Review.
          3.4.3. In performing the de novo review of the Special Review QPC’s EC
Claim, the Special Master is not bound by the Point Award Criteria specified in
Section 3.2 and Exhibit 3.2.1. As a result, because the Special Master may weigh
and assess the evidence, including the Special Review QPC’s duration of use of
the VIOXX, the extent of the Special Review QPC’s injury and the risk factors,
differently than those criteria are valued under the Point Award Criteria as
stated in Section 3.2 and Exhibit 3.2.1, the Special Master’s relative
evaluation of the Special Review QPC’s EC Claims, as compared to one another,
may be different than the relative evaluation of those EC Claims by the Claims
Administrator.
          3.4.4. In performing this de novo review of the Special Review QPC’s
EC Claims, the Special Master shall award Points to the Special Review QPCs
ranging from 0 to 5 points for MI Special Review QPCs, and 0 to 1 point for IS
Special Review QPCs, with the average Points being awarded to said Special
Review QPCs to be equal to 2.5 Points for MI Special Review QPCs and 0.5 Points
for IS Special Review QPCs.
          3.4.5. All actions of the Special Master, and all adjustments of
Pre-Special Review Points awards, pursuant to this Section 3.4 shall be binding,
final and Non-Appealable.
          3.4.6. For the avoidance of doubt, Special Review QPCs shall be
entitled to receive Final Settlement Payments in the same manner (including at
the same time) as

16



--------------------------------------------------------------------------------



 



other Qualifying Program Claimants that are not Special Marker QPCs, on the
basis of their respective Final Points awards after adjustment in accordance
with this Section 3.4.
Section 3.5. Possible Additional Points Award For Second Eligible Event
          3.5.1. Notwithstanding anything in this Agreement to the contrary, an
Enrolled Program Claimant may allege a second Eligible Event, in addition to his
Related Eligible Event (the “Second Eligible Event” ), solely for the purposes
of this Section 3.5.
          3.5.2. Notwithstanding the assertion of a Second Eligible Event, all
of the terms and conditions of this Agreement shall continue to apply to the
relevant Enrolled Program Claimant and his Related Eligible Event except only as
otherwise specifically provided in this Section 3.5. Accordingly, an Enrolled
Program Claimant asserting a Second Eligible Event may, but is not required to,
produce any particular PME Records that he desires to have considered by the
Claims Administrator and the Gate Committee for purposes of this Section 3.5.
          3.5.3. An Enrolled Program Claimant’s Second Eligible Event will be
evaluated by the Claims Administrator (both in the context of Article 2 and
Article 3) and the Gate Committee at the same time as such Enrolled Program
Claimant’s Related Eligible Event is evaluated. If, and only if, the Claims
Administrator or the Gate Committee determines that such Enrolled Program
Claimant meets the Eligibility Requirements with respect to both his Related
Eligible Event and his Second Eligible Event (such an Enrolled Program Claimant,
a “Double QPC” ), such Double QPC will be eligible to receive bonus Points as
described in the following Section.
          3.5.4. The Claims Administrator, in his discretion, may award a Double
QPC an additional number of MI Points or IS Points, as the case may be, up to an
amount equal to 30% of the number of Points that such Double QPC is awarded by
the Claims Administrator solely on the basis of his Related Eligible Event. The
Double QPC’s combined base and (if applicable) additional awards of Points
shall, after any appeal and adjustment of the base Points award pursuant to
Section 3.2.4, constitute the Double QPC’s Pre-Special Review Points award for
all purposes of this Agreement.
          3.5.5. For the avoidance of doubt, a Double QPC’s status as an MI
Qualifying Program Claimant or an IS Qualifying Program Claimant, and the
resultant nature of any Settlement Payments to him as MI Settlement Payments or
IS Settlement Payments, shall be determined based solely on the nature of such
Double QPC’s Related Eligible Event.
Section 3.6. No Punitive Damages
     By enrolling into the Program, each Program Claimant waives the right to
receive any punitive damages pursuant to the Program and each Program Claimant
understands and agrees that no Settlement Payment paid hereunder is, or shall be
deemed to be, attributable to punitive damages.

17



--------------------------------------------------------------------------------



 



Article 4
Payment to Qualifying Program Claimants
Section 4.1. Interim Settlement Payments
          4.1.1. Promptly after the later of (i) August 1, 2008, and (ii) the
date on which 2,500 MI Qualifying Program Claimants (including those
constituting Special Marker QPCs) have Pre-Special Review Points awards (the
later of (i) and (ii), the “MI Initial Settlement Payments Commencement Date”) ,
the Claims Administrator shall estimate (x) the number of Points that ultimately
will be awarded to all MI Qualifying Program Claimants (other than Special
Marker QPCs) (“Estimated MI Non-Special Marker QPC Total Points” ) and (y) the
number of MI Qualifying Program Claimants that will be Special Marker QPCs (the
“Estimated Aggregate MI Special Marker QPCs” ), in each case based on the Points
awarded to all MI Qualifying Program Claimants (including those constituting
Special Marker QPCs) who to such date have a Pre-Special Review Points award and
such other factors as the Claims Administrator considers to be appropriate under
the circumstances. Merck and the NPC each shall be entitled to make submissions
to the Claims Administrator with respect to such determinations of the Claims
Administrator.
               4.1.1.1. From and after the MI Initial Settlement Payments
Commencement Date (and such determinations of the Estimated MI Non-Special
Marker QPC Total Points and the Estimated Aggregate MI Special Marker QPC), each
MI Qualifying Program Claimant (other than a Special Marker QPC) who has a
Pre-Special Review Points award shall be paid (in accordance with Article 5) an
amount equal to 40% of his estimated Final Settlement Payment pursuant to
Section 4.3 determined (A) based on his Pre-Special Review Points award, the
Estimated MI Non-Special Marker QPC Total Points and the Estimated Aggregate MI
Special Marker QPCs (and the estimated MI Point Value derived from all the
foregoing), (B) disregarding the reference in Section 4.3 to deducting Interim
Settlement Payments and (C) assuming that all Special Marker QPCs will elect to
receive Fixed Payments, that the MI EI Payments will aggregate the MI EI
Payments Cap Amount and that the MI Aggregate Settlement Amount will not be
increased pursuant to Section 5.4.1. The payments made pursuant to this 4.1.1
may be referred to herein as the “MI Interim Settlement Payments”.
               4.1.1.2. Anything in Section 4.1.1.1 to the contrary
notwithstanding, in the event that the MI Interim Settlement Payment(s)
otherwise to be paid at any time to one or more MI Qualifying Program Claimants
would (but for this sentence) result in the aggregate of all MI Interim
Settlement Payments to date exceeding an amount equal to 40% of the MI Aggregate
Settlement Amount (the “MI Interim Payments Cap”), then all such MI Interim
Settlement Payment(s) in question shall be reduced pro rata to the extent
necessary so that the MI Interim Payments Cap is not exceeded, and no further MI
Interim Settlement Payments shall be made.

18



--------------------------------------------------------------------------------



 



          4.1.2. Promptly after the later of (i) February 1, 2009, and (ii) the
date on which 2,500 IS Qualifying Program Claimants (including those
constituting Special Marker QPCs) have Pre-Special Review Points awards (the
later of (i) and (ii), the “IS Initial Settlement Payments Commencement Date”) ,
the Claims Administrator shall estimate (x) the number of Points that ultimately
will be awarded to all IS Qualifying Program Claimants (other than Special
Marker QPCs) (“Estimated IS Non-Special Marker QPC Total Points” ) and (y) the
number of IS Qualifying Program Claimants that will be Special Marker QPCs (the
“Estimated Aggregate IS Special Marker QPCs” ), in each case based on the Points
awarded to all IS Qualifying Program Claimants (including those constituting
Special Marker QPCs) who to such date have a Pre-Special Review Points award and
such other factors as the Claims Administrator considers to be appropriate under
the circumstances. Merck and the NPC each shall be entitled to make submissions
to the Claims Administrator with respect to such determinations of the Claims
Administrator.
               4.1.2.1. From and after the IS Initial Settlement Payments
Commencement Date (and such determinations of the Estimated IS Non-Special
Marker QPC Total Points and the Estimated Aggregate IS Special Marker QPCs),
each IS Qualifying Program Claimant (other than a Special Marker QPC) who has a
Pre-Special Review Points award shall be paid (in accordance with Article 5) an
amount equal to 40% of his estimated Final Settlement Payment pursuant to
Section 4.3 determined (A) based on his Pre-Special Review Points award and the
Estimated IS Non-Special Marker QPC Total Points and the Estimated Aggregate IS
Special Marker QPCs (and the estimated IS Point Value derived from any of the
foregoing), (B) disregarding the reference in Section 4.3 to deducting Interim
Settlement Payments and (C) assuming that all Special Marker QPCs will elect to
receive Fixed Payments, that the IS EI Payments will aggregate the IS EI
Payments Cap Amount and that the IS Aggregate Settlement Amount will not be
increased pursuant to Section 5.4.1. The payments made pursuant to this 4.1.2
may be referred to herein as the “IS Interim Settlement Payments” .
               4.1.2.2. Anything in Section 4.1.2.1 to the contrary
notwithstanding, in the event that the IS Interim Settlement Payment(s)
otherwise to be paid at any time to one or more IS Qualifying Program Claimants
would (but for this sentence) result in the aggregate of all IS Interim
Settlement Payments to date exceeding an amount equal to 40% of the IS Aggregate
Settlement Amount (the “IS Interim Payments Cap”), then all such IS Interim
Settlement Payment(s) in question shall be reduced pro rata to the extent
necessary so that the IS Interim Payments Cap is not exceeded, and no further IS
Interim Settlement Payments shall be made.
          4.1.3. Anything in this Agreement to the contrary notwithstanding:
               4.1.3.1. a Qualifying Program Claimant (i) that is a Special
Marker QPC, (ii) that did not submit an Enrollment Form on or prior to
February 29, 2008 or (iii) in relation to which full compliance with the first
sentence of

19



--------------------------------------------------------------------------------



 



Section 1.2.2.4 was not achieved by February 29, 2008, shall not receive any
Interim Settlement Payment;
               4.1.3.2. for the avoidance of doubt, no Settlement Payment shall
be paid prior to the expiration of Merck’s Walk Away Right (without such right
having been exercised); and
               4.1.3.3. the making of Interim Settlement Payments to Qualifying
Program Claimants that are the subject of an audit are prohibited to the extent
specified in Section 10.1.4.
          4.1.4. The making of any Interim Settlement Payment to any Qualifying
Program Claimant shall not create any right or expectancy in favor of such (or
any other) Qualifying Program Claimant as to the amount of such Qualifying
Program Claimant’s Final Settlement Payment or as to the value of Points.
          4.1.5. Merck or the NPC may at any time require that the Claims
Administrator provide updated Estimated MI Non-Special Marker QPC Total Points,
Estimated Aggregate MI Special Marker QPCs, Estimated IS Non-Special Marker QPC
Total Points and/or Estimated Aggregate IS Special Marker QPCs figures based on
Pre-Special Review Point awards made through a specified date, and from and
after any delivery of any such updated figure(s), such updated figure(s)
prospectively shall be used for making MI Interim Settlement Payments or IS
Interim Settlement Payments, respectively.
Section 4.2. Extraordinary Injury Payments
          4.2.1. MI Qualifying Program Claimants and IS Qualifying Program
Claimants may apply to receive extraordinary injury payments (“MI EI Payments”
and “IS EI Payments” , respectively, and, collectively, “EI Payments” ).
          4.2.2. MI EI Payments for all MI Qualifying Program Claimants cannot
in the aggregate exceed $195 million (the “MI EI Payments Cap Amount” ).
          4.2.3. IS EI Payments for all IS Qualifying Program Claimants cannot
in the aggregate exceed $105 million (the “IS EI Payments Cap Amount” ).
          4.2.4. Each MI Qualifying Program Claimant that desires to seek an MI
EI Payment, and each IS Qualifying Program Claimant that desires to seek an IS
EI Payment, shall have the burden of proving to the Special Master’s
satisfaction such Qualifying Program Claimant’s Specified Documented Economic
Damages and, in that connection, may be required by the Claims Administrator to
produce further documentation.
          4.2.5. To be eligible to be considered for an MI EI Payment, an MI
Qualifying Program Claimant must (i) have a Pre-Special Review Points award in
excess of the Special Review Marker and (ii) have (or be a Qualifying Program
Claimant in respect of a Product User that has) Specified Documented Economic
Damages of not less

20



--------------------------------------------------------------------------------



 



than $250,000. To be eligible to be considered for an IS EI Payment, an IS
Qualifying Program Claimant must (i) have a Pre-Special Review Points award in
excess of the Special Review Marker and (ii) have (or be a Qualifying Program
Claimant in respect of a Product User that has) Specified Documented Economic
Damages of not less than $250,000 or submit PME Records reflecting an injury
that is not adequately reflected by Basic Activities of Daily Living or
Instrumental Activities of Daily Living (as such terms are defined in
Exhibit 3.2.1).
          4.2.6. Each Qualifying Program Claimant that is eligible for, and
properly and timely applies for, an EI Payment shall (subject to Section 4.2.8
and to all of the other terms and conditions of this Agreement) receive an EI
Payment according to criteria to be determined by the Claims Administrator,
provided that no Qualifying Program Claimant’s EI Payment shall exceed $600,000.
EI Payments are in addition to the Final Settlement Payments pursuant to
Section 4.3.
               4.2.6.1. “Specified Documented Economic Damages” means, in
relation to any Product User, (i) such Product User’s past out-of-pocket medical
expenses and (ii) such Product User’s past lost wages, in each case to the
extent that such expenses or lost wages, as the case may be, are (x) a result of
such Product User’s Eligible Event, (y) Documented and (z) have neither been
reimbursed nor are eligible for reimbursement.
               4.2.6.2. “Documented” means Medical Records, billing records, tax
returns, social security earnings statements or any other documentation or
evidence requested, or otherwise found acceptable, by the Claims Administrator.
          4.2.7. All determinations concerning a Qualifying Program Claimant’s
eligibility for an EI Payment, and the amount thereof, shall be made by the
Claims Administrator. The Claims Administrator shall promptly notify each
Qualifying Program Claimant, Merck and the NPC of such Qualifying Program
Claimant’s EI Payment determination. All EI Payment determinations of the Claims
Administrator shall be made according to guidelines to be established by the
Claims Administrator in consultation with Merck and the NPC, and (in any event)
shall be final, binding and Non-Appealable.
          4.2.8. EI Payment awards shall be determined in the first instance
without regard to the MI EI Payments Cap Amount or the IS EI Payments Cap
Amount, as the case may be, but no MI EI Payment or IS EI Payment shall be made
until all possible MI EI Payments or IS EI Payments, respectively, eligibility
and awards determinations have (subject only to the remainder of this
Section 4.2.8 below) been made. However, any term of this Agreement to the
contrary notwithstanding, if, after such process has been fully completed, the
aggregate MI EI Payments or aggregate IS EI Payments, respectively, so awarded
in the first instance would (but for this sentence) exceed the MI EI Payments
Cap Amount or the IS EI Payments Cap Amount, respectively, all such initial MI
EI Payment awards or initial IS EI Payment awards, respectively, shall be
reduced pro rata to the extent necessary so that such aggregate MI EI Payment
awards or IS EI Payment awards, respectively, exactly equal the MI EI Payments
Cap Amount or IS EI Payments Cap Amount, respectively. After completion of the
entire process set forth

21



--------------------------------------------------------------------------------



 



in this Section 4.2.8 with respect to MI EI Payments or IS EI Payments, as the
case may be, the final MI EI Payment awards or IS EI Payment awards,
respectively, shall be paid in accordance with Article 5.
Section 4.3. Final Settlement Payments
          4.3.1. After (and only after) (i) all MI Qualifying Program Claimants
have completed the Claims Valuation Process and all Points awards to MI
Qualifying Program Claimants have become Final, (ii) the actual aggregate dollar
amount of all possible MI Fixed Payments and MI EI Payments has been
definitively determined and (iii) the final round of audits pursuant to
Article 10 have been completed with respect to all MI Qualifying Program
Claimants (or, if earlier, the 60th day after the conditions specified in
clauses (i) and (ii) have been satisfied), each MI Qualifying Program Claimant
(other than those who elected to receive a Fixed Payment pursuant to
Section 3.3) shall be paid an amount equal to (x) the product of such MI
Qualifying Program Claimant’s MI Points multiplied by the MI Point Value, minus
(y) the amount of any Interim Settlement Payment made to such Qualifying Program
Claimant (each such payment, an “MI Final Settlement Payment” ).
          4.3.2. After (and only after) (i) all IS Qualifying Program Claimants
have completed the Claims Valuation Process and all Points awards to IS
Qualifying Program Claimants have become Final, (ii) the actual aggregate dollar
amount of all possible IS Fixed Payments and IS EI Payments has been
definitively determined and (iii) the final round of audits pursuant to
Article 10 have been completed with respect to all IS Qualifying Program
Claimants (or, if earlier, the 60th day after the conditions specified in
clauses (i) and (ii) have been satisfied), each IS Qualifying Program Claimant
(other than those who elected to receive a Fixed Payment pursuant to
Section 3.3) shall be paid an amount equal to (x) the product of such IS
Qualifying Program Claimant’s IS Points multiplied by the IS Point Value, minus
(y) the amount of any Interim Settlement Payment made to such Qualifying Program
Claimant (each such payment, an “IS Final Settlement Payment”) .
          4.3.3. The MI Final Settlement Payments and the IS Final Settlement
Payments may be referred to herein as the “Final Settlement Payments” ).
Section 4.4. Satisfaction of Liens
          For the avoidance of doubt, this Article 4 is subject in all respects
to Article 12 (including in particular Section 12.1.3).
Article 5
Merck Funding Obligations
Section 5.1. Merck Funding Obligations
          Merck agrees, subject to the terms and conditions hereof (including in
particular Section 5.2 and Article 11), to make the payments that it is required
from time to time to make pursuant to this Section 5.1 (collectively, the
“Funding Payments”

22



--------------------------------------------------------------------------------



 



          5.1.1. Within fifteen (15) days after the entry of the Registration
Order, Merck shall deposit the sum of $3,000,000 into the Administrative
Expenses Fund;
          5.1.2. By not later than the second Business Day after the Walk Away
Right shall have expired without any exercise thereof by Merck:
               5.1.2.1. Merck shall deposit the sum of $500,000,000 into the MI
Settlement Fund; and
               5.1.2.2. Merck shall (i) deposit into the Escrow Fund an amount
equal to, (ii) deliver to the Claims Administrator one or more Letters of
Credits with an aggregate “Maximum Draw Amount” (as defined in the form of
Letter of Credit attached hereto) equal to, or (iii) effect any combination of
(i) and (ii) equal in the aggregate to, $4,100,000,000.
Any cash deposited into the Escrow Fund pursuant to Section 5.1.2.2 shall be
divided 79.2683% to the MI Settlement Fund and 20.7317% to the IS Settlement
Fund; and
          5.1.3. By not later than the later of (i) June 1, 2008 and (ii) three
months after the Walk Away Right shall have expired without any exercise thereof
by Merck, Merck shall deposit the sum of $250,000,000 into the MI Settlement
Fund.
          5.1.4. On a monthly basis, an amount equal to the Net Investment
Earnings (as defined in the Escrow Agreement) with respect to the MI Settlement
Fund and the IS Settlement Fund, respectively, shall be transferred from such
Settlement Funds to the Administrative Expenses Fund.
          5.1.5. Promptly after the end of each calendar month, the Escrow Agent
shall submit to Merck, the NPC and the Claims Administrator a report, in such
form and in such detail as Merck (in consultation with the NPC) reasonably from
time to time may specify (an “Escrow Funds Report” ), itemizing and certifying
all payments or transfers out of the Escrow Funds during the preceding calendar
month, the Net Investment Earnings transferred to the Administrative Expenses
Fund during the preceding calendar month and the balance on hand in each Escrow
Fund as of the end of such calendar month.
          5.1.6. Within three (3) Business Days after the end of each calendar
month, the Claims Administrator shall submit to Merck, the NPC and the Escrow
Agent a report, in such form and in such detail as Merck (in consultation with
the NPC) reasonably from time to time may specify (a “Payment Report” ),
itemizing and certifying the following:
               5.1.6.1. a reconciliation of the Administrative Expenses and
Settlement Payments made during such calendar month against the projected
payments for such calendar month specified in the immediately preceding Payment
Report;

23



--------------------------------------------------------------------------------



 



               5.1.6.2. all Administrative Expenses then due and payable, or
anticipated to become due and payable during the following calendar month (the
“Administrative Expenses Payables” );
               5.1.6.3. all Interim Settlement Payments, Fixed Payments, EI
Payments and Final Settlement Payments which, as of the end of such calendar
month, have been finally determined, and otherwise are timely for payment
(including there having been complete compliance with, and satisfaction of,
Article 12 (including in particular Section 12.1.3) with respect thereto),
pursuant to this Agreement (but have not yet been paid) in respect of MI
Qualifying Program Claimants (collectively, the “MI QPC Payables” ); and
               5.1.6.4. all Interim Settlement Payments, Fixed Payments, EI
Payments and Final Settlement Payments which, as of the end of such calendar
month, have been finally determined, and otherwise are timely for payment
(including there having been complete compliance with, and satisfaction of,
Article 12 (including in particular Section 12.1.3) with respect thereto),
pursuant to this Agreement (but have not yet been paid) in respect of IS
Qualifying Program Claimants (collectively, the “IS QPC Payables” ).
Without limitation, the Payment Report shall provide the information necessary
for the Escrow Agent actually to make the payments specified in the Payment
Report and, in the case of MI QPC Payables and IS QPC Payables, to do so in
accordance Article 9. The Claims Administrator forthwith shall provide Merck
with such further information concerning any Payment Report as Merck reasonably
shall request.
          5.1.7. Subject to Section 5.2.2, within twelve (12) Business Days of
its receipt of the Escrow Funds Report and the Payment Report for any particular
calendar month, Merck shall make such payments into each of the Escrow Funds as
are necessary so that, based solely on the information set forth in such Escrow
Funds Report and after giving effect to such Merck payment, the amounts on
deposit in each of the Escrow Funds will be sufficient to make all the payments
specified in such Payment Report to be paid out of such Escrow Fund (other than
any such payment, or any portion thereof, that Merck disputes in good faith
(including on the basis that such payment, or portion thereof, does not
constitute an Administrative Expenses Payable, a MI QPC Payable or an IS QPC
Payable, as the case may be)); provided, however, that in no event shall Merck
shall be obligated to pay more than $250,000,000 pursuant to this Section during
any single calendar month (excluding from such calculation payments pursuant to
this Section in respect of Final Settlement Payments).
          5.1.8. As specified in more detail in the Escrow Agreement, the Escrow
Agent will be authorized, subject to having sufficient funds on hand in the
applicable Fund, on or promptly after the thirteenth (13th) Business Day
following receipt by the Escrow Agent of any particular Payment Report, to pay
(i) out of the Administrative Expenses Fund, the various Administrative Expenses
Payables specified in such Payment Report, (ii) out of the MI Settlement Fund,
the various MI QPC Payables specified in such Payment Report, and (iii) out of
the IS Settlement Fund, the various IS QPC

24



--------------------------------------------------------------------------------



 



Payables specified in such Payment Report; provided, however, that the Escrow
Agent will be prohibited from making any payment set forth in any particular
Payment Report, or portion thereof, which Merck is in good faith disputing
(including on the basis that such payment, or portion thereof, does not
constitute an Administrative Expenses Payable, a MI QPC Payable or an IS QPC
Payable, as the case may be).
          5.1.9. For the avoidance of doubt, subject only to Section 5.4, the
Net Investment Earnings (as defined in the Escrow Agreement) shall not increase
the Overall Settlement Amount, the MI Aggregate Settlement Amount or the IS
Aggregate Settlement Amount.
Section 5.2. Limitations on Merck Funding Obligations.
          5.2.1. Any term of this Agreement (or the Escrow Agreement) to the
contrary notwithstanding, Merck shall have no financial obligation under this
Agreement other than its express obligations to make Funding Payments and/or to
post Letters of Credit, in each case as described in Section 5.1. Merck shall
have no obligation to pay (or to make any Funding Payment on account of), or
reimburse any Program Claimant or Enrolling Counsel for, any costs or expenses
incurred by such Program Claimant or Enrolling Counsel in connection with the
Program. Neither Merck nor any of the other Merck Released Parties shall have
any responsibility for the management of any of the Escrow Funds or Letters of
Credit or any Liability to any Program Claimant arising from the handling of
Program Claims by the Special Master and/or the Claims Administrator.
          5.2.2. Any term of this Agreement (or the Escrow Agreement) to the
contrary notwithstanding, (i) in no event shall Merck be required to make any
Funding Payment to the extent that the making of such Funding Payment would
result in, and (ii) in no event shall the Claims Administrator made any draw
under any Letter of Credit to the extent that the deposit into the MI Settlement
Fund and/or the IS Settlement Fund (as the case may be pursuant to such draw) of
the funds drawn pursuant to such draw would result in:
               5.2.2.1. the aggregate deposits (by Merck or from the proceeds of
any draw under any Letter of Credit) into the MI Settlement Fund and/or the IS
Settlement Fund, less (if applicable) the aggregate amount returned to Merck
pursuant to Section 4.4 of the Escrow Agreement, exceeding the Overall
Settlement Amount;
               5.2.2.2. the aggregate deposits made (by Merck or from the
proceeds of any draw under any Letter of Credit) into the MI Settlement Fund,
less (if applicable) the aggregate amount returned to Merck from the MI
Settlement Fund pursuant to Section 4.4 of the Escrow Agreement, exceeding the
MI Aggregate Settlement Amount; or
               5.2.2.3. the aggregate deposits made (by Merck or from the
proceeds of any draw under any Letter of Credit) into the IS Settlement Fund,
less (if applicable) the aggregate amount returned to Merck from the IS
Settlement

25



--------------------------------------------------------------------------------



 



               Fund pursuant to Section 4.4 of the Escrow Agreement, exceeding
the IS Aggregate Settlement Amount.
          5.2.3. Any term of this Agreement (or the Escrow Agreement) to the
contrary notwithstanding, in no event shall:
               5.2.3.1. (i) the aggregate of all Settlement Payments exceed the
Overall Settlement Amount;
               5.2.3.2. the aggregate of all MI Settlement Payments exceed the
MI Aggregate Settlement Amount; or
               5.2.3.3. the aggregate of all IS Settlement Payments exceed the
IS Aggregate Settlement Amount.
Section 5.3. Certain Letter of Credit Provisions
          5.3.1. If Merck shall fail to comply with its funding obligations
under Section 5.1.7 with respect to either Settlement Fund, and Merck shall have
failed to cure such failure within five (5) Business Days following receipt of
written notice from the Claims Administrator to such effect, then the Claims
Administrator may, at any time thereafter so long as such failure continues to
exist, make a draw under the Letter of Credit (or, if more than one Letter of
Credit is delivered to the Claims Administrator, make draws under each of such
Letters of Credit in proportion to the respective “Maximum Draw Amounts”
thereunder) in an aggregate amount equal to the amount necessary to cure such
failure. The “Drawing Certificate” in respect of any such draw shall (among
other things required by such Certificate) (i) properly specify the instructions
in order for the proceeds of such draw to be transferred directly to the Escrow
Agent for deposit into the Escrow Fund and (ii) specify the division of the
proceeds of such draw between the MI Settlement Fund and the IS Settlement Fund,
according to the respective amounts which Merck has failed to fund in relation
to each such Fund. The Claims Administrator also will notify the Escrow Agent of
such proper division.
          5.3.2. If on or prior to the tenth Business Day prior to the
“Expiration Date” of any Letter of Credit, Merck shall not have caused the
issuing bank of such Letter of Credit to deliver an “Extension Notice”
thereunder extending such Expiration Date, then the Claims Administrator shall
on the next Business Day make a draw under such Letter of Credit in the full
amount of the “Maximum Draw Amount” thereunder (any such draw, a “Non-Extension
Drawing” ). If the Claims Administrator makes draws under one or more Letters of
Credit on three separate occasions with respect to three separate failures
described in Section 5.3.1, then at any time thereafter when the Claims
Administrator shall be entitled to make a further draw on a Letter of Credit
pursuant to Section 5.3.1, the Claims Administrator in its discretion may make a
draw under such Letter of Credit in the full amount of the “Maximum Draw Amount”
thereunder (any such draw, a “Multiple Draw Drawing” ). The “Drawing
Certificate” in respect of any draw under this Section 5.3.2 shall (among other
things required by such Certificate) (i) properly specify

26



--------------------------------------------------------------------------------



 



the instructions in order for the proceeds of such draw to be transferred
directly to the Escrow Agent for deposit into the Escrow Fund and (ii) specify
that the proceeds of such draw shall be allocated between the MI Settlement Fund
and the IS Settlement Fund in proportion to the respective amounts of the MI
Settlement Fund Top-up Amount and the IS Settlement Fund Top-up Amount
(calculated at such time). The Claims Administrator also will notify the Escrow
Agent of such proper division.
          5.3.3. The Claims Administrator shall, within one (1) Business Day
following delivery of any “Draw Certificate” under any the Letter of Credit,
deliver a copy thereof to Merck by delivery via email of a PDF copy thereof, the
NPC and the Escrow Agent.
          5.3.4. The Escrow Agent shall notify the Claims Administrator of any
deposit made by Merck into the MI Settlement Fund and/or the IS Settlement Fund
pursuant to Section 5.1.7 and the aggregate amount of such deposit (the “Funding
Amount” ). Within one (1) Business Day following receipt of any such notice, the
Claims Administrator shall deliver to the issuing bank under each outstanding
Letter of Credit (i) a completed and signed “Reduction Certificate” specifying
that the “Maximum Draw Amount” under such Letter of Credit shall be reduced by
an aggregate amount equal to the Funding Amount (or, if more than one Letter of
Credit is then outstanding, a portion of the Funding Amount equal to the product
of the Funding Amount multiplied by a fraction of the numerator of which equals
the “Maximum Draw Amount” at such time under such Letter of Credit and the
dominator of which equals the aggregate “Maximum Draw Amount” at such time under
all such Letters of Credit) and (ii) the original copy of such Letter of Credit
(including the latest “Extension Notice” thereunder, if applicable). Any term of
this Agreement to the contrary notwithstanding, Merck shall not be required to
make any further Funding Payment under Section 5.1.7 until the Claims
Administrator shall have complied with its obligations under this Section in
respect of the immediately preceding Funding Payment by Merck under
Section 5.1.7.
          5.3.5. Merck may at any time or from time to time deliver to the
Claims Administrator a new Letter of Credit in replacement of one or more
then-outstanding Letter(s) of Credit, so long as such replacement Letter of
Credit has an initial “Maximum Draw Amount” at least equal to the aggregate
“Maximum Draw Amount” at the time under all of such Letter(s) of Credit being
replaced, and in exchange therefor the Claims Administrator immediately shall
surrender the replaced Letter(s) of Credit to Merck (or, at Merck’s direction,
the respective issuing bank(s) under such Letter(s) of Credit) for cancellation.
          5.3.6. If (i) any amounts are deposited in the Escrow Fund pursuant to
a Non-Extension Drawing and (ii) Merck at any time thereafter causes a new
Letter of Credit to be issued to the Claims Administrator (other than in
replacement of a then-outstanding Letter of Credit pursuant to Section 5.3.5),
then the Claims Administrator shall, within one (1) Business Day of the event
described in clause (ii), direct the Escrow Agent to pay over to Merck an amount
equal in the aggregate to the “Maximum Draw Amount” of such new Letter of
Credit. The specific amounts to be paid over to Merck out of each of the MI
Settlement Fund and the IS Settlement Fund pursuant to the

27



--------------------------------------------------------------------------------



 



preceding sentence shall be in such proportion so that, after giving effect to
such payment over to Merck, the relative amounts of the MI Settlement Fund
Top-Up Amount and the IS Settlement Fund Top-Up Amount shall be in the
proportion of 82.4 to 17.6. The notice to the Escrow Agent pursuant to this
Section shall specify that it is so being made pursuant to this Section.
          5.3.7. If the Claims Administrator shall be replaced in accordance
with this Agreement, then such former Claims Administrator shall, on the last
Business Day on which such Claims Administrator acts as the “Claims
Administrator” hereunder, deliver to the issuing bank under each then
outstanding Letter of Credit (i) a completed and signed “Transfer Certificate”
thereunder specifying the name and address of the successor to such Claims
Administrator and (ii) the original copy of the Letter of Credit (including the
latest “Extension Notice” thereunder, if applicable).
          5.3.8. If the Maximum Draw Amount under any Letter of Credit shall be
reduced to zero, or (if earlier) when all possible Settlement Payments have been
paid in accordance with this Agreement, the Claims Administrator shall surrender
such Letter of Credit to Merck (or, at Merck’s direction, the issuing bank under
such Letter of Credit) for cancellation.
          5.3.9. The lead arranger(s) for any Letter of Credit facility shall be
a major money center bank.
Section 5.4. Administrative Expenses Fund Excess
          5.4.1. Promptly after the latest to occur of (i) the delivery by the
Claims Administrator of a Payment Report that properly lists any MI Final
Settlement Payments as an MI QPC Payable (which listing is not disputed by
Merck) and (ii) the delivery by the Claims Administrator of a Payment Report
that properly lists any IS Final Settlement Payments as an IS QPC Payable (which
listing is not disputed by Merck), Merck and the NPC shall deliver a joint
direction to the Escrow Agent to (x) transfer from the Administrative Expenses
Fund to the IS Settlement Fund (if (i) occurs before (ii)), to the MI Settlement
Fund (if (ii) occurs before (i)), or 82.4% to the MI Settlement Fund and 17.6%
to the IS Settlement Fund (if (i) and (ii) occur at the same time), an amount
equal in the aggregate to the Excess Administrative Expenses Fund Amount
(determined at such time) and (y) pay over to Merck an amount equal to the
amount described in clause (y) of the definition of the term “Excess
Administrative Expenses Fund Amount”.
          5.4.2. The Claims Administrator shall notify Merck and the NPC when
all Settlement Payments have been paid. At any time after (i) delivery of the
notice specified in the preceding sentence or (ii) any exercise by Merck of its
Walk Away Right, at Merck’s request, Merck and the NPC shall deliver a joint
direction to the Escrow Agent to transfer the balance then remaining in the
Administrative Expenses Fund (x) in the case of (i) above, as may be jointly
agreed by Merck and the NPC and (y) in the case of (ii) above, to Merck. By
making such request to the NPC, Merck shall be deemed to have agreed to directly
pay, to the extent of any amount so paid over to it from the Administrative
Expenses Fund pursuant to such request, any Administrative Expenses

28



--------------------------------------------------------------------------------



 



that otherwise would have been paid out of the Administrative Expenses Fund
pursuant to this Agreement but for such payment over to Merck.
Section 5.5. Form of Notices to Escrow Agent
          5.5.1. Notices to the Escrow Agent contemplated by this Article 5
shall be in such form as the Escrow Agent reasonably may specify from time to
time.
Article 6
Administrators
Section 6.1. Appointment and Replacement of Administrative Personnel
                    6.1.1. This is a private agreement. At the request of the
Parties, The Honorable Eldon E. Fallon has agreed to preside over the Program in
the capacities specified herein. For convenience, Judge Fallon will be referred
to herein as the “Chief Administrator”.
                    6.1.2. The initial Claims Administrator is Brown Greer PLC.
          6.1.3. In the event that Merck, on the one hand, and a majority in
number of the NPC, on the other hand, at any time cannot agree on (i) the
identity of any Administrator (including any replacement Administrator),
(ii) whether a particular Administrator should be terminated (or any other
exercise of rights under any Administrative Agreement that requires for such
exercise joint action of Merck and the NPC (or a majority in number of the NPC))
or (iii) the terms and conditions of a proposed Administrative Agreement, Merck
or the NPC may, by notice to such effect to the other and to the Special Master,
refer the matter to the Special Master. If the current Special Master, or the
proposed Administrative Agreement of a current or proposed Special Master, is
the subject of the dispute, then references in the preceding sentence, and in
Sections 6.1.4 and 6.1.5, to the “Special Master” instead shall constitute
references to the “Chief Administrator”.
          6.1.4. In the event of a dispute described in clause (iii) of
Section 6.1.3, Merck, on the one hand, and the NPC, on the other, shall, within
five (5) Business Days of referral of such matter to the Special Master, submit
to each other and the Special Master its proposed form of Administrative
Agreement. Either Merck or the NPC may, in its discretion, within a further five
Business Days, submit to each other and the Special Master a memorandum
supporting its position. If two proposed forms of Administrative Agreements are
submitted, the Special Master shall select between the two proposed forms of
agreement on the basis of which proposed agreement in its opinion more closely
reflects what is customary and “market” for agreements of the nature
contemplated by the relevant Administrative Agreement (entered into in the
context of programs of the nature of the Program) and such other matters as the
Special Master shall consider appropriate under the circumstances.

29



--------------------------------------------------------------------------------



 



          6.1.5. Any decision of the Special Master pursuant to this Section 6.1
shall be final and Non-Appealable and binding on the Parties and (without
limitation of the foregoing) the Parties shall take all actions required in
order to implement such decision.
Section 6.2. Certain General Authority of the Claims Administrator
          6.2.1. The Claims Administrator shall have the authority to perform
all actions, to the extent not expressly prohibited by, or otherwise
inconsistent with, any provision of this Agreement, deemed by the Claims
Administrator to be reasonably necessary for the efficient and timely
administration of this Agreement.
          6.2.2. The Claims Administrator may create administrative procedures,
supplementary to (and not inconsistent with) those specified herein or in the
Exhibits hereto, that provide further specific details about how Program Claims
are administered, and/or other aspects of the Program; provided, however, that
such procedures comply with the terms of this Agreement.
          6.2.3. Without limitation of the foregoing, the Claims Administrator
shall have the authority to modify and/or supplement the form of Enrollment
Form, Claims Form and/or Supplementary Claims Form provided for herein to
provide for more efficient administration of the Program, provided that (i) such
changes may not materially alter the substance of such form without the consent
of both Merck and a majority in number of the NPC, (ii) such changes in any
event must be approved by the liaison committee described in Section 6.2.4 below
and (iii) no change shall be made in the form of Release, form of Dismissal With
Prejudice Stipulation, form of Medical Record Authorization Form or form of
Employment Record Authorization Form without Merck’s prior written consent.
          6.2.4. Each of Merck and the NPC shall appoint one or two individuals
(such number to be determined in each of their respective discretion) to act as
a liaison with the Claims Administrator, including answering any questions that
the Claims Administrator may have with respect to the interpretation of any
provision of this Agreement.
Section 6.3. Liability of Administrative Personnel.
          Without limitation of 16.9.2, no Administrator, or employee or agent
of any Administrator, shall be liable to any Program Claimant or any Enrolling
Counsel for his acts or omissions, or those of any agent or employee of any
Administrator, in connection with the Program except, with respect to each such
Person, for such Person’s own willful misconduct. Nothing in this Section 6.3
confers on any Program Claimant or Enrolling Counsel any privity of contract
with, or other right to institute any action against, any Administrator.

30



--------------------------------------------------------------------------------



 



Article 7
Certain Litigation Matters
Section 7.1. Merck Defenses
          Merck agrees that, except as reflected in (i) the requirements for
constituting an Eligible Claimant, (ii) the Eligibility Requirements or
(iii) the Point Awards Criteria, and without limitation of, and subject to, all
of the other express terms of this Agreement (including Article 10), any
defenses of liability that Merck might otherwise have as against the Program
Claims of any particular Enrolled Program Claimant, such as statutes of
limitation and repose, jurisdiction, venue, mitigation, comparative/contributory
negligence, assumption of risk, independent intervening cause and products’
liability, specific defenses such as state of the art, no safe alternative
design, preemption, FDA and other regulatory approval, learned intermediary,
etc., shall not (for purposes of, and solely for purposes of, this Agreement)
apply to such Program Claim of such Enrolled Program Claimant. For the avoidance
of doubt, it is understood and agreed that any and all such defenses (and any
and all other available defenses) shall be available to Merck with respect to
any litigation outside of this Agreement with such Enrolled Program Claimant
(including in the event that his Release is returned to him as set forth
herein).
Section 7.2. Tolling
          Without limitation of Section 7.1, in order to avoid the necessity of
filing or pursuing a VIOXX-related claim, Merck hereby agrees, with respect to
each Enrolled Program Claimant who is a party to a Tolling Agreement (but not
any other Tolling Agreement Party) and who exits the Program under circumstances
such that his Release is returned to him, to toll, for 60 days following such
exit, the running of any applicable statute of limitations that otherwise may
apply to the EC Claim of such Enrolled Program Claimant. If such Enrolled
Program Claimant does not, within such 60-day period file a complaint against
Merck with respect to the EC Claim of such Enrolled Program Claimant, then the
Claims Administrator shall deliver the Enrolled Program Claimant’s Dismissal
With Prejudice Stipulation and Release to Merck (and, without limitation, Merck
shall be free to file or cause to be filed such Dismissal With Prejudice
Stipulation and/or Release in any relevant action or proceeding). All Tolling
Agreements heretofore entered into between an Enrolled Program Claimant and
Merck are otherwise terminated and superseded by this Agreement, except as
provided above.
Section 7.3. Use of Dismissal With Prejudice Stipulations and Releases Prior to
Certain Events
          Except as otherwise provided in this Agreement, the Claims
Administrator shall retain control of the Release and Dismissal With Prejudice
Stipulation of any particular Program Claimant until such time as the Final
Settlement Payment or Fixed Payment, as applicable, is made to such Enrolled
Program Claimant hereunder, at which time such Dismissal With Prejudice
Stipulation and such Enrolled Program Claimant’s Release shall be delivered to
Merck (and, without limitation, Merck shall be free to file or cause to be filed
such Dismissal With Prejudice Stipulation and/or Release in any relevant action
or proceeding).

31



--------------------------------------------------------------------------------



 



Section 7.4. Pursuit of Certain Claims
          7.4.1. From and after the date on which an Enrollment Form is
submitted in relation to a particular Program Claimant until the earlier of
(i) the date on which such Program Claimant’s Dismissal With Prejudice
Stipulation is delivered to Merck pursuant hereto or (ii) if applicable, the
date such Enrollment Form is rejected by the Claims Administrator or Merck in
relation to such Program Claimant pursuant to Section 1.2.5 or Section 1.2.6 or
such Program Claimant exits the Program under circumstances such that his
Release is returned to him, such Program Claimant, and all related Executing
Derivative Claimants, shall:
               7.4.1.1. be prohibited from, and refrain from, taking any action
(including any legal action) to initiate, pursue or maintain, or otherwise
attempt to execute upon, collect or otherwise enforce, any actual or alleged
Released Claims and Liabilities of or against Merck or any other Released Party
(other than to the extent inherent in making and pursuing a Program Claim in
accordance with the terms of this Agreement);
               7.4.1.2. without limitation of Section 7.4.1.1, (i) cooperate in
all reasonable respects with Merck to seek to stay, and to continue in effect
any then outstanding stay with respect to, any pending legal proceedings
instituted by such Program Claimant and/or Derivative Claimants against Merck or
any other Released Party Connected With VIOXX and (ii) refrain from instituting
any new legal action against any Released Party Connected With VIOXX; and
               7.4.1.3. without limitation of Section 7.4.1.1 or 7.4.1.2, be
prohibited from, and refrain from, attempting to execute or collect on, or
otherwise enforce, any judgment that may be entered against Merck or any other
Released Party in any legal action described in Section 7.4.1.2.
Further, if such Program Claimant is determined or deemed to be a Qualifying
Program Claimant, or exits the Program under circumstances such that his Release
remains in effect, in furtherance and not in limitation of such Release, any
judgment referred to in Section 7.4.1.3 automatically shall be deemed to have
been Released (as such term is defined in such Release) by such Program Claimant
and all such Derivative Claimants, and such Program Claimant and Derivative
Claimants shall execute such instruments, and take such other actions, as Merck
reasonably may request in order to further evidence or implement the same.
          7.4.2. Without limitation of Section 7.4.1 (and in addition to and
without limitation of the terms of his Release), each Enrolled Program Claimant,
and all related Executing Derivative Claimants, jointly and severally, shall
indemnify and hold harmless Merck and each other Merck Released Party from and
against (i) any and all Claims made or asserted (prior to, on or after the date
of such Enrolled Program Claimant’s Program Claim) against Merck or any other
Merck Released Party by any Non-Merck Released Party (for contribution,
indemnity (contractual or non-contractual) or otherwise) arising out of any
Claim Connected With VIOXX made or asserted at any

32



--------------------------------------------------------------------------------



 



time by such Enrolled Program Claimant, and/or any Derivative Claimant and/or
Product User with respect to such Enrolled Program Claimant, against any
Non-Merck Released Party and (ii) any and all damages, losses, costs, expenses
(including legal fees and expenses) and/or Liabilities incurred or suffered by,
or imposed on, any Merck Released Party in connection with, arising out of or
resulting from (x) any Claim described in clause (i) (including any amount paid
or required to be paid in satisfaction of any such Claim), (y) any judgment
suffered by any Merck Released Party in any legal action described in
Section 7.4.1.2 (including any amount paid or required to be paid in
satisfaction of any such judgment) and/or (z) any violation by such Enrolled
Program Claimant, and/or any related Executing Derivative Claimant, of
Section 7.4.1. This Section 7.4.2 shall become null and void in the event that
such Enrolled Program Claimant exits the Program under circumstances such that
his Release is returned to him. Merck may setoff all or any portion of any
amount payable to any Merck Released Party pursuant to this Section 7.4.2 by an
Enrolled Program Claimant against an equal amount of any Funding Payment
obligation hereunder in respect of any Settlement Payment from time to time
payable under this Agreement to such Enrolled Program Claimant (and such setoff
shall be deemed to satisfy, to the extent of the amount of such setoff, both
such Funding Payment obligation and the relevant Settlement Payment obligation
to such Enrolled Program Claimant).
Article 8
Submission to Authority
Section 8.1. Submission to Authority of Chief Administrator and Special Master
          8.1.1. Each Party and, by submitting an Enrollment Form, each Program
Claimant and Enrolling Counsel, agrees that authority over the process
contemplated by the Program, including any Claims submitted under the Program,
resides with those Persons appointed pursuant to this Agreement to exercise that
authority, as such authority is specified in this Agreement.
          8.1.2. Except as specifically provided in this Agreement, any dispute
that arises under or otherwise in connection with (i) this Agreement and/or any
Program Claim and/or (ii) any other Administrative Agreement under which
disputes are agreed to be handled in the manner set forth in this Article 8,
shall be submitted to the Chief Administrator who shall sit as a binding
arbitration panel and whose decision shall be final, binding and Non-Appealable.
If any such dispute is brought to the Chief Administrator, each party who has a
stake shall have 15 days (or as the Chief Administrator shall otherwise order)
to submit papers and supporting evidence and to be heard on oral argument if the
Chief Administrator desires oral argument.
          8.1.3. If the Chief Administrator concludes, for whatever reason, that
he should not determine an issue arising under this Agreement or otherwise in
connection with this Agreement and/or any Program Claim, the Special Master
shall sit as a binding arbitration panel to decide the issue.

33



--------------------------------------------------------------------------------



 



               8.1.3.1. In such instances, any party may serve a demand for
arbitration on the Special Master and all parties who have a stake in the issue
disputed. Service shall be effected by regular and certified mail. Service shall
be complete upon mailing.
               8.1.3.2. The parties who have a stake in the issue disputed and
who participate in the arbitration shall agree upon appropriate rules to govern
the arbitration. If the parties cannot agree on appropriate rules within ten
(10) Business Days of the service of the notice of demand, the applicable rules
shall be the American Arbitration Association’s Commercial Arbitration Rules
that are effective on the date of the notice of demand, exclusive of the
requirement that the American Arbitration Association administer the
arbitration.
               8.1.3.3. In deciding the issue disputed, the Chief
Administrator’s prior decisions on analogous matters shall bind the Special
Master. Where the Chief Administrator has not decided an analogous matter, the
Special Master shall apply the substantive law specified in Section 16.3,
without regard to that jurisdiction’s choice-of-law rules.
          8.1.4. The Parties agree that if the Special Master is, under
applicable law, precluded from determining an issue otherwise to be determined
by the Special Master pursuant to Section 8.1.3, then any suit, action or
proceeding by either Party with respect to such matter may be instituted in (and
only in) the U.S. District Court for the Eastern District of Louisiana (and
appellate courts for the foregoing). Each Party hereby:
               8.1.4.1. (i) consents and submits, for itself and its property,
to the jurisdiction of such courts for the purpose of any suit, action or
proceeding instituted against it pursuant to this Section 8.1.4, and (ii) agrees
that a final judgment in any suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law;
               8.1.4.2. agrees that service of all writs, process and summonses
in any suit, action or proceeding pursuant to this Section 8.1.4 may be effected
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to it at its address for notices pursuant to Section 16.1.1, such
service to become effective 30 days after such mailing, provided that nothing
contained in this Section 8.1.4.2 shall affect the right of any party to serve
process in any other manner permitted by law;
               8.1.4.3. (i) waives any objection which it or he may now or
hereafter have to the laying of venue of any suit, action or proceeding pursuant
to this Section 8.1.4 brought in any court specified above in this
Section 8.1.4, (ii) waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum and
(iii) agrees not to plead or claim either of the foregoing; and

34



--------------------------------------------------------------------------------



 



               8.1.4.4. WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY OF ANY
ACTION, SUIT OR PROCEEDING PURSUANT TO THIS SECTION 8.1.4 AND AGREES THAT ANY
SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
Article 9
Attorneys’ Fees
Section 9.1. Individual Counsel Attorneys’ Fees
          Neither Merck nor any other Released Party shall have any
responsibility whatsoever for the payment of Enrolled Program Claimants’ (and/or
related Executing Derivative Claimant’s) attorneys’ fees or costs. The Claims
Administrator shall endeavor to make all Settlement Payments owed in relation to
any particular Program Claim pursuant to this Agreement payable in the name of
the relevant Enrolled Program Claimant, his Counsel (if any) and each related
Executing Derivative Claimant, subject to a reduction pursuant to common benefit
fees and reimbursement of costs as set forth in Section 9.2 below as determined
by the Chief Administrator. (For the avoidance of doubt, any such reduction
nonetheless shall constitute a Settlement Payment.) However, none of the
Released Parties or the Claims Administrator shall have any Liability for any
failure to do so. No notice of representation or change in representation by any
Enrolled Program Claimant (and/or any Executing Derivative Claimant with respect
to such Enrolled Program Claimant), other than that which is made in such
Enrolled Program Claimant’s Enrollment Form, shall change the application of
this Section 9.1. Any division of any Settlement Payment with respect to, and as
between, any Enrolled Program Claimant, any related Executing Derivative
Claimants and/or his or their respective counsel is to be determined by such
Persons and any such division, or any dispute in relation to such division,
shall in no way affect the validity of this Agreement or the Release or
Dismissal With Prejudice Stipulation executed by such Enrolled Program Claimant
(and any related Executing Derivative Claimants) or his Counsel, as applicable.
Nothing in this Section 9.1 limits or qualifies Article 12 (including in
particular Sections 12.1.3 and 12.1.5).
Section 9.2. Common Benefit Fees and Reimbursement of Litigation Costs
          9.2.1. To ensure that NPC, PSC, PEC, PLC, and common benefit attorneys
(hereinafter referred to as “Common Benefit Attorneys”) are fairly compensated
but that their fees are in conformance with reasonable rates, an assessment of
common benefit attorneys’ fees will be imposed at no more than 8% of the gross
amount recovered for every client that registers under the terms of the
Settlement Agreement. Any sum paid as a common benefit fee shall be deducted
from the total amount of counsel fees payable under individual plaintiffs’
counsel’s retainer agreement. The maximum 8% attorneys’ fee assessment shall
supersede the assessment provided to MDL common benefit attorneys pursuant to
Pretrial Order No. 19.
          9.2.2. In addition to those amounts provided in Section 9.2 above,
Common Benefit Attorneys shall also be entitled to reimbursement of their
reasonable common benefit expenses. Reimbursement of these expenses shall be
deducted from the clients’ net recovery. The PLC shall submit to the Claims
Administrator the audited common

35



--------------------------------------------------------------------------------



 



benefit expenses of Common Benefit Attorneys,’ which sum will be deducted on an
equal percentage basis from the MI Settlement Fund and IS Settlement Fund.
          9.2.3. Pursuant to Sections 9.2.1 and 9.2.2, the attorneys’ fees and
common benefit expenses deducted by the Claims Administrator shall be deposited
into an interest bearing escrow account (the “Settlement Fee and Cost Account”).
The Settlement Fee and Cost Account shall be maintained at a financial
institution. Funds within the Settlement Fee and Cost Account shall be
administered by the Honorable Eldon E. Fallon and all awards therefrom will be
subject to approval, upon due consideration by him in consultation with the
Honorable Victoria G. Chaney, the Honorable Carol E. Higbee, and the Honorable
Randy Wilson, and in accordance with established Fifth Circuit precedent, e.g.,
Blum v. Stenson, 465 U.S. 886, 900 (1984); Copper Liquor, Inc. v. Adolph Coors
Co., 624 F.2d 575, 583 n. 15 (5th Cir.1980); Johnson v. Ga. Highway Express,
Inc., 488 F.2d 714, 717-19 (5th Cir.1974); Strong v. BellSouth Telecomms., Inc.,
137 F.3d 844, 851-52 & n. 5 (5th Cir.1998); Forbush v. J.C. Penney Co., 98 F.3d
817, 823 (5th Cir.1996); Turner v. Murphy Oil USA, Inc., 472 F.Supp.2d 830
(E.D.La. 2007).
          9.2.4. The Honorable Eldon E. Fallon will be asked to appoint a
committee of eight plaintiffs’ counsel which shall include all members of the
NPC and two additional plaintiffs’ attorneys to be responsible for recommending
to the Honorable Eldon E. Fallon the allocation of awards of attorneys’ fees
from the Settlement Fee and Cost Account. In making its recommendation the
“Allocation Committee” is to review the contemporaneous time records, or
properly reconstructed time records and expense reports of all plaintiffs’
counsel that request compensation for common benefit work, as audited by the CPA
firm of Wegman Dazett. The Allocation Committee shall take into consideration
the common benefit work of counsel in the MDL, and the work of counsel in the
state litigations in Texas, California and New Jersey. The Allocation Committee
shall be guided by these objective measures of common benefit counsel’s
contributions, in addition to their subjective understanding of the relative
contributions of counsel towards generating the Settlement Fund in accordance
with established fee jurisprudence and subject to the approval of the Honorable
Eldon E. Fallon in consultation with the Honorable Victoria G. Chaney, the
Honorable Carol E. Higbee, and the Honorable Randy Wilson.
          9.2.5. The Honorable Eldon E. Fallon shall provide appropriate notices
governing the procedure by which he shall determine common benefit attorneys’
fees and reimbursement of common benefit expenses, including Common Benefit
Attorneys’ joint submission of papers by the PLC requesting compensation for
their common benefit work, including the submission of contemporaneous time
records, or properly reconstructed time records and expense reports, and any
accompanying affidavits. The Honorable Eldon E. Fallon shall insure that there
is ample opportunity for objections and comments to the application and notice
of a hearing regarding the same. The Honorable Eldon E. Fallon shall set time
and place of said hearing.
          9.2.6. Merck takes no position regarding, and has no responsibility or
Liability for, the award of common benefit attorneys’ fees and the reimbursement
of costs

36



--------------------------------------------------------------------------------



 



under this Section, or the allocation of the same, and waives the right to
contest these matters.
Article 10
Quality Control and Audit Procedures
Section 10.1. Prevention and Detection of Fraud — General
          10.1.1. The Claims Administrator shall have the authority and
obligation to institute claim-auditing procedures and other procedures designed
to detect and prevent the payment of fraudulent Program Claims.
          10.1.2. The submission of fraudulent Claims will violate the criminal
laws of the United States, and subject those responsible to criminal prosecution
in the federal courts.
          10.1.3. The Claims Administrator shall notify the Special Master,
Merck and the NPC, as well as any implicated Program Claimant and his Counsel,
of any indicia of deception, dishonesty or fraud of which it becomes aware
relating to any Program Claim or in any way to the Program. The Program Claimant
and/or his Counsel shall have the right to contest such suggestion of misconduct
to the Special Master by requesting a hearing within 10 days of receiving such
notice. The Special Master may promulgate and revise rules for reviewing and
resolving allegations of deception, dishonesty or fraud.
          10.1.4. No Settlement Payment may be paid in respect of a Program
Claim while that Claim (i) is the subject of an audit by the Claims
Administrator (and to that end, the Claims Administrator shall notify Merck and
the NPC from time to time of which Program Claims are then subject to audit) or
(ii) is the subject of an audit by Merck or the NPC for good cause.
Section 10.2. Mandatory Periodic Audits
          10.2.1. Without limitation of Section 10.1, (i) after 2,500 Program
Claims have been Completed (or, if later and if so requested by Merck, 60 days
after the Enrollment Deadline Date) (the applicable date, the “Periodic Audit
Start Date” ), on a quarterly basis the Claims Administrator shall audit between
2.0% and 5.0% (the precise percentage within such range to be reasonably
determined by Merck and the NPC from time to time or, if they cannot agree, as
determined by the Claims Administrator (within such range) in its discretion) of
the total Program Claims Completed by Enrolled Program Claimants during the
prior quarter (or, in the case of the first such audit, since the Execution
Date) and (ii) the Claims Administrator otherwise may audit such other Program
Claims as the Claims Administrator, in its discretion, shall determine is
warranted.
          10.2.2. Program Claims shall be selected for audit on such basis as
the Claims Administrator may determine from time to time (taking into account,
without limitation, any suspicions of, or past findings of, fraud, deception or
dishonesty in connection with the Program).

37



--------------------------------------------------------------------------------



 



          10.2.3. With respect to Program Claims which are selected for audit,
the Claims Administrator may require that the relevant Enrolled Program Claimant
provide it with (i) identification of and authorizations for the release of all
PME Records from all general practitioners, family physicians, primary care
providers, internists, prescribing physicians, pharmacies, Dispensing
Physicians, treating cardiologists, treating neurologists and inpatient or
outpatient hospitals or any other healthcare providers who, at any time during
the seven-year period prior to, or the one-year period after, the date of the
alleged Eligible Event that is the basis of such Enrolled Program Claimant’s
Program Claim, rendered any medical care to and/or were consulted by the Product
User for such Program Claim and (ii) such other relevant records or other
documentation (in addition to the PME Records and Additional Claim Information
submitted as part of the Program Claim) within the Enrolled Program Claimant’s
custody, possession, or control as may reasonably be requested by the Claims
Administrator. If the Enrolled Program Claimant fails or refuses to provide any
material records or other documentation (reasonably available to such Enrolled
Program Claimant) after being afforded an adequate opportunity to do so, then,
without limitation of the possible application of the remainder of Section 10.4,
Section 10.4.2.1 and Section 10.4.2.2 shall be applied to such Enrolled Program
Claimant and his Program Claim.
          10.2.4. If following completion of its audit of a Program Claim (or
upon referral of a matter to the Claims Administrator by Merck or by the NPC
pursuant to Section 10.3.3), the Claims Administrator determines that
Section 10.1.3 is applicable, then the Claims Administrator shall proceed as
specified in Section 10.1.3.
Section 10.3. Merck/NPC Audit Right
          10.3.1. Merck and the NPC shall each have the absolute right and
discretion at any time or from time to time, but at its expense, to itself
conduct, or have conducted by an independent auditor, audits to verify Program
Claims submitted by Program Claimants or any aspect thereof (including PME
Records); such audits may include individual Program Claims or groups of Program
Claims. The Claims Administrator shall fully cooperate with any such audit.
Section 10.2.3 shall apply to any Program Claims selected for audit by Merck or
the NPC (with all references in said Section to the “Claims Administrator” being
deemed to constitute references to “Merck” or “the NPC”, respectively, for such
purpose).
          10.3.2. Merck or the NPC shall notify the other (and the Claims
Administrator) of any audit that it is conducting or having conducted pursuant
to Section 10.3.1 and which Program Claims (if any in particular) are to be
audited.
          10.3.3. If following completion of its audit of a Program Claim, Merck
or the NPC is of the view that any indicia of deception, dishonesty or fraud
relating to any Program Claim or in any way to the Program exist, Merck or the
NPC, as the case may be, may bring such matter to the attention of the Claims
Administrator for possible action pursuant to Section 10.2.4 and/or may proceed
directly to make a motion to the Special Master for action pursuant to
Section 10.4.2.

38



--------------------------------------------------------------------------------



 



Section 10.4. Relief
          10.4.1. Each of the Claims Administrator, Merck and the NPC shall have
the right to petition to the MDL Court (or, if the MDL Court does not have
jurisdiction over the relevant parties, another court that has such
jurisdiction) for appropriate review and relief in the event of the detection of
any indicia of deception, dishonesty or fraud relating to any Program Claim or
in any way to the Program.
          10.4.2. Without limitation of Section 10.4.1 and any term in this
Agreement to the contrary notwithstanding, in the event that the Special Master
upon motion by the Claims Administrator, Merck or the NPC determines that a
Program Claimant (and/or any related Executing Derivative Claimant), or Counsel
for such Program Claimant, has used, or that there is substantial evidence that
a Program Claimant (and/or any related Executing Derivative Claimant), or
Counsel for such Program Claimant, has used, deception, dishonesty or fraud in
connection with the Program Claim of such Program Claimant:
               10.4.2.1. such Program Claimant’s Program Claim shall be denied
and such Enrolled Program Claimant immediately shall cease to have any further
rights under the Program, but such Program Claimant’s Dismissal With Prejudice
Stipulation and Release shall be delivered to Merck (and, without limitation,
Merck shall be free to file or cause to be filed such Dismissal With Prejudice
Stipulation and/or Release in any relevant action or proceeding);
               10.4.2.2. each of such Program Claimant (if the Special Master
makes such determination in respect of such Program Claimant) and such Counsel
(if the Special Master makes such determination in respect of such Counsel)
shall fully be liable (i) for the costs and expenses (including legal costs and
expenses) incurred by any Administrator, Merck and/or the NPC in connection with
any related audit and/or any related proceedings (including MDL Court, or other
court, proceedings) under this Section 10.4 and (ii) if applicable, to repay to
Merck any Settlement Payment previously paid to or with respect to such Program
Claimant (and any such repayment of such Settlement Payment in whole or in part
shall be disregarded for purposes of Section 5.2); and
               10.4.2.3. such Program Claimant (and/or any related Executing
Derivative Claimant), such Counsel and/or such Counsel’s other Program Claimants
shall be subject to such further sanctions or other penalties as the Special
Master may impose, including (i) in the case of such Counsel (and/or such
Counsel’s other Program Claimants), raising the level of scrutiny of (including
conducting audits, incremental to those conducted pursuant to Section 10.2, of),
modifying the timing of the review of, and/or requiring such Counsel to pay the
costs and expenses associated with any future audits (including any such
incremental audits) of, any other Program Claim of any or all of the other
Program Claimants for which it is Counsel, (ii) suspension of any Interim
Settlement Payments to all other Program Claimants of such Counsel and/or
(iii) referral of the matter to the United States Attorney or other appropriate
law

39



--------------------------------------------------------------------------------



 



enforcement officials for possible criminal prosecution, provided that no such
further sanctions or other penalties shall affect the status of any other
Program Claimant or its Program Claim unless such sanction or other penalty is
consented to by Merck.
          10.4.3. In the event that the Claims Administrator determines that any
Person (other than a Program Claimant or Counsel) has engaged or participated
in, or that there is substantial evidence that such Person has engaged or
participated in, deception, dishonesty or fraud in relation to any Program
Claim, then, without limitation of Section 10.4.2:
               10.4.3.1. the Claims Administrator shall refer such matter for
possible action by the Special Master pursuant to Section 10.4.2;
               10.4.3.2. pending resolution by the Special Master of such matter
pursuant to Section 10.4.2, the Claims Administrator shall suspend further
consideration of any documentation (including PME Records) from such Person; and
               10.4.3.3. the Claims Administrator may raise the level of
scrutiny of (including conducting audits, incremental to those conducted
pursuant to Section 10.2, of), and/or modify the timing of the review of, any
other Program Claim that includes documentation from such Person.
          10.4.4. In connection with the exercise by each of the Claims
Administrator, Merck and the NPC of its rights under this Article 10, each of
the Claims Administrator, Merck and the NPC, as applicable, may request a
Program Claimant whose Program Claims are subject to an audit hereunder to
deliver to it such authorization(s) as may reasonably be requested by the Claims
Administrator, Merck or the NPC, as applicable, in order to permit the Claims
Administrator, Merck or the NPC, as applicable, to request and obtain such
additional records as the Claims Administrator, Merck or the NPC, as applicable,
may determine, including PME Records. Any such authorization shall be in a form
prepared by the Claims Administrator, Merck or the NPC, as applicable. If the
Program Claimant fails or refuses to execute and deliver to the Claims
Administrator or Merck, as applicable, any such authorization within thirty
(30) days after receipt of such form, then, without limitation of the possible
application of the remainder of Section 10.4, Section 10.4.2.1 and
Section 10.4.2.2 shall be applied to such Program Claimant and his Program
Claim.
Section 10.5. Inaccuracy of Representations, Warranties or Certifications
          Without limitation of the foregoing provisions of this Article 10, in
the event that any representation, warranty, certification or covenant made in
any Enrollment Form, Release or Dismissal With Prejudice Stipulation is
inaccurate or breached in any material respect (and such inaccuracy or breach is
not cured within ten (10) days of notice thereof by the Claims Administrator or
Merck to the relevant Program Claimant (or his Counsel, if any)), Merck in its
sole and absolute discretion (and without limitation of any other remedy that
Merck may have in

40



--------------------------------------------------------------------------------



 



respect of such matter, whether at law or in equity) at any time prior to any
filing by Merck of such Enrolled Program Claimant’s Dismissal With Prejudice
Stipulation, may (any other term of this Agreement to the contrary
notwithstanding) reject the Program Claims of, and (if applicable) rescind all
Settlement Payments made to or with respect to, such Program Claimant. In such
case, (i) the affected Program Claimant immediately shall cease to have any
further rights under the Program, (ii) the affected Program Claimant’s Release
and Dismissal With Prejudice Stipulation shall, subject to Section 7.2, be
returned to such Program Claimant (unless Section 10.4.2.1 is applicable to such
Program Claimant, in which case this clause (ii) shall not apply to such Program
Claimant) and (z) such affected Program Claimant, and his Counsel, shall be
jointly and severally liable to repay to Merck any Settlement Payment previously
paid to or with respect to, such Program Claimant. Any repayment of such
Settlement Payment in whole or in part shall be disregarded for purposes of
Section 5.2.
Section 10.6. No Misrepresentation of Program
     Each Enrolling Counsel hereby covenants not to make any misrepresentation
with respect to the Program or the terms and conditions of this Agreement to any
Person, for example by leading Persons who are not Eligible Claimants to believe
that they are, or may become, eligible to receive any Settlement Payment. The
Parties agree that the provisions of this Section 10.6 are an essential element
of this Agreement and that a breach of any such provision shall constitute a
material breach of this Agreement entitling Merck to an immediate remedy against
any Enrolling Counsel who breached such provision, including injunctive relief
and attorneys’ fees.
Article 11
Walk Away Rights and Termination of the Agreement
Section 11.1. Walk Away Rights and Termination of the Agreement
          Merck shall have the option, in its sole discretion, to terminate the
Program and this Agreement under any of the following circumstances (such
option, the “Walk Away Right” ):
          11.1.1. if:
               11.1.1.1. the number of MI Eligible Claimants (constituting
Registered Eligible Claimants) who deliver Enrollment Forms to the Claims
Administrator by the Walk Away Enrollment Deadline Date, and whose Enrollment
Forms are not rejected (in relation to such MI Eligible Claimants) by the Claims
Administrator or Merck prior to the 30th day after the Walk Away Enrollment
Deadline Date, is less than
               11.1.1.2. 85% of the greater of (x) the aggregate number of
Registered Eligible Claimants constituting (according solely to the respective
Registration Affidavits) MI Eligible Claimants, and (y) 28,500;
          11.1.2. if:
               11.1.2.1. the number of IS Eligible Claimants (constituting
Registered Eligible Claimants) who deliver Enrollment Forms to the Claims

41



--------------------------------------------------------------------------------



 



Administrator by the Walk Away Enrollment Deadline Date, and whose Enrollment
Forms are not rejected (in relation to such IS Eligible Claimants) by the Claims
Administrator or Merck prior to the 30th day after the Walk Away Enrollment
Deadline Date, is less than
               11.1.2.2. 85% of the greater of (x) the aggregate number of
Registered Eligible Claimants constituting (according solely to the respective
Registration Affidavits) IS Eligible Claimants, and (y) 17,000;
          11.1.3. if:
               11.1.3.1. the number of Registered Eligible Claimants who (i) are
alleging (according solely to the respective Registration Affidavits) use of
VIOXX prior to the respective Related Eligible Events for more than 12 months
and (ii) deliver Enrollment Forms to the Claims Administrator by the Walk Away
Enrollment Deadline Date, and whose Enrollment Forms are not rejected (in
relation to such Registered Eligible Claimants) by the Claims Administrator or
Merck prior to the 30th day after the Walk Away Enrollment Deadline Date, is
less than
               11.1.3.2. 85% of the aggregate number of Registered Eligible
Claimants alleging (according solely to the respective Registration Affidavits)
use of VIOXX prior to the respective Related Eligible Events for more than
12 months; or
          11.1.4. if:
               11.1.4.1. the number of Registered Eligible Claimants who (i) are
alleging (according solely to the respective Registration Affidavits) death as
an injury and (ii) deliver Enrollment Forms to the Claims Administrator by the
Walk Away Enrollment Deadline Date, and whose Enrollment Forms are not rejected
(in relation to such Registered Eligible Claimants) by the Claims Administrator
or Merck prior to the 30th day after the Walk Away Enrollment Deadline Date, is
less than
               11.1.4.2. 85% of the aggregate number of Registered Eligible
Claimants alleging (according solely to the respective Registration Affidavits)
death as an injury; or
          11.1.5. if any member of the PSC, any member of the steering committee
in the Texas Coordinated Proceeding, any member of the steering committee in the
California Coordinated Proceeding, any counsel who served in any capacity as
trial counsel in any case in the Coordinated Proceedings, or any counsel who as
of the Execution Date has entered an appearance in any case in or outside the
Coordinated Proceedings that has a trial date (or any law firm of or with which
any such individual lawyer is a partner, associate or otherwise affiliated) (a
“Section 11.1.5 Counsel” ), either (i) is the subject of a determination of
non-compliance pursuant to Section 1.2.9 with respect to the requirements of
Section 1.2.8.1, 1.2.8.2 or 1.2.8.3 or (ii) is the subject of a

42



--------------------------------------------------------------------------------



 



determination of non-compliance pursuant to Section 11.1.5.1 with respect to the
requirements of Section 1.2.8.1, 1.2.8.2 or 1.2.8.3 applied solely for this
purpose as if such Section 11.1.5 Counsel submitted an Enrollment Form and a
Certification of Final Enrollment on December 31, 2007 and on such date
continued to represent 100% of the Eligible Claimants in which such
Section 11.1.5 Counsel had an Interest as of the Execution Date;
               11.1.5.1. Upon request from Merck at any time, the Chief
Administrator will determine whether a Section 11.1.5 Counsel has failed to
comply with the requirements of Section 1.2.8.1, 1.2.8.2 or 1.2.8.3, applied as
described in clause (ii) of Section 11.1.5, in any respect. The Chief
Administrator’s decision on this matter shall be final, binding and
Non-Appealable.; or
          11.1.6. if the Registration Order is not entered by the 10th day after
the Execution Date, or if any Coordinated Proceedings Counsel fails, by
January 15, 2008, to file a Registration Affidavit complying in all respects
with the Registration Order.
For the avoidance of doubt, for the purpose of Merck’s Walk Away Right and
termination of this Agreement under this Article, all Legal Representatives of a
decedent, which decedent and/or any of whose Legal Representatives is an
“Eligible Claimant”, are counted as a (single) “Registered Eligible Claimant”
(so long as data for such decedent is provided in a properly completed, and
submitted, Registration Affidavit). (For the purpose of Settlement Payments, a
Legal Representative of a decedent is entitled to no payment before a court of
competent jurisdiction approves the distribution.)
Section 11.2. Time to Exercise Walk Away Right
          11.2.1. Merck may exercise its Walk Away Right in relation to
Section 11.1.1, 11.1.2, 11.1.3, 11.1.4, 11.1.5 or 11.1.6 at any time until
forty-five (45) days after the Walk Away Enrollment Deadline Date.
          11.2.2. Merck, in its sole and absolute discretion, may irrevocably
waive its Walk Away Right, in relation to any one or more of Sections 11.1.1,
11.1.2, 11.1.3, 11.1.4, 11.1.5 and 11.1.6, by a written notice to such effect
and expressly captioned “Section 11.2.2 Waiver Notice” delivered to the NPC.
Section 11.3. Notice of Exercise
          Merck shall exercise its Walk Away Right by giving written notice to
the NPC and to each of the Judges overseeing the Coordinated Proceedings.
Section 11.4. Effects of Termination
          11.4.1. Upon exercising its Walk Away Right, any term of this
Agreement or the Escrow Agreement to the contrary notwithstanding:

43



--------------------------------------------------------------------------------



 



               11.4.1.1. this Agreement immediately shall terminate and (without
limitation of the foregoing) Merck immediately shall cease to have any further
financial obligations under this Agreement (including under Section 5.1), except
only (i) that Merck shall continue to be responsible to pay the Administrative
Expenses specified in clauses (i) and (ii) of Section 11.4.1.3 and (ii) for any
obligations of Program Claimants or their Counsel pursuant to Section 10.4.2.2;
               11.4.1.2. any amount then on deposit in either Settlement Fund
forthwith shall be paid over to Merck (and the NPC, on Merck’s request, shall
execute and deliver any direction to the Escrow Agent necessary to effect the
foregoing); and
               11.4.1.3. any amount then on deposit in the Administrative
Expenses Fund shall be returned to Merck, with Merck continuing to be
responsible for any payment of Administrative Expenses that are authorized under
the Administrative Agreements and that (i) had already accrued at the time Merck
exercised its Walk Away Right or (ii) accrued thereafter as legitimate expenses
related to winding up the Program.
          11.4.2. In the case of any exercise by Merck of its Walk Away Right,
all Releases and Dismissal With Prejudice Stipulations shall, subject to
Section 7.2, be returned to the applicable Enrolled Program Claimant or
destroyed.
Article 12
Liens
Section 12.1. Liens
          12.1.1. Without limitation of Section 12.1.3, each Enrolled Program
Claimant shall identify to Merck and to the Lien Resolution Administrator all
Governmental Authority Third Party Providers/Payors known to them to hold or
assert a statutory Lien with respect to any Settlement Payment (and/or the right
to receive such Settlement Payment), through procedures and protocols to be
established by the Lien Resolution Administrator, subject to approval by the
Claims Administrator. Enrolled Program Claimants and their respective Counsel
shall be solely responsible to negotiate the satisfaction and discharge of all
such statutory Liens. Enrolled Program Claimants and their respective Counsel
must cooperate with the procedures and protocols established by the Lien
Resolution Administrator to identify and resolve Governmental Authority Third
Party Payor/Provider statutory Liens.
          12.1.2. The Lien holders who must be identified include those
Governmental Authority Third Party Providers/Payors that hold statutory Liens
and have paid for or reimbursed Enrolled Program Claimants (or the Product Users
corresponding thereto) for VIOXX or any health care provider costs or expenses
based upon the provision of medical care or treatment provided to the Enrolled
Program Claimant (or the Product User corresponding thereto) Connected With
VIOXX or alleged to be Connected With VIOXX; provided that nothing herein is
intended to create a right of reimbursement

44



--------------------------------------------------------------------------------



 



where none would otherwise exist under applicable state or federal tort recovery
statutes. Prior to receiving any Settlement Payment, each Enrolled Program
Claimant, his related Executing Derivative Claimants, and their respective
Counsel, jointly and severally shall represent and warrant that any and all
statutory Liens with respect to any and all Settlement Payments (and/or the
right to receive any and all such Settlement Payments) have been satisfied and
discharged.
          12.1.3. In any event and any term of this Agreement to the contrary
notwithstanding, satisfaction and discharge of any and all Liens, whether past,
present or future, whether known or unknown or asserted or unasserted, with
respect to any Settlement Payment (and/or the right to receive any Settlement
Payment) are the sole responsibility of the relevant Enrolled Program Claimant
(and his related Executing Derivative Claimants) and their respective Counsel.
In relation to any particular Enrolled Program Claimant, satisfaction and
discharge of any and all Governmental Authority Third Party Providers/Payors
statutory Liens must be established to the satisfaction of the Claims
Administrator and Merck before any Settlement Payment can be disbursed to such
Enrolled Program Claimant (and before Merck shall be required to make any
Funding Payment in respect of any such Settlement Payment). Upon request to the
Lien Resolution Administrator, Merck shall be entitled to proof of satisfaction
and discharge of any or all such statutory Liens (in relation to Governmental
Authority Third Party Providers/Payors) in relation to any particular Enrolled
Program Claimant.
          12.1.4. The foregoing provisions of this Article 12 are solely for the
several benefit of Merck and the Administrators. No Enrolled Program Claimant
(or related Executing Derivative Claimant), or his Counsel, shall have any
rights or defenses based upon or arising out of any act or omission of Merck or
any Administrator with respect to this Article 12.
          12.1.5. In addition to and without limitation of any of the foregoing
provisions of this Article 12, each Enrolled Program Claimant, each Executing
Derivative Claimant with respect to such Enrolled Program Claimant and their
respective Counsel, jointly and severally, shall indemnify and hold harmless
Merck and each other Merck Released Party from and against (i) any and all
Claims made or asserted at any time against Merck or any other Merck Released
Party, by (x) any Third Party Provider/Payor in relation to, (y) any Person at
any time holding or asserting any Lien in relation to and/or (z) any other
Person at any time claiming by, through or under, such Enrolled Program Claimant
(and/or the Product User with respect to such Enrolled Program Claimant) or any
related Executing Derivative Claimant, with respect to any Funding Payment
and/or Settlement Payment paid or to be paid on account of such Enrolled Program
Claimant’s Program Claim (and/or the right to receive any such Settlement
Payment) and (ii) any and all damages, losses, costs, expenses (including legal
fees and expenses) and/or Liabilities incurred or suffered by, or imposed on,
Merck or any other Merck Released Party in connection with, arising out of or
resulting from any Claim described in clause (i) (including any amount paid or
required to be paid in satisfaction of any such Claim).
          12.1.6.

45



--------------------------------------------------------------------------------



 



Article 13
No Admission of Liability or Lack of Merit
Section 13.1. No Admission of Liability or Lack of Merit
          13.1.1. Neither this Agreement nor any exhibit, document or instrument
delivered hereunder nor any statement, transaction or proceeding in connection
with the negotiation, execution or implementation of this Agreement, is intended
to be or shall be construed as or deemed to be evidence of an admission or
concession by Merck of any fault, Liability, wrongdoing or damages or of the
truth of any allegations asserted by any plaintiff or claimant against it, or as
an admission by any Eligible Claimant of any lack of merit in their EC Claims.
          13.1.2. No Party, no Enrolling Counsel and no Program Claimant shall
seek to introduce and/or offer the terms of this Agreement, any statement,
transaction or proceeding in connection with the negotiation, execution or
implementation of this Agreement, or any statements in the documents delivered
in connection with this Agreement, or otherwise rely on the terms of this
Agreement, in any judicial proceeding, except insofar as it is necessary to
enforce the terms of this Agreement (or in connection with the determination of
any income tax Liability of a party) or any instrument executed and delivered
pursuant to this Agreement (including any Enrollment Form and the executed
attachments thereto). If a Person seeks to introduce and/or offer any of the
matters described herein in any proceeding against Merck or any Released Party,
the restrictions of this Section 13.1.2 shall not be applicable to Merck with
respect to that Person.
          13.1.3. Nothing in this Article 13 applies to (i) any action to submit
into evidence in any legal proceeding (past, present or future), or otherwise to
file or enforce in any manner, or (ii) any other action by Merck in relation to,
any Release, any Dismissal With Prejudice Stipulation or any Future Evidence
Waiver that is released or provided to Merck in accordance with the terms of
this Agreement.
Article 14
Reporting Obligations; Merck and NPC Access to Data
Section 14.1. Reporting Obligations
          The Claims Administrator shall periodically report to the NPC and
Merck as set forth in the Administrative Agreement with the Claims
Administrator.
Section 14.2. Merck and NPC Access to Data
          Merck shall be entitled to review all Enrollment Forms (including all
exhibits and attachments thereto) and all Registration Affidavits (including all
exhibits and attachments thereto), and (in each case) all related materials. The
representatives of Merck and the NPC serving on the Gate Committee shall, at any
time or from time to time, be afforded complete access to and permitted to
inspect all of the records or other documentation that is specified in Article 2
may be reviewed by the Gate Committee. Each of Merck and the NPC and their

46



--------------------------------------------------------------------------------



 



respective representatives (including any auditing firm(s) that Merck or the NPC
may retain) shall, in connection with any exercise by it of any of its rights
under Article 10, at its request and expense, and at any time or from time to
time, be afforded complete access to and permitted to inspect such Program
Claims of such Program Claimants as Merck or the NPC, as the case may be, shall
specify. For the avoidance of doubt and without limitation of the documents that
Enrolling Program Claimants execute as part of the Enrollment Form, by enrolling
in the Program each Program Claimant consents to all access to such Program
Claimant’s (and/or such Program Claimant’s Product User’s) personal information
(including PME Records) granted to Merck, the NPC, the Gate Committee and the
Administrators pursuant to this Agreement. Neither Merck nor the NPC shall have
any other right of access pursuant to the Program to such Program Claimant’s
(and/or such Program Claimant’s Product User’s) personal information (including
PME Records) except as required by law.
Article 15
Public Statements; Confidentiality
Section 15.1. Program Claimant Confidential Information
          Any personal records or other personal information provided by or
regarding a Program Claimant pursuant to this Agreement, and the amount of any
payments and/or awards made to Enrolled Program Claimants under this Agreement
(such amount information, “Award Information” ), shall be kept confidential by
the Parties and, in the case of Award Information, such Program Claimant (and
his Executing Derivative Claimants) and his Counsel, and shall not be disclosed
except (i) to appropriate Persons to the extent necessary to process Program
Claims or provide benefits under this Agreement, (ii) as otherwise expressly
provided in this Agreement, (iii) as may be required by law or listing
agreements, (iv) as may be reasonably necessary in order to enforce, or exercise
Merck’s rights under or with respect to, such Program Claimant’s Enrollment
Form, Release, Dismissal With Prejudice Stipulation or Future Evidence
Stipulation or (with respect to such Program Claimant (and/or his Executing
Derivative Claimants) or his Counsel) this Agreement or (v) to the immediate
family members, counsel, accountants and/or financial advisors of such Program
Claimant, if any (each of whom shall be instructed by such Program Claimant,
upon such disclosure, to maintain and honor the confidentiality of such
information). All Program Claimants shall be deemed to have consented to the
disclosure of these records and other information for these purposes.
Section 15.2. Accurate Public Statement
          The Parties shall cooperate in the public description of this
Agreement and the Program established herein and shall agree upon the timing of
distribution.
Article 16
Miscellaneous
Section 16.1. Notice by Parties
          16.1.1. Any notice, request, instruction or other document to be given
by Merck to the NPC, or to be given by the NPC or other Counsel to Merck, shall
be in writing and delivered by mail, by Federal Express, by facsimile or, to the
extent specified

47



--------------------------------------------------------------------------------



 



hereunder, by electronic mail, as follows, or as otherwise instructed by a
notice delivered to the other Party pursuant to this subsection:
          16.1.1.1. If to Merck:
Bruce N. Kuhlik
Senior Vice President and General Counsel
Merck & Co., Inc.
One Merck Drive
P.O. Box 100 (WS3A-15)
Whitehouse Station, NJ 08889-0100
Telecopier: (908) 735-1244
Email: Bruce_Kuhlik@Merck.com
          16.1.1.2. If to the NPC:
Andy D. Birchfield Jr.
Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.
218 Commerce Street
Montgomery, AL 36104
Telecopier: (334) 954-7555
Email: andy.birchfield@beasleyallen.com
Russ M. Herman
Herman, Herman, Katz & Cotlar, LLP
820 O’Keefe Avenue
New Orleans, Louisiana 70113-1116
Telecopier: (504) 561-6024
Email: rherman@hhkc.com
Christopher A. Seeger
Seeger Weiss LLP
One William Street
New York, NY 10004
Telecopier: (212) 584-0799
Email: cseeger@seegerweiss.com
          16.1.2. Merck may for all purposes of this Agreement treat the counsel
specified in accordance with Section 17.1.16 as such Program Claimant’s Counsel,
unless and until otherwise advised by both such Program Claimant and such
counsel.
          16.1.3. Any notice, request, instruction or other document to be given
by any Party or any Administrator to any Program Claimant or his Counsel
hereunder, shall be in writing and delivered by mail, by Federal Express, by
facsimile transmission or by electronic mail, and such Party or Administrator
may rely on the mailing, facsimile transmission and/or email addresses and/or
numbers that were last provided by the

48



--------------------------------------------------------------------------------



 



Program Claimant or his Counsel to the Claims Administrator, and shall have no
obligation to (but in its sole and absolute discretion may) take other steps to
locate Program Claimants or Counsel whose mail, facsimile transmission or
electronic mail has been returned as undelivered or undeliverable. Each Program
Claimant and (if applicable) his Counsel shall have the responsibility to keep
the Claims Administrator informed of the correct mailing, facsimile transmission
and email addresses and numbers for both such Program Claimant and such Counsel.
          16.1.4. Any such notice, request, instruction or other document shall
be deemed to have been given as of the date so transmitted by facsimile or
electronic mail, on the next Business Day when sent by Federal Express or five
Business Days after the date so mailed, provided that if any such date on which
any such notice or other communication shall be deemed to have been given is not
a Business Day, then such notice or other communication shall be deemed to have
been given as of the next following Business Day.
Section 16.2. Receipt of Documentation
          Any form or other documentation required to be served or submitted
under this Agreement shall be deemed timely (i) if delivered by mail (and not
required to be delivered in some other fashion), if postmarked (or, in the
absence of a postmark or if such postmark is illegible, if received) on or
before the date by which it is required to be submitted under this Agreement or
(ii) if delivered (and expressly permitted or required to be delivered) by
electronic mail, when it is capable of being accessed from such electronic mail
address.
Section 16.3. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the law of New York without regard to any choice-of-law rules that would require
the application of the law of another jurisdiction.
Section 16.4. Waiver of Inconsistent Provisions of Law; Severability
          16.4.1. To the fullest extent permitted by applicable law, each Party,
each Program Claimant and each Enrolled Program Claimant waives any provision of
law (including the common law), which renders any provision of this Agreement
invalid, illegal or unenforceable in any respect.
          16.4.2. Any provision of this Agreement which is prohibited or
unenforceable to any extent or in any particular context shall be ineffective,
but such ineffectiveness shall be limited as follows: (i) if such provision is
prohibited or unenforceable only in or as it relates to a particular
jurisdiction, such provision shall be ineffective only in or as it relates to
(as the case may be) such jurisdiction and only to the extent of such
prohibition or unenforceability, and such prohibition or unenforceability in or
as it relates to (as the case may be) such jurisdiction shall not otherwise
invalidate or render unenforceable such provision (in such or any other
jurisdiction); (ii) if (without limitation of, and after giving effect to,
clause (i)) such provision is prohibited or unenforceable only in a particular
context (including only as to a particular Person or Persons or under any
particular

49



--------------------------------------------------------------------------------



 



circumstance or circumstances), such provision shall be ineffective, but only in
such particular context; and (iii) without limitation of clauses (i) or (ii),
such ineffectiveness shall not invalidate any other provision of this Agreement.
Without limitation of the preceding sentence, it is further the desire, and
intent and agreement, of the Parties that if the Chief Administrator (or, if
applicable pursuant to Section 8.1.3 or Section 8.1.4, the Special Master or any
court) determines that any provision of this Agreement is prohibited or
unenforceable to any extent or in any particular context but in some modified
form would be enforceable, the Chief Administrator (or, if applicable pursuant
to Section 8.1.3 or Section 8.1.4, the Special Master or any court) shall have
the power to, and shall, (x) modify such provision for purposes of such
proceeding in accordance with clauses (i), (ii) and (iii) of the preceding
sentence and otherwise to the minimum extent necessary so that such provision,
as so modified, may then be enforced in such proceeding, and (y) enforce such
provision, as so modified pursuant to clause (x), in such proceeding. In any
event, upon any such determination that any term or other provision is invalid,
illegal or unenforceable, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable law. Nothing in this
Section 16.4.2 is intended to, or shall, limit (1) Section 16.4.1 or (2) the
intended effect of Section 16.3.
Section 16.5. Facsimile Signatures.
          This Agreement and any amendments thereto, to the extent signed and
delivered by means of a facsimile machine or electronic scan (including in the
form of an Adobe Acrobat PDF file format), shall be treated in all manner and
respects as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.
Section 16.6. Construction.
          With regard to each and every term and condition of this Agreement,
the parties thereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties thereto desire
or are required to interpret or construe any such term or condition or any
agreement or instrument subject hereto, no consideration shall be given to the
issue of which party thereto actually prepared, drafted or requested any term or
condition of thereof.
Section 16.7. Entire Agreement
          This Agreement contains the entire agreement between the Parties with
respect to the subject matter hereof and supersedes and cancels all previous
agreements, negotiations, and commitments in writings between the Parties hereto
with respect to the subject matter hereof.
Section 16.8. Headings; References.
          The headings of the Table of Contents, Articles and Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement. Any reference
to an Exhibit, Annex, or Schedule shall be deemed to refer to the applicable
Exhibit, Annex, or Schedule attached hereto. The words

50



--------------------------------------------------------------------------------



 



“include” and “including” and words of similar import when used in this
Agreement or any Exhibit hereto are not limiting and shall be construed to be
followed by the words “without limitation,” whether or not they are in fact
followed by such words. The definitions contained in this Agreement or any
Exhibit hereto are applicable to the singular as well as the plural forms of
such terms. Words of any gender (masculine, feminine, neuter) mean and include
correlative words of the other genders. As used herein or in any Exhibit hereto,
the term “dollars” and the symbol “$”, shall mean United States dollars.
References herein to instruments or documents being submitted “by” any Person
include (whether or not so specified) submission of the same on behalf of such
Person by his Counsel whether or not so specified, provided that if any
particular instrument or document is required herein to be executed by a
particular Person, it must (unless otherwise expressly specified herein) be so
executed by such Person. References herein to any particular Section (such as,
for example, Section 4.2) shall be deemed to refer to all sub-Sections of such
Section (such, as for example, Section 4.2.1, 4.2.2, etc.), all sub-sub-Sections
of such sub-Sections, and so on; the corresponding principle applies to all
references herein to any particular sub-Section, sub-sub-Section and so on.
Section 16.9. No Third Party Beneficiaries; Assignment
          16.9.1. No provision of this Agreement or any Exhibit thereto is
intended to create any third-party beneficiary to this Agreement. For the
avoidance of doubt, nothing in this Section 16.9 limits or modifies the
third-party beneficiary provisions of any Enrollment Form, Release or Dismissal
With Prejudice Stipulation. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns; provided, however, that neither
this Agreement nor any of the rights, interests, or obligations hereunder may be
assigned by the NPC without the prior written consent of Merck. No right to
receive a Settlement Payment may be assigned by any Program Claimant and/or any
Enrolling Counsel without the prior written consent of Merck. Any assignment in
violation of this Section 16.9.1 shall be null and void ab initio.
          16.9.2. Without limitation of Section 16.9.1 but also without
limitation of the NPC’s right to enforce this Agreement, no Program Claimant
(including any Enrolled Program Claimant or Qualifying Program Claimant) shall
have any right to institute any proceeding, judicial or otherwise, against
Merck, the NPC or any Administrator to enforce, or otherwise with respect to,
this Agreement.
Section 16.10. Amendments; No Implied Waiver
          This Agreement may be amended by (and only by) an instrument signed by
Merck, on the one hand, and a majority in number of the NPC, on the other hand.
Except where a specific period for action or inaction is provided herein, no
failure on the part of a Party to exercise, and no delay on the part of either
Party in exercising, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any waiver on the part of either Party of any such
right, power or privilege, or any single or partial exercise of any such right,
power or privilege, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege; nor shall any waiver on the
part of a Party, on any particular occasion or in any

51



--------------------------------------------------------------------------------



 



particular instance, of any particular right, power or privilege operate as a
waiver of such right, power or privilege on any other occasion or in any other
instance.
Section 16.11. Counterparts
          This Agreement may be executed in any number of counterparts, each of
which shall be an original and all of which shall together constitute one and
the same instrument. It shall not be necessary for any counterpart to bear the
signature of all Parties hereto.
Section 16.12. Tax Matters
          The Parties agree to characterize the Administration Expenses Fund,
the IS Settlement Fund and the MI Settlement Fund for federal, state and local
income tax purposes in such manner as is reasonably determined by Merck,
including without limitation as a “qualified settlement fund” within the meaning
of Treasury Regulation Section 1.468B-1 or as a grantor trust pursuant to an
election under Treasury Regulation Section 1.468B-1(k) or otherwise. The Escrow
Agent and Merck shall timely provide the other with such material and relevant
information as and to the extent reasonably requested by the other party in
connection with any tax filing or the payment of any taxes or any private letter
ruling regarding the tax status of the Funds.
Section 16.13. Further Assurances
          From time to time following the Execution Date, (i) each Party shall
take such reasonable actions consistent with the terms of this Agreement as may
reasonably be requested by the other Party, and otherwise reasonably cooperate
with the other Party in a manner consistent with the terms of this Agreement as
reasonably requested by such other Party, and (ii) each Program Claimant (and
his related Executing Derivative Claimants) and their Counsel shall take such
reasonable actions consistent with the terms of this Agreement as may reasonably
be requested by Merck or the NPC, and otherwise reasonably cooperate with Merck
and the NPC in a manner consistent with the terms of this Agreement as
reasonably requested by Merck or the NPC, in the case of each of (i) and (ii) as
may be reasonably necessary in order further to effectuate the intent and
purposes of this Agreement and to carry out the terms hereof.
Article 17
Definitions
Section 17.1. Definitions
     For the purposes of this Agreement, the following terms (designated by
initial capitalization throughout this Agreement) shall have the meanings set
forth in this Section.
          17.1.1. “Adjusted IS Settlement Amount” means, at any date of
computation, (i) the IS Aggregate Settlement Amount, minus (ii) the aggregate
amount of all IS Settlement Payments (other than IS Interim Settlement Payments
or IS Final Settlement Payments) paid or to be paid under this Agreement (for
the avoidance of doubt,

52



--------------------------------------------------------------------------------



 



disregarding for purposes of this clause (ii) the effects of Article 12),
determined as of such date of computation.
          17.1.2. “Adjusted MI Settlement Amount” means, at any date of
computation, (i) the MI Aggregate Settlement Amount, minus (ii) the aggregate
amount of all MI Settlement Payments (other than MI Interim Settlement Payments
or MI Final Settlement Payments) paid or to be paid under this Agreement (for
the avoidance of doubt, disregarding for purposes of this clause (ii) the
effects of Article 12), determined as of such date of computation.
          17.1.3. “Administrative Agreement” means any agreement among (i) an
Administrator, (ii) Merck and (iii) a majority in number of the NPC, with
respect to such Administrator’s service in connection with the Program.
          17.1.4. “Administrative Expenses” means (i) any fees, expenses,
indemnification payments or other like amounts payable from time to time to past
or present Administrators pursuant to past or present Administrative Agreements,
(ii) any amounts required to be expended to acquire and maintain insurance for
the benefit of the past or present Administrators pursuant to the terms of any
past or present Administrative Agreement and (iii) such other amounts as may be
specified in any past or present Administrative Agreement to constitute
“Administrative Expenses” for purposes of this Agreement.
          17.1.5. “Administrative Expenses Fund” means the escrow sub-account
account of such name established under the Escrow Agreement.
          17.1.6. “Administrators” means the Persons from time to time serving
as the Chief Administrator, the Claims Administrator, the Special Master, the
Deputy Special Master and/or the Escrow Agent.
          17.1.7. “Agreement” means this Settlement Agreement, including the
Exhibits and Schedules thereto, as the same may be amended or modified from time
to time in accordance with the terms hereof.
          17.1.8. “Business Day” means any day that is not a Saturday, a Sunday
or other day on which commercial banks in the City of New York, New York or the
State of New Jersey are required or authorized by law to be closed.
          17.1.9. “Chief Administrator” means the Person from time to time
appointed by mutual agreement of Merck, on the one hand, and a majority in
number of the NPC, on the other hand, to fulfill the functions of the “Chief
Administrator” under this Agreement (so long as such Person continues to serve
in such capacity).
          17.1.10. “Claims” means any and all rights, remedies, actions, claims,
demands, causes of action, suits at law or in equity, verdicts, suits of
judgments, judgments and/or Liens (including any of the foregoing for wrongful
death, personal injury and/or bodily injury, sickness, disease, emotional
distress and/or injury, mental or physical pain and/or suffering, emotional
and/or mental harm, fear of disease or injury,

53



--------------------------------------------------------------------------------



 



loss of enjoyment of life, loss of society, loss of companionship, loss of
income, loss of consortium, medical expenses, future cost of insured services,
past cost of insured services or any other form of injury, and including any of
the foregoing for direct damages, indirect damages, consequential damages,
incidental damages, punitive damages or any other form of damages whatsoever),
whether based upon contract, breach of contract, warranty or covenant, breach of
warranty or covenant, tort, negligence, gross negligence, recklessness, joint
and several liability, guarantee, contribution, reimbursement, subrogation,
indemnity, defect, failure to warn, fault, strict liability, misrepresentation,
common law fraud, statutory consumer fraud, quantum meruit, breach of fiduciary
duty, violation of statutes or administrative regulations and/or any other legal
(including common law), statutory, equitable or other theory or right of action,
whether presently known or unknown, developed or undeveloped, discovered or
undiscovered, foreseen or unforeseen, matured or unmatured, accrued or not
accrued, or now recognized by law or that may be created or recognized in the
future by statute, regulation, judicial decision or in any other manner.
          17.1.11. “Claims Administrator” means the Person or Persons from time
to time appointed by mutual agreement of Merck, on the one hand, and a majority
in number of the NPC, on the other hand, to fulfill the functions of the “Claims
Administrator” under this Agreement (so long as such Person or Persons continues
to serve in such capacity).
          17.1.12. “Claims Form” means a claim form in the form of Exhibit
17.1.12.
          17.1.13. “Claims Package” means, with respect to any particular
Enrolled Program Claimant, all of the following in relation to such Enrolled
Program Claimant’s Product User: the Claims Form, all Supplementary Claims
Forms, all Required PME Records, all Additional Claims Information requested by
the Claims Administrator, all Profile Forms and any such other PME Records as
such Enrolled Program Claimant in its discretion may submit.
          17.1.14. “Connected With VIOXX” means to any extent, or in any way,
arising out of, relating to, resulting from and/or connected with VIOXX (and/or
VIOXX and any other drug or substance, regardless of when such other drug or
substance is or was ingested or alleged to be ingested) and/or with any injury
claimed to have been caused, in whole or in part, by VIOXX (and/or VIOXX and any
other drug or substance, regardless of when such other drug or substance is or
was ingested or alleged to be ingested).
          17.1.15. “Coordinated Proceedings Counsel” means any lawyer or law
firm that had an action pending in any of the Coordinated Proceedings as of the
Execution Date.
          17.1.16. “Counsel” means, with respect to any particular Person, a
lawyer or law firm who represents such Person pursuant to a written agreement,
provided that, for all purposes of this Agreement, the “Counsel” of any
particular Enrolled Program Claimant shall be the lawyer or law firm named as
such in such Enrolled Program Claimant’s Enrollment Form. However, if (i) two or
more lawyers or law firms are

54



--------------------------------------------------------------------------------



 



named as a particular Enrolled Program Claimant’s counsel in two or more
Enrollment Forms, then the Claims Administrator shall (at Merck’s direction)
suspend further consideration of such Enrolled Program Claimant’s Program Claim
until such time as such Enrolled Program Claimant, or all such lawyers or law
firms, irrevocably designate, in a notice to the Claims Administrator, which
single lawyer or law firm is such Enrolled Program Claimant’s primary counsel
(or until otherwise directed by Merck). Such designated primary counsel shall,
for all purposes of this Agreement, be the sole “Counsel” of such Enrolled
Program Claimant.
          17.1.17. “Deputy Special Master” means the Person or Persons from time
to time appointed by a Special Master in accordance with the terms of the
Special Master’s Administrative Agreement or otherwise with the consent of
Merck, on the one hand, and a majority in number of the NPC, on the other, to
fulfill (either in the place of, or in addition to, the Special Master) the
specific functions of the “Special Master” under this Agreement specified in
such appointment (so long as such Person or Persons continues to serve in such
capacity). A Deputy Special Master shall have the same rights, powers, duties,
privileges and immunities of the Special Master, and a Deputy Special Master’s
determinations shall have the same status and effect as those of the Special
Master, in relation to such specific functions.
          17.1.18. “Derivative Claimant” means, in relation to any particular
Eligible Claimant or Program Claimant, any Person having or asserting the right,
either statutory or under applicable common law (including the laws of descent
and distribution) or otherwise, to sue Merck or any other Released Party,
independently, derivatively or otherwise:
               17.1.18.1. by reason of their personal relationship with such
Eligible Claimant or Program Claimant (or the Product User with respect to such
Eligible Claimant or Program Claimant); and/or
               17.1.18.2. otherwise by, through or under, or otherwise in
relation to, such Eligible Claimant or Program Claimant (or the Product User
with respect to such Eligible Claimant or Program Claimant);
including the heirs, beneficiaries, surviving spouse (including a putative or
common law spouse), surviving domestic partner and next of kin of such Eligible
Claimant or Program Claimant (or the Product User with respect to such Eligible
Claimant or Program Claimant).
          17.1.19. “Dismissal With Prejudice Stipulation” means a “Dismissal
With Prejudice Stipulation” in the form thereof included in the form of
Enrollment Form attached hereto or in such other form as is mandated by the
Enrollment Form.
          17.1.20. “Dispensing Physician” means any physician who purchases
prescription drugs for the purpose of dispensing them to patients or other
individuals entitled to receive the prescription drug and who dispenses them
accordingly.

55



--------------------------------------------------------------------------------



 



          17.1.21. “EC Claim” means, in relation to any Eligible Claimant, such
Eligible Claimant’s claim as described in Section 17.1.22.3.
          17.1.22. “Eligible Claimant” means a natural person or the Legal
Representative(s) thereof:
               17.1.22.1. which natural person was a United States citizen or a
legal resident of the United States or was physically located in the United
States, in each case when the alleged Eligible Event referred to in
Section 17.1.22.3 is alleged to have occurred;
               17.1.22.2. which natural person or Legal Representative(s) (i) as
of the Execution Date had a lawsuit pending (in any court in the United States)
against, or was (directly or through counsel) a party to a Tolling Agreement
with, Merck with respect to an allegation described in Section 17.1.22.3, or
(ii) prior to the Execution Date was (directly or through counsel) a party to a
Tolling Agreement with Merck with respect to an allegation described in
Section 17.1.22.3 which Tolling Agreement has been terminated by Merck; and
               17.1.22.3. which natural person alleges, or is alleged, to have
suffered losses or damages as a result of such natural person’s own alleged
Eligible Event alleged to have been caused (in whole or in part) by such natural
person’s alleged ingestion of VIOXX.
For the avoidance of doubt, it is understood and agreed that (i) subject to
clause (ii), the Legal Representative (or, if more than one, the Legal
Representatives collectively), of a particular natural person (including a
deceased natural person), in such capacity, has the same status hereunder as
such particular natural person, and (ii) a natural person (including a deceased
natural person) and his or her Legal Representative(s) shall constitute a single
Eligible Claimant. Notwithstanding the foregoing provisions of this
Section 17.1.22, (i) no Person who prior to the Execution Date had an action
against Merck Connected With VIOXX dismissed with prejudice which dismissal is
not as of the Execution Date under appeal (or their respective Legal
Representatives) and (ii) none of the Persons set forth on Schedule 17.1.22 (nor
their respective Legal Representatives), shall constitute “Eligible Claimants”
(and accordingly none of such Persons (or their respective Legal
Representatives) may participate in the Program).
          17.1.23. “Eligible Event” means an MI or IS.
          17.1.24. “Enrolled Program Claimant” means a Person who (as a
purported “Eligible Claimant”) has submitted an Enrollment Form (or on whose
behalf an Enrollment Form has been submitted) to Merck on or prior to the
Enrollment Deadline Date, which Enrollment Form has not been rejected by Merck
pursuant to Section 1.2.
          17.1.25. “Enrolling Counsel” means any lawyer or law firm who files an
Enrollment Form.

56



--------------------------------------------------------------------------------



 



          17.1.26. “Enrollment Deadline Date” means the Walk Away Enrollment
Deadline Date, provided that if (i) no Walk Away Right arises in relation to
Section 11.1.1, 11.1.2, 11.1.3, 11.1.4 or 11.1.5 or (ii) a Walk Away Right does
arise in relation to one or more of such Sections, but Merck in its sole and
absolute discretion waives, and/or fails timely to exercise, its Walk Away Right
with respect to all of the relevant Sections, the Enrollment Deadline Date
automatically shall be extended (effective retroactively as of such former
Enrollment Deadline Date) to October 30, 2008.
          17.1.27. “Enrollment Form” means a Program Participation Enrollment
Form, Release and Dismissal With Prejudice Stipulation, including all
attachments thereto, all in the form of Exhibit 17.1.27.
          17.1.28. “Escrow Agent” means U.S. Bancorp or such other Person or
Persons from time to time appointed by the NPC, with the consent of Merck (not
to unreasonably be withheld), to fulfill the functions of the “Escrow Agent”
under the Escrow Agreement (so long as such Person or Persons continues to serve
in such capacity).
          17.1.29. “Escrow Agreement” means an escrow agreement substantially in
the form of Exhibit 17.1.29, with such changes from such form that may be
requested by the proposed “Escrow Agent” thereunder, are agreed to by Merck and
either (i) are not material or (ii) are consented to by a majority in number of
the NPC (such consent not to be unreasonably withheld or delayed), as the same
may be amended from time to time in accordance with the terms thereof.
          17.1.30. “Escrow Funds” means the Administrative Expenses Fund, the MI
Settlement Fund and the IS Settlement Fund.
          17.1.31. “Event Records” means all records relating to the immediate
medical care and treatment to address an Enrolled Program Claimant’s Related
Eligible Event. “Event Records” include Medical Records from the hospital,
medical center, or healthcare facility that treated the Enrolled Program
Claimant immediately following his Related Eligible Event (including any Medical
Records from ambulance workers, paramedics, and emergency rooms whose Medical
Records are included in such hospital’s, medical center’s, or healthcare
facility’s Medical Records), including all facilities to which the Enrolled
Program Claimant was transferred for continued care and treatment of the alleged
Related Eligible Event. In the case of a fatal event, “Event Records” shall also
include the death certificate and any autopsy report.
          17.1.32. “Excess Administrative Expenses Fund Amount” means, at any
date of computation, the excess, if any, of (i) the balance of the
Administrative Expenses Fund at such time over (ii) the sum of (x) the Remaining
Administrative Expenses Estimate, plus (y) the aggregate amount of
Administrative Expenses (if any) theretofore paid directly by Merck.
          17.1.33. “Executing Derivative Claimant” means, in relation to any
particular Program Claimant, any Derivative Claimant in relation to such Program
Claimant that has executed such Program Claimant’s Release.

57



--------------------------------------------------------------------------------



 



          17.1.34. “Governmental Authority” means any governmental authority,
including (i) the United States or any other country, any state, province,
territory or possession of the United States or any other country, and any local
or other governmental body, or other political subdivision, in or of any of the
foregoing, (ii) any multinational organization or body and (iii) any agency,
board, bureau, court, commission, department, instrumentality or administration
of any of the forgoing described in clauses (i) or (ii).
          17.1.35. A lawyer or law firm shall be deemed to have an “Interest” in
a Person, or in a Claim of a Person, if the lawyer or law firm or any Person
affiliated or related in any way to the lawyer or law firm:
               17.1.35.1. has an engagement or retainer agreement with such
Person;
               17.1.35.2. is listed as the counsel of record for such Person in
filed pleadings;
               17.1.35.3. has entered an appearance for such Person;
               17.1.35.4. would benefit directly or indirectly from any payment
to settle any Claim of such Person Connected With VIOXX; or
               17.1.35.5. otherwise has any financial interest in any Claim of
such Person Connected With VIOXX.
For the avoidance of doubt (and without limitation), an individual lawyer is
deemed to have an “Interest” in a Person, or in a Claim of a Person, in which
any law firm of or with which such individual lawyer is a partner, associate or
otherwise affiliated has an Interest, and vice versa.
          17.1.36. “Interim Settlement Payment” means an MI Interim Settlement
Payment or IS Interim Settlement Payment.
          17.1.37. “IS” means ischemic stroke or ischemic cerebrovascular event
or accident (i.e., ischemic stroke, intracranial thrombosis, cerebral embolism,
thrombotic stroke, embolic stroke, lacunar infarct, lacunar stroke, thrombotic
occlusion, cerebrovascular event or accident that is not a primary hemorrhagic
event, and cerebral infarction; or a hemorrhagic stroke that is secondary to the
terms previously listed).
          17.1.38. “IS Aggregate Settlement Amount” means the sum of (i)
$850,000,000, plus (ii) an amount equal to any amount transferred to the IS
Settlement Fund pursuant to Section 5.4.1.
          17.1.39. “IS Eligible Claimant” means an Eligible Claimant whose
alleged Related Eligible Event is an IS.
          17.1.40. “IS Point Value” means the quotient of (i) the Adjusted IS
Settlement Amount divided by (ii) the aggregate number of Points awarded to all
IS Qualifying

58



--------------------------------------------------------------------------------



 



Program Claimants (other than those who elected to receive a Fixed Payment
pursuant to Section 3.3). The IS Point Value shall be determined only at the
time that Final Settlement Payments are to be made to IS Qualifying Program
Claimants in accordance with Section 4.3.
          17.1.41. “IS Qualifying Program Claimant” means a Qualifying Program
Claimant whose Related Eligible Event is an IS.
          17.1.42. “IS Settlement Fund” means the escrow sub-account of such
name established under the Escrow Agreement.
          17.1.43. “IS Settlement Fund Top-Up Amount” means, at any date of
computation, (i) the IS Aggregate Settlement Amount, minus (ii) the aggregate of
all deposits theretofore made (by Merck or from the proceeds of any draw under
any Letter of Credit) into the IS Settlement Fund, plus (iii) if applicable, the
aggregate amount returned to Merck from the IS Settlement Fund pursuant to
Section 5.3.6.
          17.1.44. “IS Settlement Payment” means any IS Interim Settlement
Payment, IS EI Payment, IS Fixed Payment or IS Final Settlement Payment.
          17.1.45. “Legal Representative” means, as to any particular natural
person (including a deceased natural person), the estate, executor,
administrator, guardian, conservator or other legal representative thereof.
          17.1.46. “Letter of Credit” means a letter of credit substantially in
the form of Exhibit 17.1.46, with such changes from such form that may be
requested by the proposed “Issuing Bank” thereunder, are agreed to by Merck and
either (i) are not material or (ii) are consented to by a majority in number of
the NPC (such consent not to be unreasonably withheld or delayed).
          17.1.47. “Liabilities” means any and all debts, liabilities,
covenants, promises, contracts, agreements and/or obligations of whatever kind,
nature, description or basis, whether fixed, contingent or otherwise, whether
presently known or unknown, developed or undeveloped, discovered or
undiscovered, foreseen or unforeseen, matured or unmatured, or accrued or not
accrued.
          17.1.48. “Lien” means any mortgage, lien, pledge, charge, security
interest, encumbrance, assignment, subrogation right, third-party interest or
adverse claim of any nature whatsoever, in each case whether statutory or
otherwise, including any of the foregoing in relation to Medicare or Medicaid,
any Third Party Provider/Payor or any lawyer or law firm.
          17.1.49. “Lien Resolution Administrator” means the Person or Persons
from time to time appointed by the Chief Administrator based on a joint
recommendation of Merck, on the one hand, and a majority in number of the NPC,
on the other hand, to fulfill the functions of the “Lien Resolution
Administrator” under this Agreement (so long as such Person or Persons continues
to serve in such capacity). If, at any time, two

59



--------------------------------------------------------------------------------



 



or more Persons constitute the “Lien Resolution Administrator”, then any
determination of the Lien Resolution Administrator shall be made by a majority
of such Persons.
          17.1.50. “Litigation Medical Records Depository” means the depository
through which Merck delivers medical records it collects by way of authorization
or subpoena to plaintiffs’ counsel in the various Coordinated Proceedings and
elsewhere.
          17.1.51. “Medical Records” means the entire record maintained by an
individual healthcare provider or facility relating to the medical history,
care, diagnosis and treatment of an Enrolled Program Claimant including new
patient intake forms completed by or on behalf of an Enrolled Program Claimant,
doctor’s notes, nurse’s notes, physician’s orders, consultation reports,
laboratory test results, EEGs, EKGs, x-ray reports, CT scan reports, MRI scan
reports, catheterization reports, angiogram reports, arteriogram reports,
reports of any diagnostic procedures, tests or imaging studies, operative
reports, history and physicals, pathology reports, admission summaries,
discharge summaries, consent forms, prescription records, medication records,
medical bills and invoices and all communications between a healthcare provider
and an Enrolled Program Claimant or between two or more healthcare providers
relating to an Enrolled Program Claimant, including telephone messages,
correspondence and memoranda.
          17.1.52. “Merck Released Party” has the meaning ascribed to such term
in the form of Release included in the form of Enrollment Form attached hereto.
          17.1.53. “MI” means (i) a myocardial infarction or heart attack or
(ii) an SCD.
          17.1.54. “MI Aggregate Settlement Amount” means the sum of (i)
$4,000,000,000, plus (ii) an amount equal to any amount transferred to the MI
Settlement Fund pursuant to Section 5.4.1.
          17.1.55. “MI Eligible Claimant” means an Eligible Claimant whose
alleged Related Eligible Event is an MI.
          17.1.56. “MI Point Value” means the quotient of (i) the Adjusted MI
Settlement Amount divided by (ii) the aggregate number of Points awarded to all
MI Qualifying Program Claimants (other than those who elected to receive a Fixed
Payment pursuant to Section 3.3). The MI Point Value shall be determined only at
the time that Final Settlement Payments are to be made to MI Qualifying Program
Claimants in accordance with Section 4.3.
          17.1.57. “MI Qualifying Program Claimant” means a Qualifying Program
Claimant whose alleged Related Eligible Event is an MI.
          17.1.58. “MI Settlement Fund” means the escrow sub-account of such
name established under the Escrow Agreement.
          17.1.59. “MI Settlement Fund Top-Up Amount” means, at any date of
computation, (i) the MI Aggregate Settlement Amount, minus (ii) the aggregate of
all deposits theretofore made (by Merck or from the proceeds of any draw under
any Letter

60



--------------------------------------------------------------------------------



 



of Credit) into the MI Settlement Fund, plus (iii) if applicable, the aggregate
amount returned to Merck from the MI Settlement Fund pursuant to Section 5.3.6.
          17.1.60. “MI Settlement Payment” means any MI Interim Settlement
Payment, MI EI Payment, MI Fixed Payment or MI Final Settlement Payment.
          17.1.61. “Non-Merck Released Party” has the meaning ascribed to such
term in the form of Release included in the form of Enrollment Form attached
hereto.
          17.1.62. “Non-Appealable” means not subject to (i) any further right
of appeal to any Administrator or otherwise within the Program or (ii) any right
of appeal to the MDL Court, any other Coordinated Proceedings court or any other
court.
          17.1.63. “Overall Settlement Amount” means the sum of the MI Aggregate
Settlement Amount and the IS Aggregate Settlement Amount.
          17.1.64. “Person” means a natural person, partnership (whether general
or limited), limited liability company, trust, estate, association (including
any group, organization, co-tenancy, plan, board, council or committee),
corporation, Governmental Authority, custodian, nominee or any other individual
or entity (or series thereof) in its own or any representative capacity, in each
case, whether domestic or foreign.
          17.1.65. “Pharmacy Records” means all documents that relate to the
preparation, dispensing and provision of medicine, medical devices, or other
treatment modalities by a pharmacy or Dispensing Physician.
          17.1.66. “Plaintiffs’ Executive Committee” or “PEC” means the
following persons who were appointed by the MDL Court: Andy D. Birchfield, Jr.,
Russ M. Herman, and Chris A. Seeger.
          17.1.67. “Plaintiff’s Liaison Counsel” or “PLC” means the liaison
counsel appointed by the MDL Court: Russ M. Herman.
          17.1.68. “PME Records” means Pharmacy Records, Medical Records and
Event Records.
          17.1.69. “Points” has the meaning ascribed to such term in Exhibit
3.2.1.
          17.1.70. “Product User” means, in relation to any particular Eligible
Claimant or Program Claimant, the natural person (including the deceased natural
person) referred to in the definition of the term “Eligible Claimant” (as
opposed to any Legal Representative in respect of such natural person).
          17.1.71. “Profile Form” means all of the following (to the extent the
same exists in relation to any particular Person): (i) a written request for
information that a plaintiff who has an active lawsuit in one of the Coordinated
Proceedings must complete pursuant to one of the following sets of orders:
(1) Pretrial Orders 18, 18A, 18B, and 18C (dated August 4, 2005, August 16,
2005, September 14, 2005, and June 29, 2006,

61



--------------------------------------------------------------------------------



 



respectively) in the Federal Multidistrict Litigation; (2) the October 22, 2003
and March 28, 2005 Orders governing fact sheets in the New Jersey Coordinated
Proceeding; (3) Case Management Order No. 4 (dated June 12, 2003), Amended Case
Management Order No. 4 (dated September 29, 2005), and Order re: June 28, 2007
Hearing (dated September 5, 2007) in the California Coordinated Proceeding; and
(4) Case Management Order No. 2 (dated October 19, 2005) and Pre-Trial Order
No. 3 (dated November 28, 2005) in the Texas Multidistrict Litigation, (ii) a
written request for information that a Person who is a party to a Tolling
Agreement must complete pursuant to the Federal Multidistrict Litigation Tolling
Agreement dated June 1, 2005 and attached thereto as Exhibit A, (iii) bills of
particulars, answers to interrogatories or plaintiff fact sheets and (iv) any
amendments or supplements or responses to deficiency letters or notices with
respect to the items specified in the foregoing clauses (i) through (iii).
          17.1.72. “Program Claim” means all materials submitted by or on behalf
of a Person (and/or his counsel) to attempt to enroll in, or to receive payments
under, the Program, including any Claims Package submitted by or on behalf of
such Person.
          17.1.73. “Program Claimant” means a Person who (as a purported
“Eligible Claimant”) has submitted an Enrollment Form (or on whose behalf an
Enrollment Form has been submitted) to the Claims Administrator on or prior to
the Enrollment Deadline Date. For the avoidance of doubt, a Counsel to a Person
is not (in such capacity) a “Program Claimant”.
          17.1.74. “Registered Eligible Claimant” means an Eligible Claimant for
whom data is provided in a properly completed, and submitted, Registration
Affidavit.
          17.1.75. “Registration Affidavit” has the meaning ascribed to such
term in the form of Registration Order attached hereto as Exhibit 1.1.
          17.1.76. “Related Eligible Event” means, in relation to any particular
Program Claimant, the alleged Eligible Event referred to in Section 17.1.22.3,
as specified in the Registration Affidavit submitted (or, if no such
Registration Affidavit is submitted, in the Enrollment Form submitted) in
relation to such Program Claimant (which specification shall be irrevocable for
purposes of this Agreement). It is understood and agreed that, subject only to
Section 3.5, if such Program Claimant’s Product User alleges to have suffered
both an MI and an IS, and/or multiple MIs and/or multiple ISs, such Program
Claimant nonetheless will be required to specify (as set forth in the preceding
sentence) a single MI or IS to be the exclusive basis of such Program Claimant’s
Program Claim.
          17.1.77. “Released Claims and Liabilities” has the meaning ascribed to
such term in the Release.
          17.1.78. “Released Parties” has the meaning ascribed to such term in
the Release.
          17.1.79. “Remaining Administrative Expenses Estimate” means, at any
date of computation, the sum (without duplication) of (i) all Administrative
Expenses anticipated to become payable at any time thereafter, (ii) a reasonable
reserve to provide for

62



--------------------------------------------------------------------------------



 



unanticipated and/or contingent Administrative Expenses and (iii) to the extent
that Merck is required pursuant to any Administrative Agreement, or determines
in its discretion, to purchase liability insurance covering any Administrator,
the anticipated aggregate cost thereof, all as determined and/or estimated in
good faith by Merck.
          17.1.80. “SCD” means an instantaneous or near-instantaneous
unexplained death that occurs without warning or within one hour of
non-diagnostic symptoms, or an unexpected sudden death in which criteria for a
fatal coronary, cerebrovascular event or other cause or event are not met.
          17.1.81. “Settlement Funds” means the MI Settlement Fund and the IS
Settlement Fund.
          17.1.82. “Settlement Payment” means any MI Settlement Payment or IS
Settlement Payment.
          17.1.83. “Special Master” means the Person or Persons from time to
time appointed by the Chief Administrator based on a joint recommendation of
Merck, on the one hand, and a majority in number of the NPC, on the other hand,
to fulfill the functions of the “Special Master” under this Agreement (so long
as such Person or Persons continues to serve in such capacity). If, at any time,
two or more Persons constitute the “Special Master”, then any determination of
the Special Master shall be made by a majority of such Persons.
          17.1.84. “Special Review Marker” means (i) in the case of an MI
Qualifying Program Claimant, 10 Points, and (ii) in the case of an IS Qualifying
Program Claimant, 2 Points.
          17.1.85. “Supplementary Claims Form” means a claim form in the form
determined, in accordance with Section 6.2, by the Claims Administrator.
          17.1.86. “Third Party Provider/Payor” means any provider or payor
(public or private) of (i) health, hospital, medical, physician, healthcare
and/or pharmaceutical services, products or expenses and/or (ii) any other form
of compensation, including federal and state Governmental Authorities (or other
Persons) providing Medicare and/or Medicaid services or benefits.
          17.1.87. “Tolling Agreement” means the specific agreement referenced
in the Notice of Filing of Tolling Agreement which was filed in the MDL Court on
June 9, 2005 and amended pursuant to the Notice of Amendment to Tolling
Agreement filed in the MDL Court on March 7, 2007.
          17.1.88. “Tolling Agreement Party” means a Person who (i) as of the
Execution Date was (directly or through counsel) a party to a Tolling Agreement
with Merck or (ii) prior to the Execution Date was (directly or through counsel)
a party to a Tolling Agreement with Merck which Tolling Agreement was terminated
by Merck, and (in each case and for the avoidance of doubt) is not a party to
any lawsuit pending (in any court of the United States) against Merck Connected
With VIOXX.

63



--------------------------------------------------------------------------------



 



          17.1.89. “VIOXX” or “Vioxx” means VIOXX (sometimes referred to as
“rofecoxib”).
          17.1.90. “Walk Away Enrollment Deadline Date” means March 1, 2008,
provided that Merck may, from time to time prior to, on, or after, the Walk Away
Enrollment Deadline Date then in effect and in its sole and absolute discretion,
extend the Walk Away Enrollment Deadline Date to a date not later than June 30,
2008.
Section 17.2. Cross-Reference of Other Definitions.
     Each capitalized term listed below is defined in the corresponding Section
of this Agreement:
INDEX OF TERMS
Section

Additional Claim Information   1.4.1 Administrative Expenses Payables   5.1.6.2
Award Information   15.1 Claims Valuation Process   3.1 Completed   3.2.1.2
Coordinated Proceedings   Recitals Documented   4.2.6.2 dollars   16.8 Double
QPC   3.5.4 EI Payments   4.2.1 Eligibility Requirements   2.2.1 Escrow Funds
Report   5.1.5 Estimated Aggregate IS Special Marker QPCs   4.1.2 Estimated
Aggregate MI Special Marker QPCs   4.1.1 Estimated IS Non-Special Marker QPC
Total Points   4.1.2 Estimated MI Non-Special Marker QPC Total Points   4.1.1
Execution Date
Final   Introduction
3.3.5 Final Settlement Payments   4.3.3 Fixed Payment   3.3.2 Funding Amount  
5.3.4 Funding Payments   5.1 Future Evidence Stipulation   2.7.3 Gate Committee
  2.4.1 IS EI Payments   4.2.1 IS EI Payments Cap Amount   4.2.3 IS Final
Settlement Payment   4.3.2 IS Fixed Payment   3.3.2 IS Initial Settlement
Payments Commencement Date   4.1.2 IS Interim Payments Cap.   4.1.2.2 IS Interim
Settlement Payments.   4.1.2.1

64



--------------------------------------------------------------------------------



 



IS QPC Payables   5.1.6.4 IS Special Review QPC   3.4.1 MDL Court
Merck
MI EI Payments   Preamble
Introduction
4.2.1 MI EI Payments Cap Amount   4.2.2 MI Final Settlement Payment   4.3.1 MI
Fixed Payment   3.3.2 MI Initial Settlement Payments Commencement Date   4.1.1
MI Interim Payments Cap.   4.1.1.2 MI Interim Settlement Payments.   4.1.1.1 MI
QPC Payables   5.1.6.3 MI Special Review QPC   3.4.1 Multiple Draw Drawing  
5.3.2 Non-Extension Drawing   5.3.2 Parties
Party
Payment Report   Introduction
Introduction
5.1.5 Periodic Audit Start Date   10.2.1 Point Awards Criteria   3.2.1 Points
Award Process   3.1 Pre-Special Review   3.3.1 Program
PSC
Qualifying Program Claimant   Recitals
Preamble
2.1 Registration Order   1.1 Release   1.2.2.3 Required PME Records   1.3.1
Second Eligible Event   3.5.1 Section 11.1.5 Counsel   11.1.5 Special Marker QPC
  3.3.2 Special Review QPC   3.4.1 Specified Documented Economic Damages  
4.2.6.1 Threshold Exceeding Gate Push   2.5.5.4.1 Walk Away Right   11.1

[The remainder of this page is intentionally left blank.]

65



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

              MERCK & CO., INC.    
 
           
By:
                     
 
  Name:        
 
  Title:        
 
            Address:    
 
            Telecopier:    

[Signature Pages for Settlement Agreement]

 



--------------------------------------------------------------------------------



 



          NEGOTIATING PLAINTIFFS’ COUNSEL    
 
              Andy D. Birchfield Jr.     Beasley, Allen, Crow, Methvin, Portis &
Miles, P.C.    
 
       
Address:
  218 Commerce Street    
 
  Montgomery, AL 36104    
 
       
Telecopier:
  (334) 954-7555    
 
              Edward F. Blizzard     Blizzard, McCarthy & Nabers, LLP    
 
       
Address:
  Lyric Centre, 440 Louisiana, Suite 1710    
 
  Houston, Texas 77002-1689    
 
       
Telecopier:
  (713) 844-3755    
 
              Thomas V. Girardi     Girardi and Keese    
 
       
Address:
  1126 Wilshire Boulevard    
 
  Los Angeles, California 90017-1904    
 
       
Telecopier:
  (213) 481-1554    
 
              Russ M. Herman     Herman, Herman, Katz & Cotlar, LLP    
 
       
Address:
  820 O’Keefe Avenue    
 
  New Orleans, Louisiana 70113-1116    
 
       
Telecopier:
  (504) 561-6024    

2

[Signature Pages for Settlement Agreement]



--------------------------------------------------------------------------------



 



                Arnold Levin     Levin, Fishbein, Sedran & Berman    
 
       
Address:
  510 Walnut Street, Suite 500    
 
  Philadelphia, Pennsylvania 19106-3697    
 
       
Telecopier:
  (215) 592-4663    
 
              Christopher A. Seeger     Seeger Weiss LLP    
 
       
Address:
  One William Street    
 
  New York, NY 10004    
 
       
Telecopier:
  (212) 584-0799    

3

[Signature Pages for Settlement Agreement]



--------------------------------------------------------------------------------



 



Exhibit 1.1.
Form of Registration Order

     
In re: VIOXX®
  *
 
  *
PRODUCTS LIABILITY LITIGATION
  *
 
  *
 
  *
 
  *
 
  *
 
  *
 
  *
* * * * * * * * * * * * * * * * * * * * *
  *

THIS DOCUMENT RELATES TO ALL CASES
ORDER
(Registration of Claims)
     The Court hereby orders as follows with respect to the registration of
claims:
     (1) The Court hereby orders the registration of claims as follows:
          (a) All Counsel of Record in this proceeding shall be responsible for
designating Primary Counsel for any claim pending in this coordinated proceeding
in which they have an Interest (as defined below in paragraph 5) and that
Primary Counsel shall register such claims in accordance with this Order.
          (b) [If the Order is for the Louisiana, MDL Docket No. 1657, then:]
All Counsel of Record in this proceeding who have at any time submitted a
request for tolling for a claimant (hereinafter “Tolling Claimant”) pursuant to
the Notice of Filing of Tolling Agreement which was filed in Federal
Multidistrict Litigation No. 1657 on June 9, 2005 (hereinafter “Tolling
Agreement”) shall designate Primary Counsel for each Tolling Claimant’s claims,
and that Primary Counsel shall register such claims in accordance with this
Order.

 



--------------------------------------------------------------------------------



 



          (c) All Counsel of Record with claims pending in this proceeding shall
register (or ensure that other attorneys register) all claims in which they have
an Interest (as defined below in Paragraph 5) that are pending in any court or
other tribunal in the United States.
          (d) All persons who represent themselves pro se in this proceeding
shall register their claims in accordance with Paragraph 4 below.
     (2) The registration of claims by counsel shall be provided in the form of
a Registration Affidavit and its Exhibit 1, altogether set forth as Exhibit A to
this Order. Counsel shall provide the information required by Exhibit A
completely and accurately. The form shall provide the information required as of
(a) October 1, 2007, (b) November 9, 2007, and (c) the date on which the
Registration Affidavit is served and filed. The Registration Affidavit shall be
filed no later than January 15, 2008.
     (3) Registration Affidavits, along with their exhibits, shall be served on
Defendant Merck & Co., Inc. (“Merck”), the Executive Committee to the
Plaintiffs’ Steering Committee (“PEC”), the Claims Administrator, and, if
directed by the Court, with the Court.
     (4) Persons who represent themselves pro se in this proceeding shall
complete the Pro Se Registration Affidavit attached hereto as Exhibit B and
shall serve Defendant Merck, PEC, the Claims Administrator, and, if directed by
the Court, with the Court, by no later than January 15, 2008.
     (5) Counsel shall be deemed to have an “Interest” in the claim of a
Plaintiff or Tolling Claimant if Counsel or any person affiliated with, or
related in any way to, Counsel: (a) has an engagement or retainer agreement with
such Plaintiff or Tolling Claimant; (b) is listed as the counsel of record for
such Plaintiff in filed pleadings related to Vioxx; (c) has entered a

 



--------------------------------------------------------------------------------



 



Tolling Claimant into a Tolling Agreement; (d) has entered an appearance for
such Plaintiff or Tolling Claimant in any legal action related to Vioxx;
(e) would benefit directly or indirectly from any payment to settle any claim of
such Plaintiff or Tolling Claimant connected with Vioxx; or (f) otherwise has
any financial interest of any kind whatsoever in any claim of such Plaintiff or
Tolling Claimant connected with Vioxx.
     (6) Primary Counsel shall file the Registration Affidavit and its Exhibit 1
in the manner applicable in this coordinated proceeding for filing documents
with the Court under seal. Pro Se Claimants shall do likewise with respect to
their Pro Se Registration Affidavit. Primary Counsel shall also serve the
Registration Affidavit and its Exhibit 1 on Merck, the PEC, and the Claims
Administrator via electronic mail. Specifically, Primary Counsel shall attach
three files to a single electronic mail message—(i) the executed Registration
Affidavit in Adobe pdf format; (ii) Exhibit 1 to the Registration Affidavit in
Excel format; and (iii) a certification of service in Adobe pdf format—and send
that message to the following addresses:
          a. For Merck: registration@hugheshubbard.com
          b. For the PEC: [address]
          c. For the Claims Administrator: claimsadmin@browngreer.com
     (7) The subject line in the email should state: “Registration Affidavit and
Exhibit 1 for [insert name of firm]. Pro Se Claimants shall serve their
Registration Affidavits on Merck, PEC and the Claims Administrator at the above
email addresses. If the Pro Se Claimant does not have access to email, the
Plaintiff or Tolling Claimant shall send the Registration Affidavit via U.S.
Mail postmarked no later than January 8, 2008 to:
          Claims Administrator
          115 S. 15th Street
          Suite 400
          Richmond, VA 23219-4209
          Main Number: 804.521.7200

 



--------------------------------------------------------------------------------



 



     (8) Primary Counsel and Pro Se Claimants must certify in lieu of oath
[pursuant to 28 U.S.C. § 1746] that the information contained in the
Registration Affidavit is true and correct to his or her knowledge.
Intentionally incomplete or misleading responses shall subject Primary Counsel
and Pro Se Claimants to sanctions.
     (9) Primary Counsel shall serve a revised Registration Affidavit and
Exhibit 1 when he or she acquires or loses his or her Interest in a Plaintiff’s
or Tolling Claimant’s claim, when he or she becomes Primary Counsel or ceases to
be Primary Counsel, or when because of changed circumstances his or her
Registration Affidavit otherwise becomes materially untrue, in whole or in part.
In such instances, Primary Counsel must serve a true and correct Registration
Affidavit within 30 days of the changed circumstances. The revised Registration
Affidavit shall identify all Plaintiffs and Tolling Claimants in whose claims
Primary Counsel has an Interest as of the date that he or she executes the
Registration Affidavit. This obligation shall terminate on September 1, 2008.
     (10) The Court expects all Counsel and all Pro Se Plaintiffs and Tolling
Claimants to comply with this Order. Failure to meet the requirements of this
Order by the deadlines set herein will subject non-compliant Counsel to a show
cause hearing as to why they have not complied with this Order and as to why
claims in which they have an Interest should not be dismissed.
_________________________, this _____ day of ______________, 2007.
____________________
JUDGE

 



--------------------------------------------------------------------------------



 



Exhibit A
Registration Affidavit
     I, ___, hereby certify [pursuant to 28 U.S.C. § 1746] as follows:
     1. I am an attorney in good standing who is admitted to practice law in the
State of ___. The name and address of my law firm are:

                 

 
 
  Law Firm            

 
 
  Street            

 
 
  City   State   Zip Code

     2. I make this certification pursuant to Pretrial Order No. ___entered in
[the current coordinated proceeding].
     3. Exhibit 1 to this certification contains a true and complete list of all
of the Plaintiffs and/or Tolling Claimants in which I have an “Interest” and for
whom I am “Primary Counsel” along with a notation of all firms with an Interest
in Each Claim as of October 1, 2007.
     I certify under penalty of perjury that the foregoing is true and correct.
________________________
Primary Counsel
     Sign ONE of the statements below:

     
1.
  I, ___, on behalf of myself and all other counsel with an Interest in the
cases listed in Exhibit 1, agree to the terms of the MSA and will recommend all
Plaintiffs and/or Tolling Claimants listed on Exhibit 1 should enroll in the
Program.

____________________
OR

     
2.
  I, ___, do not agree to the terms of the MSA and will not recommend that any
of the Plaintiffs and/or Tolling Claimants listed on Exhibit 1 enroll in the
Program.

____________________

 



--------------------------------------------------------------------------------



 



Exhibit B
Pro Se Registration Affidavit
     I, ___, hereby certify pursuant to 28 U.S.C. § 1746 as follows:
          4. I represent myself in the following lawsuit:

             

 
 
  Case Caption    
 
 

 
 

 
 
  Docket Number   Date Filed

          5. I make this certification pursuant to the November ___, 2007 Order
regarding the registration of plaintiffs.
          6. My date of birth, social security number, and current residential
address are:
     Date of Birth: ___/___/___
     Social Security Number:                                         

             
     Current Address:
               

 
 
  Street            

 
 
  City   State   Zip Code    

 
 
  Country        

          7. I claim that I sustained a personal injury as a result of taking
Vioxx. I have marked the category of my injury and specified the date and place
of my injury below:
     ___Myocardial Infarction or Sudden Cardiac Death
     ___Ischemic Stroke (not a hemorrhagic stroke or a transient ischemic
attack)
     ___All other Injuries
     Date of the specified injury: ___/___/___
     Place of Injury: ___
          8. I took Vioxx before my claimed injury. I have specifically checked
the category below that corresponds to my duration of Vioxx use:
     ___Duration of use up until the specified injury of 12 months or less
     ___Duration of use up until the specified injury of more than 12 months
     I certify under penalty of perjury that the foregoing is true and correct.

     
 
                                          
 
  Pro Se Claimant
 
   
Executed on:                                         
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 1.2.2.3
RELEASE OF ALL CLAIMS
     I, the undersigned Releasor, am a plaintiff or tolling agreement claimant
in the Merck & Co., Inc., a New Jersey corporation (“Merck”), Products Liability
Litigation. I have enrolled to participate in the program (the “Program”) set
forth in the Settlement Agreement (the “Agreement”) dated as of November 9,
2007. I understand that the terms of the Agreement govern the resolution of my
claim. I further understand that, in order to submit my claim into the Program
under the Agreement, I am required to submit a release of any and all claims I
and the other Releasing Parties (as defined under “Releases” below) have, or may
have in the future, against the Released Parties (as defined under “Releases”
below) concerning and/or connected with VIOXX (sometimes referred to as “Vioxx”
or “rofecoxib”) (“VIOXX”) and/or with any injury I (and/or any other Releasing
Party) have ever claimed, or may at any time in the future claim, VIOXX caused
in whole or in part.
     Accordingly, in consideration for Merck’s agreement to establish the
Program, the significant expenses being incurred by Merck in connection with the
Program, Merck’s waiver of defenses (except as reflected in the Program criteria
themselves) solely in the context of the application of the Program, and the
opportunity to submit my claim into the Program, I hereby give and make the
following releases, waivers, acknowledgements and agreements for the benefit of
the Released Parties (this “Release”). This Release is also entered into by any
Derivative Claimant (as defined under “Releases” below) who executes a signature
page hereto, in which case the agreement of such Derivative Claimant set forth
on its signature page is incorporated in, and is part of, this Release. By
signing this Release, both I and any such Derivative Claimant understand and
acknowledge that there is no assurance as to the amount, if any, of payment to
be made to any claimant under the Program, and this fact shall in no way affect
the validity or effect of this Release.
     Releases: On my own behalf and on behalf of each other Releasing Party, I
hereby knowingly and voluntarily release, remise, acquit and forever discharge
the Released Parties from (i) any and all rights, remedies, actions, claims,
demands, causes of action, suits at law or in equity, verdicts, suits of
judgments and/or Liens (as defined under “Liens and Other Third-Party Payor
Claims” below), of any kind whatsoever (“Claims”), which I or any other
Releasing Party may have ever had, may now have or at any time hereafter may
have against any Released Party and (ii) any and all debts, liabilities,
obligations, covenants, promises, contracts, agreements and/or obligations, of
any kind whatsoever (“Liabilities”), which any Released Party may have ever had,
may now have or at any time hereafter may have to me or any other Releasing
Party, in the case of clause (i) and clause (ii), to any extent, or in any way,
arising out of, relating to, resulting from and/or connected with VIOXX and/or
with any injury I (and/or any other Releasing Party) have ever claimed, or may
at any time hereafter claim, VIOXX caused in whole or in part. These Claims and
Liabilities are the “Released Claims and Liabilities”.

 



--------------------------------------------------------------------------------



 



 2

         The term “Released Parties” means all the parties, past, present and/or
future, in any way and/or at any time connected with VIOXX and/or with any
injury I (or any other Releasing Party) have ever claimed, or hereafter claim,
VIOXX caused in whole or in part, including, but not limited to, Merck, all
named defendants in any pending action concerning VIOXX and/or any such injury
to which I am (and/or any other Releasing Party is) a party, and all those who
may have acted in concert with Merck, together with their respective insurers.
These parties, past, present and/or future, in any way and/or at any time
connected with VIOXX and/or with any injury I (or any other Releasing Party)
have ever claimed, or hereafter claim, VIOXX caused in whole or in part, also
include, but are not limited to, manufacturers; suppliers of materials;
distributors; other persons involved in development, design, manufacture,
formulation, testing, distribution, marketing, labeling, regulatory submissions,
advertising and/or sale of any product; physicians, pharmacists and other
healthcare providers; sales representatives; pharmacies, hospitals and other
medical facilities; advertisers; manufacturers of other products that I used
before, while or after taking VIOXX; the respective past, present, and/or future
parents, subsidiaries, divisions, affiliates, joint venturers, predecessors,
successors, assigns, and transferees of the parties referred to in this
paragraph; and the respective past, present and/or future shareholders (or the
equivalent thereto), directors (or the equivalent thereto), officers (or the
equivalent thereto), managers, principals, employees, consultants, advisors,
attorneys, agents, servants, representatives, heirs, trustees, executors, estate
administrators and personal representatives (or the equivalent thereto) of the
parties referred to in this paragraph. [Without limitation of the foregoing, the
Released Parties include the parties listed on Attachment 1 hereto.1]

         The term “Releasing Parties” means (i) myself and (ii) any and all
persons who have or assert the right to sue Merck or any other Released Party,
independently, derivatively or otherwise, by reason of their personal
relationship with me, and/or otherwise by, through or under, or otherwise in
relation to, me (“Derivative Claimants”). Derivative Claimants include, but are
not limited to, my heirs, beneficiaries, surviving spouse (including, but not
limited to, a putative or common law spouse), surviving domestic partner and/or
next of kin, if any.

     I acknowledge that I (and/or any other Releasing Party) may in the future
learn of additional and/or different facts as they relate to VIOXX, the Released
Parties’ activities as they relate to VIOXX, and/or any injury I (and/or any
other Releasing Party) have ever claimed, or may at any time in the future
claim, VIOXX caused in whole or in part. I understand and acknowledge the
significance and consequences of releasing all of the Released Claims and
Liabilities and hereby (on my own behalf and on behalf of each other Releasing
Party) assume full risk and responsibility for any and all such additional
and/or different facts and any and all Released Claims and Liabilities that I
(and/or any other Releasing Party) may hereinafter incur or
 

1   Insert bracketed sentence for Releases entered into by or on behalf of
parties who live in any of the following states now, and/or lived in any of the
following states at the time of injury, and/or filed actions in those states:
Arizona, Kansas, Ohio, Oklahoma, Texas.

 



--------------------------------------------------------------------------------



 



 3
discover. To the extent that any law, statute, ordinance, rule, regulation, case
or other legal provision or authority (each, a “Law”) may at any time purport to
preserve my and/or any other Releasing Party’s right to hereinafter assert any
such unknown and/or unanticipated Claims and/or Liabilities, I hereby (on my own
behalf and on behalf of each other Releasing Party) specifically and expressly
waive (to the fullest extent permitted by applicable Law) each Releasing Party’s
rights under such Law. I further acknowledge having had an opportunity to obtain
advice of counsel of my choosing regarding this waiver, and having discussed it
with such counsel to my satisfaction2.
     On my own behalf and on behalf of each other Releasing Party, I acknowledge
and agree that the releases set forth in this Release are irrevocable and
unconditional, inure to the benefit of each Released Party, and are intended to
be as broad as can possibly be created.
     Without limitation of the foregoing, this Release is specifically intended
to operate and be applicable even if it is alleged, charged or proved that some
or all of the Released Claims and Liabilities are caused in whole or in part by
the negligence, negligence per se, gross negligence, breach of warranty,
violation of Law, defective product, malice, and/or conduct of any type by
Merck, any of the other Released Parties, any Releasing Party and/or any other
person. This Release is specifically intended to and does include, but is not
limited to, a release of, and covenant not to sue for, any wrongful death claim
that may be brought at any time by or on behalf of any of the Releasing Parties
in connection with any of the facts, events and/or incidents that gave rise to
any of the Released Claims and Liabilities.
     Attorneys’ Fees; Division of Any Settlement Payment: I understand that the
Released Parties are not responsible for any attorneys’ fees or costs I have
incurred or may at any time incur, including, but not limited to, entering into
this Release and any other documents. I understand that, with respect to any
payment that may be made to me under the Program (a “Settlement Payment”), any
division of such Settlement Payment between me, any Derivative Claimant
executing this Release and our respective counsel (if any) executing a
Certification of Counsel attached to this Release shall be determined by me and
such other person(s), and such division, or any dispute in relation to such
division, shall in no way affect the validity of this Release.
     Pursuit of Certain Claims: I agree that I will never (i) take any legal or
other action to initiate, pursue or maintain, or otherwise attempt to execute
upon, collect or otherwise enforce, any of the Released Claims and Liabilities
of or against any Released Party, (ii) institute or participate in any new legal
action against any Released Party to any extent, or in any way, arising out of,
relating to, resulting from and/or connected with VIOXX and/or with any injury I
 

2   For pro se plaintiffs, remove “and having discussed it with such counsel to
my satisfaction” and add “including the opportunity, if I chose, to seek
assistance from counsel on the Plaintiffs Steering Committee as provided for
under the Agreement”.

 



--------------------------------------------------------------------------------



 



 4
(and/or any other Releasing Party) have ever claimed, or may at any time
hereafter claim, VIOXX caused in whole or in part or (iii) attempt to execute or
collect on, or otherwise enforce, any judgment that may be entered against any
Released Party in any legal action described in clause (ii) or my pending legal
action against Merck.
     Liens and Other Third-Party Payor Claims: I agree that prior to the first
time, if any, that a Settlement Payment is made to me, I shall identify to Merck
and to the Lien Resolution Administrator for the Program all governmental
authorities that are Third Party Providers/Payors (as defined below) known to me
to hold or assert any lien, pledge, charge, security interest, assignment,
encumbrance, subrogation right, third-party interest or other adverse claim of
any nature whatsoever (“Lien”) pursuant to any applicable statute with respect
to any Settlement Payment (and/or the right to receive such Settlement Payment),
through procedures and protocols to be established by the Lien Resolution
Administrator, subject to approval by the Claims Administrator for the Program.

         A “Third Party Provider/Payor” is any provider or payor (public or
private) of (i) health, hospital, medical, physician, healthcare and/or
pharmaceutical services, products or expenses and/or (ii) any other form of
compensation, including, but not limited to, federal and state governmental
authorities (or other persons) providing Medicaid and/or Medicaid services or
benefits.

     I understand and acknowledge that satisfaction and discharge of any and all
Liens with respect to any Settlement Payment (and/or the right to receive any
Settlement Payment) is the sole responsibility of me, any Derivative Claimant
executing this Release and our respective counsel (if any) executing a
Certification of Counsel attached to this Release and must, in relation to all
governmental authorities that are Third Party Providers/Payors who hold or
assert any Liens pursuant to any applicable statute, be established to the
satisfaction of the Claims Administrator and Merck before any Settlement Payment
(if any) can be disbursed to me.
     Prior to the first time, if any, that a Settlement Payment is made to me, I
shall, jointly and severally with any Derivative Claimant executing this Release
(and with our respective counsel (if any) executing a Certification of Counsel
attached to this Release), represent and warrant that any and all Liens with
respect to any and all Settlement Payments (and/or the right to receive any and
all Settlement Payments) have been satisfied and discharged. Furthermore, upon
request to the Lien Resolution Administrator, Merck shall be entitled to proof
of satisfaction and discharge of any or all such Liens pursuant to any
applicable statute in relation to all governmental authorities that are Third
Party Providers/Payors.
     In addition to and without limitation of the foregoing, I hereby agree,
jointly and severally with any Derivative Claimant executing this Release (and
with our respective counsel (if any) executing a Certification of Counsel
attached to this Release), to indemnify and hold harmless the Merck Released
Parties (as defined below) from and against (i) any and all Claims made or
asserted at any time against any Merck Released Party by (x) any Third Party
Provider/Payor in relation to, (y) any person at any time holding or asserting
any Lien in relation to and/or (z) any other person at any time claiming by,
through or under, me or any Derivative Claimant executing this Release, with
respect to any funding payment by or for the account of Merck under the Program
and/or any Settlement Payment (and/or the right to receive any such

 



--------------------------------------------------------------------------------



 



 5
Settlement Payment) and (ii) any and all damages, losses, costs, expenses
(including, but not limited to, legal fees and expenses) and/or Liabilities
incurred or suffered by, or imposed on, any Merck Released Party in connection
with, arising out of or resulting from any Claim described in clause (i) of this
sentence (including, but not limited to, any amount paid or to be paid in
satisfaction of any such Claim).

         The term “Merck Released Parties” means (i) Merck and (ii) all other
Released Parties, past, present and/or future, in any way and/or any time
related to Merck, including, but not limited to, Merck’s past, present and/or
future parents, subsidiaries, divisions, affiliates and joint venturers; the
respective past, present and/or future predecessors, successors, assigns and
transferees of the parties referred to in this paragraph; and the respective
past, present and/or future insurers, shareholders (or the equivalent thereto),
directors (or the equivalent thereto), officers (or the equivalent thereto),
managers, principals, employees, consultants, advisors, attorneys, agents,
servants, representatives, heirs, trustees, executors, estate administrators and
personal representatives (or the equivalent thereto) of the parties referred to
in this paragraph.

     Indemnification for Released Claims and Liabilities: I hereby agree,
jointly and severally with any Derivative Claimant executing this Release, to
indemnify and hold harmless each Released Party from and against (i) any and all
Claims that may be asserted, made or maintained at any time against any Released
Party by, on behalf of or for the benefit of, or otherwise through or under, any
Releasing Party with respect to any of the Released Claims and Liabilities and
(ii) any and all damages, losses, costs, expenses (including, but not limited
to, legal fees and expenses) and/or Liabilities incurred or suffered by, or
imposed on, any Released Party in connection with, arising out of or resulting
from any Claim described in clause (i) of this sentence (including, but not
limited to, any amount paid or to be paid in satisfaction of any such Claim)
and/or, without limitation of the foregoing, any breach by me (or any Derivative
Claimant executing this Release) of any of the terms of this Release.
     Without limitation of the foregoing paragraph, I further agree, jointly and
severally with any Derivative Claimant executing this Release, to indemnify and
hold harmless the Merck Released Parties from and against (i) any and all Claims
made or asserted (prior to, on or after the date of my claim under the Program)
against any Merck Released Party by any Released Party that is not an Merck
Released Party (a “Non-Merck Released Party”) arising out of any Claim made or
asserted at any time by me and/or any other Releasing Party against any
Non-Merck Released Party to any extent, or in any way, arising out of, relating
to, resulting from and/or connected with VIOXX and/or any injury I (and/or any
other Releasing Party) have ever claimed, or may at any time hereafter claim,
VIOXX caused in whole or in part and (ii) any and all damages, losses, costs,
expenses (including, but not limited to, legal fees and expenses) and/or
Liabilities incurred or suffered by, or imposed on, any Merck Released Party in
connection with, arising out of or resulting from any Claim described in clause
(i) of this sentence (including, but not limited to, any amount paid or to be
paid in satisfaction of any such Claim).
     Merck has the right to setoff all or any portion of any amount payable to
any Merck Released Party pursuant to the indemnification provisions of the
Release against an equal amount of any Settlement Payment.

 



--------------------------------------------------------------------------------



 



 6
     Confidentiality: I agree to maintain in confidence, and shall not disclose
to any person, the amount of any Settlement Payment (if any), except as may be
required by applicable Law; provided, that I understand that I may disclose such
information to my immediate family members and to my counsel, accountants and/or
financial advisors, if any (each of whom I shall, upon such disclosure, instruct
to maintain and honor the confidentiality of such information). I agree that if
I breach this confidentiality provision, money damages would not be a sufficient
remedy and, accordingly, without limitation of any other remedies that may be
available at law or in equity, Merck shall be entitled to specific performance
and injunctive or other equitable relief as remedies for such breach.
     Medical Documentation Authorization: I have authorized my counsel to obtain
and supply (or if I am not represented by counsel, I will obtain and supply) to
Merck, the Claims Administrator, the Lien Resolution Administrator, the Special
Master (and any Deputy Special Master) for the Program, the Chief Administrator
for the Program, members of the Gate Committee for the Program, all other
persons provided for under the terms of the Agreement to consider claims, and
their respective attorneys, agents, servants, employees and independent auditors
and others deemed necessary by each to assist them, the medical or other
documentation required for approval of an award under the Program along with any
and all authorizations for the release of medical records required in my
Enrollment Form under the Program or that may be required by a provider of such
documentation, including, but not limited to, a specific authorization required
by a particular hospital, pharmacy, physician or any other source of
documentation. I agree to cooperate fully in providing any authorization for the
release of records requested in the Program. I also authorize the foregoing
persons to have access to my medical and other documentation available in any
electronic depository through which Merck delivers medical records it collects
by way of authorization or subpoena to counsel for plaintiffs in the VIOXX
litigation.
     ACKNOWLEDGEMENT OF COMPREHENSION; NO GUARANTEE OF PAYMENT:I AM ENTERING
INTO THIS RELEASE FREELY AND VOLUNTARILY, WITHOUT BEING INDUCED, PRESSURED OR
INFLUENCED BY, AND WITHOUT RELYING ON ANY REPRESENTATION OR OTHER STATEMENT MADE
BY OR ON BEHALF OF, MERCK OR ANY OTHER PERSON. I UNDERSTAND AND ACKNOWLEDGE THE
NATURE, VALUE AND SUFFICIENCY OF THE CONSIDERATION DESCRIBED IN THE SECOND
PARAGRAPH OF THIS RELEASE. I ACKNOWLEDGE THAT I HAVE READ THIS RELEASE AND THE
AGREEMENT, AND I HAVE HAD AN OPPORTUNITY TO OBTAIN ADVICE FROM, AND ASK
QUESTIONS OF, COUNSEL OF MY CHOOSING REGARDING THE TERMS AND LEGAL EFFECT OF
THESE DOCUMENTS AND MY DECISION TO ENROLL TO PARTICIPATE IN THE PROGRAM. I
FURTHER ACKNOWLEDGE THAT I HAVE DISCUSSED ALL THESE MATTERS WITH THE COUNSEL TO
ME EXECUTING A “CERTIFICATION OF COUNSEL” ATTACHED TO THIS RELEASE, AND SUCH
COUNSEL HAS ANSWERED ALL MY QUESTIONS TO MY SATISFACTION.3 I FURTHER ACKNOWLEDGE
THAT I UNDERSTAND THIS RELEASE AND THE AGREEMENT AND
 

3   For pro se plaintiffs, remove this sentence. and add to the end of the
preceding sentence “including the opportunity, if I chose, to seek assistance
from counsel on the Plaintiffs Steering Committee as provided for under the
Agreement.”

 



--------------------------------------------------------------------------------



 



 7
THAT THERE IS NO GUARANTEE THAT I WILL RECEIVE ANY SETTLEMENT PAYMENT OR, IF ANY
SETTLEMENT PAYMENT IS MADE, THE AMOUNT THEREOF.
     Waiver of Certain Provisions Regarding Timing of Any Payments. If I have
any civil action pending in any jurisdiction that has enacted, promulgated or
otherwise adopted any Law containing provisions that establish specific time
periods within which settlement funds, if any, must be paid to me in connection
with the settlement of such civil action and/or impose sanctions, penalties or
other similar obligations against the paying party if the settlement funds are
not paid within such time periods and/or invalidate or otherwise affect the
terms of the settlement of such civil action (including, but not limited to,
Pennsylvania Rule of Civil Procedure 229.1), I hereby (i) specifically and
expressly waive (to the fullest extent permitted by applicable Law) my rights
under any such provisions and (ii) agree that payment of any Settlement Payment
shall be made solely in accordance with the terms and conditions of the Program.
     No Admission of Fault: I understand and agree that Merck has entered into
this Release and the Agreement solely by way of compromise and settlement. These
documents are not, and shall not be construed at any time to be, an admission of
liability, responsibility or fault of or by Merck or any other Released Party.
     Representations and Warranties: I hereby represent and warrant that: I have
full power, authority and capacity to enter into this Release, which is
enforceable in accordance with its terms. Except as set forth in the second
sentence under “Attorneys’ Fees; Division of Any Settlement Payment” above, I
have the sole right to receive any and all Settlement Payments, if any, with
respect to my claim under the Program. Neither I nor any other Releasing Party
has sold, assigned, transferred or otherwise disposed of, or pledged or
otherwise encumbered, any of the Released Claims and Liabilities in whole or in
part.
     GOVERNING LAW: THIS RELEASE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAW OF NEW YORK, WITHOUT REGARD TO ANY
CHOICE-OF-LAW RULES THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.
     Severability: I agree that if any provision of this Release is adjudicated
to be invalid, illegal or unenforceable in any jurisdiction, the relevant
provision shall be deemed modified to the extent necessary to make it
enforceable in such jurisdiction and, if it cannot be so modified, this Release
shall be deemed amended to delete herefrom the invalid or unenforceable
provision, and this Release shall be in full force and effect as so modified.
Any such modification or amendment in any event shall apply only with respect to
the operation of this Release in the particular jurisdiction in which such
adjudication was made and shall not affect such provision in any other
jurisdiction. To the fullest extent permitted by applicable Law, I hereby (on my
own behalf and on behalf of each other Releasing Party) specifically and
expressly waive any provision of Law that renders any provision of this Release
invalid, illegal or unenforceable in any respect.
     Legal Representatives: If I am signing this Release as a legal
representative of a VIOXX user, then (i) all references in this Release to my
use of, or injury from, VIOXX shall

 



--------------------------------------------------------------------------------



 



 8
also mean the use of, or injury from, VIOXX by or of such VIOXX user, all
references in this Release to any person claiming by, through or under, or in
relation to, me shall also mean any person claiming by, through or under, or in
relation to, such VIOXX user, and all references to me in the definition of
Derivative Claimant shall also mean such VIOXX user, (ii) if such VIOXX user is
not deceased, he or she shall also be a “Releasing Party”, (iii) if such VIOXX
user is deceased, I am executing this Release both individually and on behalf of
the estate of such VIOXX user, and (iv) prior to the first time, if any, that a
Settlement Payment is made to me, I will obtain judicial approval of this
Release to the extent required under applicable Law.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



 9
     IN WITNESS WHEREOF, I have executed this Release effective as of the date
set forth under my name below:

                          RELEASOR:
Witnessed or Attested by:
               
 
      By:                                   Name:             Title:            
Social Security No.:
 
          Dated:    
 
               

NOTARIZATION OF RELEASOR’S SIGNATURE
     STATE OF                                               , COUNTY OF
                                           SS.:
     I hereby certify that on
                                                  , 200     ,
                                         personally came before me and
acknowledged under oath to my satisfaction that this person: (a) is named and
personally signed this document; and (b) signed, sealed and deliver this
document as his or her act and deed.

         
 
             
 
  Notary Public of the State of    
 
       

 



--------------------------------------------------------------------------------



 



10
[ATTACHMENT 1]
[CERTAIN RELEASED PARTIES]
[For Releases entered into by or on behalf of parties who live in any of the
following states now, and/or lived in any of the following states at the time of
injury, and/or filed actions in those states: Arizona, Kansas, Ohio, Oklahoma,
Texas.]

 



--------------------------------------------------------------------------------



 



11
CERTIFICATION OF COUNSEL
(COUNSEL FOR RELEASOR)
     I,                                                   , hereby represent and
declare that                                     (“Releasor”) has at all
relevant times been represented by the undersigned counsel. I have provided
Releasor a copy of the Release to which this Certification of Counsel is
attached and have made available to Releasor a copy of the Settlement Agreement
referred to in the Release (which copies include all attachments). I discussed
with Releasor the terms and legal effect of all of the foregoing documents and
Releasor’s decision to enroll to participate in the Program (as defined in the
Release), and I answered any and all questions Releasor may have had. I hereby
certify that, having had a full opportunity to read, understand, and inquire of
counsel about the terms and conditions of the foregoing documents, Releasor does
not have, and I do not have, any objection to the terms of this Release or any
of the other foregoing documents. I further agree to be bound by the
“Confidentiality” section in this Release and my joint and several obligations
to provide representations and warranties regarding the satisfaction of, and
indemnification with respect to, Liens set forth under “Liens and Other
Third-Party Payor Claims”.

                 
 
                    BY COUNSEL FOR RELEASOR:
 
               
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
      Dated:        
 
               

 



--------------------------------------------------------------------------------



 



12
SIGNATURE PAGE AND AGREEMENT BY DERIVATIVE CLAIMANT
     I am a person having or asserting the right to sue Merck by reason of my
relationship with Releasor (or, if Releasor is a legal representative of a VIOXX
user, such VIOXX user). I hereby enter into the Release to which this signature
page is attached and agree to be bound by all of its terms (and, without
limitation, hereby give and make all releases, waivers, acknowledgements,
agreements, representations and warranties therein) on the same basis as
Releasor set forth therein (including, but not limited to, all joint and several
indemnification obligations set forth therein). This agreement is effective as
of the date set forth beneath my name below.

                          DERIVATIVE CLAIMANT:
Witnessed or Attested by:
               
 
      By:                                   Name:             Title:            
Social Security No.:
 
          Dated:    
 
               

NOTARIZATION OF DERIVATIVE CLAIMANT’S SIGNATURE
     STATE OF                                                   , COUNTY OF
                                                     SS.:
     I hereby certify that on                                    ,
200                         ,                          personally came before me
and acknowledged under oath to my satisfaction that this person: (a) is named
and personally signed this document; and (b) signed, sealed and deliver this
document as his or her act and deed.

         
 
             
 
  Notary Public of the State of    
 
       

 



--------------------------------------------------------------------------------



 



13
CERTIFICATION OF COUNSEL
(COUNSEL FOR DERIVATIVE CLAIMANT)
     I,                         , hereby represent and declare that
                          (“Derivative Claimant”) has at all relevant times been
represented by the undersigned counsel. I have provided Derivative Claimant a
copy of the Release to which this Certification of Counsel is attached and have
made available to Derivative Claimant a copy of the Settlement Agreement
referred to in the Release (which copies include all attachments). I have
discussed with Derivative Claimant the terms and legal effect of all of the
foregoing documents and I answered any and all questions Derivative Claimant may
have had. I hereby certify that, having had a full opportunity to read,
understand, and inquire of counsel about the terms and conditions of the
foregoing documents, Derivative Claimant does not have, and I do not have, any
objection to the terms of this Release or any of the other foregoing documents.
I further agree to be bound by the “Confidentiality” section of this Release and
my joint and several obligations to provide representations and warranties
regarding the satisfaction of, and indemnification with respect to, Liens set
forth under “Liens and Other Third-Party Payor Claims”.

                 
 
                    BY COUNSEL FOR DERIVATIVE CLAIMANT:
 
               
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
      Dated:        
 
               

 



--------------------------------------------------------------------------------



 



Exhibit 1.3.1
Required PME Records
1. Claimant’s counsel shall include in the Claims Package all required PME
records and corresponding certifications available through the Litigation
Medical Records Depository
2. The following applies to any PME Record not covered by paragraph one herein
where the initial request for said records to the custodian of the record was
made on or after November 9, 2007:
     Each PME Record submitted by an Enrolled Program Claimant shall be produced
with a dated and signed certification from the custodian of the records that
swears to the following:

  a.   That he or she is the duly authorized custodian of the records of the
facility producing the records and has the authority to certify said records.  
  b.   That the annexed records are true and correct copies of the complete file
for the Enrolled Program Claimant as kept in the ordinary course of business.

3. The following applies to any PME Record not covered by paragraph one herein
where the initial request for the PME Record from the custodian of the record
was made before November 9, 2007:
     Each PME Record submitted by an Enrolled Program Claimant shall be produced
with a certification from the custodian of the records, which complies with
requirements above in Paragraph 1, or if such a certification (in whole or in
part) does not exist, then a certification from Claimant’s Counsel, that swears
to the following:

  a.   That the Counsel for the Enrolled Program Claimant requested a complete
set of requested records as kept in the ordinary course of business from the
particular healthcare provider whose records are being produced.     b.   That
the initial request to that provider for the complete records was made before
November 9, 2007.     c.   That the produced records are true and correct copies
of the complete set of the records as requested and/or received by the
Claimant’s Counsel for the Enrolled Program Claimant and that Claimant’s Counsel
has not withheld or otherwise failed to provide any record in his/her possession
relating to the Enrolled Program Claimant.

4. Any Enrolled Program Claimant who alleges an injury of myocardial infarction
or heart attack (MI)shall submit:

  a.   Event Records.

 



--------------------------------------------------------------------------------



 



  b.   Pharmacy Records from all pharmacies that dispensed any medication to the
Enrolled Program Claimant for the entire period of time spanning the first
alleged use of Vioxx through 3 months after the Eligible Event.     c.   Medical
Records from all cardiologists who provided care and treatment to the Enrolled
Program Claimant during the entire period of time spanning the date of the
myocardial infarction or heart attack through one (1) year after.

5. Any Enrolled Program Claimant who alleges an injury of stroke (IS) shall
submit:

  a.   Event Records.     b.   Pharmacy Records from all pharmacies that
dispensed medication to the Enrolled Program Claimant for the entire period of
time spanning the first alleged use of Vioxx through 3 months after the Eligible
Event.     c.   Medical Records from all neurologists who provided care and
treatment to the Enrolled Program Claimant during the entire period of time
spanning the date of the IS through one (1) year after.     d.   Medical Records
from all rehabilitation facilities (inpatient or outpatient) where the Enrolled
Program Claimant received care and treatment during the entire period of time
spanning the date of the IS through one (1) year after, if the Enrolled Program
Claimant is seeking compensation for above IS Injury Level 5.

6. All fatal injury claims (whether MI/SCD or IS) require the submission of the
following:

  a.   Event Records.     b.   Pharmacy Records from all pharmacies that
dispensed medication to the Enrolled Program Claimant for the entire period of
time spanning the first alleged use of Vioxx through 3 months after the Eligible
Event.     c.   Death Certificate.     d.   Report of Autopsy, if one was
performed.     e.   Medical Records from the Enrolled Program Claimant’s primary
care physician(s) for the three (3) year period preceding the date of death.

7. Any Enrolled Program Claimant who was unable to report his own medical
history, or a complete medical history was not provided to the satisfaction of
the Claims Administrator for the Enrolled Program Claimant, at the time of his
alleged Eligible Event as evidenced in the Event Records, shall submit the
records required to be submitted in paragraph 4 or 5 (depending on the Eligible
Event) plus Medical Records from the Enrolled Program Claimant’s primary care
physician(s) for the three (3) year period preceding the date of his Eligible
Event.

2



--------------------------------------------------------------------------------



 



8. In addition to the above requirements, any Enrolled Program Claimants who
claims any use of samples to meet any requirement of the Program demonstrating
that the Enrolled Program Claimant ingested Vioxx (e.g., Proximity Gate,
Duration Gate, Overall Duration—as defined in Exhibit 3.2.1 of the Agreement—and
Consistency of Use—as defined in Exhibit 3.2.1) shall submit the Medical Records
of:

  a.   All physicians or other healthcare providers claimed to have dispensed
the samples of Vioxx ingested for the entire time period spanning the alleged
distribution of samples, and     b.   Enrolled Program Claimants primary care
physician(s), to the extent not included in 8a for the three (3) year period
preceding the Eligible Event.

9. In the event any Enrolled Program Claimant ‘s pharmacy records no longer
exist because said records were destroyed pursuant to a records retention
policy, natural disaster, or some other reason independent of the Enrolled
Program Claimant, he must produce an affidavit or other notarized evidence from
all applicable pharmacies that records evidencing the prescription of Vioxx for
the Enrolled Program Claimant no longer exist and stating the reason such
records do not exist. An “applicable pharmacy” is a pharmacy for which evidence
exists that Enrolled Program Claimant previously filled his or her Vioxx
prescriptions at that facility (e.g., references in insurance records, pill
bottles, references in medical records; etc.). Enrolled Program Claimant must
provide other contemporaneous Medical Records documenting Enrolled Program
Claimant’s Vioxx use and the amount of such usage shall be determined pursuant
to Section 5(A) of Exhibit 2.2.2.

3



--------------------------------------------------------------------------------



 



Exhibit 1.5
PME Records Submissions Completeness Provisions
     1. General.
     (a) Nothing in this Exhibit absolves the Program Claimants and their
respective Counsel from their responsibility timely to comply with the
requirements of Sections 1.3 and 1.5. In particular, neither any Administrator
nor Merck shall have any responsibility or Liability for any failure of a
Program Claimant and/or his Counsel to qualify as a Qualifying Program Claimant,
nor for any impact on a Qualifying Program Claimant’s Points award, as a result
of any deficiency in such Program Claimant’s submissions pursuant to either said
Section.
     (b) The Claims Administrator shall communicate under this Exhibit with each
Program Claimant by communication with such Program Claimant’s Counsel or, if
(and only if) such Program Claimant is without counsel, then directly with the
Program Claimant.
     (c) The Claims Administrator may rely on the mailing, facsimile
transmission and email addresses and/or numbers that were last provided by the
Program Claimant or his Counsel and shall have no obligation to (but in its sole
and absolute discretion may) take other steps to locate Program Claimants or
Counsel whose mail, facsimile transmission or electronic mail has been returned
as undelivered or undeliverable. Each Program Claimant and (if applicable) his
Counsel shall have the responsibility to keep the Claims Administrator informed
of the correct mailing, facsimile transmission and e-mail addresses for both
such Program Claimant and such Counsel.
     (d) Any information submitted in response to a First, Second or Third
Deficiency Notice (as such terms are defined below) shall be submitted by means
of a Claims Form (or, if a Claims Form already has been submitted by the
relevant Program Claimant, Supplementary Claims Form) executed in the manner
specified in Section 1.3.2.
     (e) If the last day on which any information is required to be submitted
pursuant to this Exhibit is not a Business Day then the last day on which such
information is required to be submitted pursuant to this Exhibit shall be deemed
to be the next following Business Day.
     2. Deficiency Determinations.
     (a) If the Claims Administrator determines that a Program Claimant has
failed by July 1, 2008 fully to comply with the requirements of Section 1.3,
then reasonably promptly after making such determination the Claims
Administrator shall notify such Program Claimant (the “Deficiency Notice”) of
the relevant deficiency(ies). The Deficiency Notice shall instruct the Program
Claimant fully to comply with the requirements of Section 1.3 by September 1,
2008.
     (b) If the Claims Administrator determines that a Program Claimant has
failed by September 1, 2008 fully to comply with the requirements of
Section 1.3, then reasonably



--------------------------------------------------------------------------------



 



 

promptly after making such determination the Claims Administrator shall notify
such Program Claimant (the “Second Deficiency Notice”) of the relevant
deficiency(ies). The Second Deficiency Notice shall instruct the Program
Claimant fully to comply with the requirements of Section 1.3 by November 1,
2008.
     (c) If the Claims Administrator determines that a Program Claimant has
failed by November 1, 2008 fully to comply with the requirements of Section 1.3,
then reasonably promptly after making such determination the Claims
Administrator shall notify such Program Claimant (the “Third Deficiency Notice”)
of the relevant deficiency(ies). The Third Deficiency Notice also shall include
notice to the effect set forth in the first sentence of section 2(d) of this
Exhibit.
     (d) If the Claims Administrator determines that a Program Claimant has
failed (i) by the Final PME Records Submission Deadline fully to comply with the
requirements of Section 1.3 or (ii) by the time specified in the Agreement fully
to comply with an Additional Claim Information requirement pursuant to
Section 1.5, then (unless he is awarded an extension of the Final PME Records
Submission Deadline pursuant to section 3 of this Exhibit) such Program Claimant
shall be considered to constitute a “Non-Submitting Program Claimant” for
purposes of this Exhibit. In such case, the Claims Administrator shall send a
notice to such effect to such Program Claimant, which notice shall inform such
Program Claimant of his right to appeal the Claims Administrator’s decision as
specified in section 2(e) of this Exhibit. “Final PME Records Submission
Deadline” means November 30, 2008.
     (e) A Program Claimant may appeal to the Special Master the Claims
Administrator’s determination pursuant to section 2(d) of this Exhibit by
delivering a written notice to such effect to the Special Master and the Claims
Administrator within 15 Business Days of the date of the Claims Administrator’s
notice to such Program Claimant pursuant to said section 2(d). If the Program
Claimant fails timely to effect such an appeal, the decision of the Claims
Administrator shall be final, binding and Non-Appealable, and such Program
Claimant shall be deemed to constitute a Non-Submitting Program Claimant for
purposes of this Exhibit. Upon a timely appeal, the Special Master will
determine only whether such Program Claimant fully has complied with (i) the
requirements of Section 1.3 by the Final PME Records Submission Deadline or
(ii) the requirements of Section 1.5 by the time specified in the Agreement, as
the case may be. The Special Master shall rule on all such appeals on or before
December 30, 2008. The Special Master’s decision shall be final, binding and
Non-Appealable. If the Special Master determines that the Program Claimant has
not fully complied by the applicable deadline, such Program Claimant shall be
deemed to constitute a Non-Submitting Program Claimant for purposes of this
Exhibit.
     3. Deadline Extension Requests.
     (a) If a Program Claimant is unable (i) by the Final PME Records Submission
Deadline fully to comply with the requirements of Section 1.3 or (ii) by the
time specified in the Agreement fully to comply with any Additional Claim
Information requirements pursuant to Section 1.5, then such Program Claimant
may, prior to the Final PME Records Submission Deadline or the Section 1.5
deadline, respectively, apply in writing to the Claims Administrator for an
extension of the applicable deadline. If the Program Claimant fails to apply for
such an



--------------------------------------------------------------------------------



 



2

extension, then such Program Claimant shall be deemed to constitute a
“Non-Submitting Program Claimant” for purposes of this Exhibit. If the Program
Claimant files for such an extension, the Claims Administrator may grant an
extension of up to an additional 30 days beyond the original applicable deadline
where such Program Claimant demonstrates to the satisfaction of the Claims
Administrator (i) that he has made a diligent attempt fully to comply with the
requirements of Section 1.3 or 1.5, as the case may be, by the original
applicable deadline and (ii) it appears likely that he would be able so fully to
comply if given the extension. If a Program Claimant requests an extension after
the expiration of the original Final PME Records Submission Deadline or
Section 1.5 deadline, as the case may be, then the Claims Administrator may deny
the extension on that reason alone. The Claims Administrator shall serve a
Program Claimant with the Claims Administrator’s written decision to grant or
deny a request by such Program Claimant for an extension.
     (b) If any extension of the original Final PME Records Submission Deadline
or an original Section 1.5 deadline is granted to a Program Claimant by the
Claims Administrator or the Special Master pursuant to this section 3 above,
then sections 2(d) and (e) of this Exhibit (but not, for the avoidance of doubt,
this section 3) shall apply anew to such Program Claimant as if references
therein to the applicable deadline were deemed to refer to such deadline as
extended by such extension.
     4. Discretionary Power
     (a) Anything in this Exhibit or the Agreement to the contrary
notwithstanding, the Claims Administrator may, at any time prior to making a
negative determination pursuant to section 4 of this Exhibit, upon an
application to such effect by a Program Claimant received at any time prior to
the Final PME Records Submission Deadline or an Section 1.5 deadline (as
applicable and as the same may have been extended pursuant to section 3(a) of
this Exhibit), deem any particular Program Claimant to have fully complied with
the requirements of Section 1.3 or 1.5, as the case may be, if the Claims
Administrator determines that (i) such Enrolled Program Applicant has made a
diligent and good faith attempt fully to comply with, but nonetheless, due to
special, unforseen or extraordinary circumstances, is not likely to be able
fully to comply with, the requirements of Section 1.3 or 1.5, as applicable,
within even the extended time frames contemplated by this Exhibit, (ii) such
Enrolled Program Applicant has in fact substantially completely complied with
the requirements of Section 1.3 or 1.5, as applicable, and (iii) under the
circumstances to deem such Enrolled Program Applicant to be a Non-Submitting
Program Claimant would thus be inequitable. Subject to the requirements of
clauses (i), (ii) and (iii) of the preceding sentence, exercise by the Claims
Administrator of the authority granted to it pursuant to the preceding sentence
shall be within the sole discretion of the Claims Administrator. Any
determination by the Claims Administrator not to, or any other failure by the
Claims Administrator to, exercise the discretion afforded to it under this
section 4(a) is Non-Appealable.
     (b) The Claims Administrator shall email to Merck and the NPC a pdf copy of
any application from a Program Claimant pursuant to section 3(a) of this
Exhibit, and shall not act on such application prior to the tenth (10th)
Business Day after so notifying Merck and the NPC of such application. (By
making such application, the Program Claimant consents to such action by the
Claims Administrator and review of such application by Merck and the NPC.)



--------------------------------------------------------------------------------



 



3

     (c) The Claims Administrator shall notify Merck and the NPC of any
affirmative exercise of its discretion pursuant to section 4(a) of this Exhibit.
Either the NPC or Merck may appeal such action to the Special Master by
delivering a written notice to such effect to the Special Master and the Claims
Administrator within 10 Business Days of service of such notice on it;
otherwise, the decision of the Claims Administrator shall be final, binding and
Non-Appealable. Upon appeal, the standard of review by the Special Master shall
be limited to whether the Claim Administrator’s action amounted to an abuse of
discretion. The Special Master’s decision shall be final, binding and
Non-Appealable. If the Special Master overturns the Claims Administrator’s
determination, such Program Claimant shall be deemed to constitute a
Non-Submitting Program Claimant for purposes of this Exhibit.
     5. Outside Discretionary Deadline:. In no event shall any Program
Claimant’s deadline be extended pursuant to this Exhibit 1.5 beyond December 30,
2008
     6. Non-Submitting Program Claimant.
     A Non-Submitting Program Claimant immediately shall cease to have any
further rights under the Program, but such Program Claimant’s Release and
Dismissal Stipulation shall be delivered to Merck and, without limitation, Merck
shall be free to file or cause to be filed such Dismissal with Prejudice
Stipulation and/or Release, in any relevant action or proceeding.





--------------------------------------------------------------------------------



 



EXHIBIT 2.2.1.1
Injury Gate Criteria
Definition of Myocardial Infarction.
1. A final or discharge diagnosis in contemporaneous medical records of a
myocardial infarction or heart attack.
     OR
2. A diagnosis or affirmative finding in the contemporaneous medical records
(e.g., a report of consultation) by a cardiologist of a myocardial infarction or
heart attack; or, within 14 days of discharge from the hospitalization related
to the Event, an independent diagnosis by a treating cardiologist that the Event
was a myocardial infarction or heart attack; provided that, in either instance,
the final or discharge diagnosis does not rule out a myocardial infarction.
     OR
3. If the medical records are silent as to whether or not there was a myocardial
infarction, new pathological Q waves in two or more contiguous leads.
     OR
4. If the medical records are silent as to whether or not there was a myocardial
infarction, (a) signs and symptoms described in medical records of a heart
attack (including but not limited to chest pain, pressure, tightness or
discomfort, pain or discomfort in the upper areas of the body including but not
limited to one or both arms, the back, neck, jaw or stomach, or shoulders;
shortness of breath, weakness, dizziness, cold sweat, or excessive sweating,
nausea, weakness, fatigue, loss of consciousness or posture, lightheadedness,
feeling of faintness, heart-burn or indigestion sensations, feelings of
restlessness or anxiousness, a sense of impending doom, disorientation, lips,
hands or feet turning slightly blue, abnormal heart rhythms (arrhythmias), or
loss of consciousness, cardiac arrest, blood pressure fluctuations or drops
requiring medical intervention) or new ischemic ST-T wave changes on an
electrocardiogram in two or more contiguous leads; AND
(b) a rise and fall of cardiac enzymes that includes a rise in serum creatine
kinase MB (CK-MB) to greater than two times the upper limit of normal (based on
the individual’s laboratory’s normal range) or a rise in serum cardiac troponin
greater than two times the upper limit of normal that a given laboratory
considers diagnostic for infarctions. (In the event that the laboratory records
do not reflect the normal diagnostic range for troponin that is utilized by that
specific laboratory, a rise in the troponin to greater than 1.5 ng/ml shall be
deemed to indicate a myocardial infarction.)
5. An event is not a myocardial infarction under definition Nos. 3 or 4 above,
if myocardial infarction is ruled out as a diagnosis in the discharge summary or
by an in-house cardiology consult at the time of the event, or the final
diagnosis is angina or unstable angina.

-1-



--------------------------------------------------------------------------------



 



Definition of Sudden Cardiac Death.
A witnessed instantaneous or near-instantaneous unexplained death that occurs
without warning or within one hour of non-diagnostic symptoms, or, an
unwitnessed, unexpected sudden death in which criteria for a fatal coronary,
cerebrovascular event or other cause or event are not met.
Definition of Ischemic Stroke.
1. A final or discharge diagnosis in contemporaneous medical records of an
ischemic stroke or ischemic cerebrovascular event or accident (i.e., ischemic
stroke, intracranial thrombosis, cerebral embolism, thrombotic stroke, embolic
stroke, lacunar infarct, lacunar stroke, thrombotic occlusion, cerebrovascular
event or accident that is not a primary hemorrhagic event, and cerebral
infarction; or a hemorrhagic stroke that is secondary to the terms previously
listed), hereinafter defined as “Ischemic Stroke.”
     OR
2. If the final or discharge diagnosis is silent as to whether or not claimant
had an Ischemic Stroke, a diagnosis or affirmative finding in the
contemporaneous medical records (e.g., a report of consultation) by a
neurologist of an Ischemic Stroke; or, within 14 days of discharge from the
hospitalization related to the Event, an independent diagnosis by a treating
neurologist that the Event was an Ischemic Stroke.
3. An Event is not an Ischemic Stroke if:

  a)   stroke or cerebrovascular accident is ruled out as a diagnosis in the
discharge summary or by a treating neurologist within 14 days of discharge from
the hospitalization related to the Event;     b)   hemorrhagic stroke or
hemorrhagic cerebrovascular accident is the diagnosis in the discharge summary
or by a treating neurologist within 14 days of discharge from the
hospitalization related to the Event This definition does not include a
hemorrhagic stroke that is secondary to an Ischemic Stroke, or     c)  
transient ischemic attack is the diagnosis in the discharge summary or is the
diagnosis of a treating neurologist within 14 days of discharge from the
hospitalization related to the Event.

-2-



--------------------------------------------------------------------------------



 



EXHIBIT 2.2.1.2
DURATION GATE CRITERIA
     Minimum Duration. Program Claimants must produce evidence of the issuance
of at least thirty (30) Vioxx pills, whether through prescription or samples,
within a sixty (60) day period. The qualifying pills must have been dispensed
prior to Product User’s Eligible Event.





--------------------------------------------------------------------------------



 



EXHIBIT 2.2.1.3
PROXIMITY GATE CRITERIA
Program Claimants must produce evidence that the Product User ingested Vioxx
within 14 days of the Eligible Event. This requisite proximity of usage may be
established by producing evidence (in accordance with Exhibit 2.2.2) of one of
the following:
(a) at least 30 pills dispensed in the 56 days immediately preceding the
Eligible Event;
(b) at least 90 pills dispensed in the 140 days immediately preceding the
Eligible Event;
(c) at least 120 pills dispensed in the 180 days immediately preceding the
Eligible Event;
(d) at least 250 pills dispensed during the 12 months immediately preceding the
Eligible Event; or
(e) a notation in the contemporaneous Event Records identifying Vioxx as a
current medication on the date of the Eligible Event, provided that there is
contemporaneous evidence that Product User received Vioxx pills within ninety
(90) days of the Eligible Event. In the event that a contemporaneous blood test
was conducted that would show the presence of Vioxx in the Product User’s
bloodstream and the results of the test indicate that Vioxx was not found in the
blood, the requisite proximity of usage will not have been established.





--------------------------------------------------------------------------------



 



EXHIBIT 2.2.2
EVIDENCE OF USAGE CONFIRMATION CRITERIA
For the elements of the Program that require a showing of Vioxx ingestion (e.g.,
Proximity Gate, Duration Gate, Overall Duration—as defined in Exhibit 3.2.1—
analysis), evidence of such Vioxx usage must be established in the following
manner:
1. Pharmacy Records. The Program Claimant must produce contemporaneous Pharmacy
Records showing the Product User had valid prescriptions or refills under which
pills had been dispensed (credit will only be given for the number of pills
actually dispensed); or
2. Contemporaneous Medical Records When Pharmacy Records Destroyed. In the event
the Product User’s pharmacy records no longer exist because said records were
destroyed pursuant to a records retention policy, natural disaster, or some
other reason independent of the Program Claimant or Product User, the Program
Claimant must produce an affidavit or other notarized evidence from all
applicable pharmacies that records evidencing the prescription of Vioxx for the
Product User no longer exist and stating the reason such records do not exist.
An “applicable pharmacy” is a pharmacy for which evidence exists that the
Product User previously filled his or her Vioxx prescriptions at that facility
(e.g., references in insurance records, pill bottles, references in medical
records; etc.). Program Claimants must provide other contemporaneous medical
records documenting the Product User’s Vioxx use to be eligible for this
program, and the amount of such usage shall be determined pursuant to
Section 5(A) of this section; or
3. Samples. Program Claimants relying on sample usage to meet an element of the
Program that requires a showing that the Product User ingested Vioxx (e.g.,
Proximity Gate, Duration Gate, Overall Duration analysis) must provide
contemporaneous documentation (in physician or hospital records) that the
Product User was given samples in a specific quantity (credit will only be given
for the number of pills noted as dispensed). If no specific quantity is noted,
then the Product User will be presumed to have received 8 days of pills for each
notation of samples dispensed. However, no more than a total of 30 days of pills
may be presumed for a Program Claimant.
4. Appropriate Usage. Vioxx must have been legally provided to the Product User
by a health care provider.
5. Limited Documentation Exception:
     (A) If the Program Claimant is unable to satisfy documentation requirements
(including either the Proximity Gate or the Duration Gate) based on the Product
User’s pharmacy records, the Program Claimant may elect to offer contemporaneous
compelling evidence of usage to the Claims Administrator who will determine
whether Program Claimant has established that the Product User took Vioxx as
alleged and, if so, the Overall Duration which should be credited. In review of
the evidence, the Claims Administrator shall be required to follow the following
guidelines:

 



--------------------------------------------------------------------------------



 



  1.   There must be medical records contemporaneous to the usage and the
Eligible Event corroborating that there was Vioxx usage at the time alleged by
the Program Claimant exceeding what is reflected in available pharmacy records;
    2.   Medical records contemporaneous to the usage and/or Eligible Event must
corroborate that the Vioxx which Program Claimant alleges was received must have
been legally provided to the Product User by a health care provider. For
example, a Program Claimant cannot establish evidence of usage based on
prescriptions or samples provided to friends, co-workers, or family members of
the Product User, or otherwise outside a healthcare provider-patient
relationship;     3.   The alleged usage may not be inconsistent with the PME
Records or other evidence. For example, a Program Claimant who alleges they
received 30 samples shall not be able to demonstrate evidence of usage if the
medical records provide that Product User received only 10 samples.

     (B) A Program Claimant (and Counsel for the Program Claimant) who seeks to
meet the Eligibility Requirements (including either the Proximity Gate or the
Duration Gate) through the provision set forth in Section A shall be subject to
dismissal with prejudice and shall be liable for sanctions and/or costs and
legal expenses should the Special Master determine that Program Claimant’s or
Counsel’s attempt to satisfy documentation requirements involved any form of
deception, dishonesty, or fraud.

 



--------------------------------------------------------------------------------



 



Exhibit 2.7.3
FUTURE EVIDENCE STIPULATION
     This Stipulation pertains to the Settlement Agreement (“the Agreement”)
dated November ___, 2007, incorporated herein by reference, including but not
limited to the program for resolution of claims relating to the use of Vioxx
described therein (generally and collectively referred to herein as the
“Resolution Program” or “the Program”)
     I hereby stipulate and agree to the following:
     1. I have received a determination from the Claims Administrator that I
have not been found to be a Qualifying Program Claimant under the terms of the
Agreement. I understand that the Claims Administrator has found under the terms
of the Agreement that I [or the individual for whom I act as an agent or
representative with respect to their claims, or as personal representative of
their estate, or the individual with respect to whom I brought a derivative
claim] (a) did not experience a myocardial infarction (“MI” or heart attack),
sudden cardiac death (“SCD”), or ischemic stroke, as those injuries are defined
by the Agreement; and/or (b) did not have sufficient evidence to establish
receipt of thirty (30) Vioxx pills within a 60 day period as required by the
Program; and/or (c) did not experience a MI, SCD or stroke within fourteen days
of my last use of Vioxx as required by the Program. I further understand that
the Gates Committee has not subsequently overturned the determination of the
Claims Administrator, or otherwise deemed me to be a Qualifying Program
Claimant.
     2. I understand that I now have the option of (a) seeking an appeal within
the terms of the Program or (b) exiting from the Program under the terms of the
Agreement.
     3. By executing this Stipulation, I elect not to appeal the claim in the
Program, and I understand that, under the terms of the Agreement, upon execution
of this Stipulation, the Release and Stipulation of Dismissal I provided under
the Agreement will be returned to me.
     4. I further understand and specifically acknowledge and stipulate that if
I should decide to pursue the claim outside of the Program, I may not make any
allegations or introduce any evidence regarding (a) Vioxx usage, including but
not limited to the dose, duration, consistency of Vioxx usage, and/or alleged
proximity of use of Vioxx to the date of alleged injury; (b) medical history,
and/or (c) alleged injury, other than as were made and included in the Program
through the Claims Package associated with my claim.
     5. I further understand and stipulate that the limitations imposed under
paragraph four, above, remain applicable even if I obtain new evidence or
documentation after the date of this Stipulation. However, I also understand
that if I do obtain new evidence, I can re-submit the claim to the Program in
which case the claim will be reviewed anew in accordance with the Program’s
criteria and procedures. I understand that I may submit new evidence at any time
prior to the Enrollment Deadline Date, but not thereafter. New evidence will
only be considered for the program if the Claims Administrator determines that
(i) I was not aware of the new evidence at the time I submitted my original
claims package, or that I had made a diligent and

 



--------------------------------------------------------------------------------



 



good faith attempt to produce the new evidence as part of my original claims
package, and (ii) the new evidence is material to a determination as to whether
I meet the program’s Eligibility Requirements. I also understand I will be
required to execute and deliver a new Release and Dismissal With Prejudice
Stipulation, as well as all other materials required for Enrollment.
     6. I stipulate that I will not attempt to introduce in any court of law or
tribunal any evidence contrary to, or in addition to, the allegations, facts or
records that were presented to the Program’s Claims Administrator, as set forth
in or appended to my Claims Package, or allege an injury connected with Product
other than the injury I claimed through the Program.

             
 
  Name        
 
           
 
  Address        
 
           
 
  Social Security No.        
 
           
 
  Program Claim No.        
 
           
 
                          Signature    
 
                Subscribed and sworn before me this ____ day of _____, 20_.    
 
                          Notary Public    

2



--------------------------------------------------------------------------------



 



EXHIBIT 3.2.1
POINT AWARDS CRITERIA
     Below is the methodology and criteria that will be utilized by the Claims
Administrator to evaluate the claims of Qualifying Program Claimants — as set
forth in Section 3.2 of the Agreement. The claims of both the IS Qualifying
Program Claimants and the MI/SCD Qualifying Program Claimants will be evaluated
utilizing a system based on Points. In short, each Eligible Program Claimant who
satisfies the Eligibility Requirements will be assigned an initial number of
Points (“Basis Points”) which are set on a grid with variables of age; duration
of use of Vioxx (“Overall Duration”); and the extent of the injury determined to
have been sustained (“Injury Level”). The Basis Points will then be adjusted for
(1) the status of the product label relative to the Eligible Event (“Label
Adjustment”); (2) the Qualifying Program Claimants’ consistency of use of Vioxx
(“Consistency Adjustment”); and (3) for the risk factors from which the Claims
Administrator determines that the Qualifying Program Claimant suffered (“Risk
Factor Adjustment”).
     For purposes of applying the criteria discussed in this Exhibit 3.2.1,
unless otherwise noted herein, the Claims Administrator shall review and analyze
the Claims Package submitted by the Qualifying Program Claimant and may, to
verify completeness or in cases of inconsistency, suspicion of irregularity,
audit purposes and/or similarly appropriate circumstances, review and analyze
other documents or materials that the Claim’s Administrator has access to
pursuant to the Agreement.

1.   MI/SCD QUALIFYING PROGRAM CLAIMANT

A.     Basis Points: The Basis Points awarded to a MI/SCD Qualifying Program
Claimant will depend upon: (1) the age of the Qualifying Program Claimant at the
time of the Eligible Event; (2) the Qualifying Program Claimant’s Overall
Duration; and (3) the Qualifying Program Claimant’s Injury Level.

  1)   Overall Duration. The MI/SCD Qualifying Program Claimant’s Overall
Duration of use of Vioxx shall be calculated in accordance with the following
(and Exhibit 2.2.2 to the Agreement):

  a)   To establish placement in an Overall Duration category, the Qualifying
Program Claimant must produce evidence of Vioxx prescriptions dispensed or
samples dispensed in accordance with the following pill count definitions (and
Exhibit 2.2.2 to the Agreement):

         
Number of Pills Dispensed
  Overall Duration Category    
42 pills or less
  Less than 60 days    
at least 43 pills but less than 128 pills
  Over 2 months to 6 months    
at least 128 pills but less than 389 pills
  Over 6 months up to 18 months    
at least 389 pills but less than 639 pills
  Over 18 months up to 30 months    
at least 639 pills
  30 months or more    

 



--------------------------------------------------------------------------------



 



  b)   If the MI/SCD Qualifying Program Claimant is dispensed a number of pills
at a time that exceeds the number of days remaining until the Eligible Event,
the number of pills from that last filled prescription shall be prorated for
purposes of calculating Overall Duration at one pill per day.

  2)   Injury Level. The Injury Level suffered by the MI/SCD Qualifying Program
Claimant will be determined by the Claims Administrator utilizing the following
criteria:

MI/SCD INJURY LEVELS

         
Level 1
  · Death; or
 
  · Unresucitated Sudden Cardiac Death    
Level 2
  · Ejection Fraction: £20%
 
  · CABG plus resulting complications within 6 months of the Eligible Event
(e.g. graft occlusion); or
 
  · Hospitalization: ³30 days    
Level 3
  · Ejection fraction: 21-29%;
 
  · Hospitalization: 15-29 days; or
 
  · CABG    
Level 4
  · Ejection fraction: 30-39%;
 
  · Hospitalization: 10-14 days;
 
  · PTCA (stent) plus re-stenosis at stent site within 6 months of Eligible
Event; or
 
  · Defibrillator or pacemaker placement    
Level 5
  · Ejection fraction: 40-49%;
 
  · Hospitalization: 4-9 days;
 
  · PTCA (stent); or
 
  · Angioplasty    
Level 6
  · Ejection fraction: ³50%;
 
  · Hospitalization: 0-3 days; or
 
  · Catherization    

  a.   If a MI/SCD Qualifying Program Claimant meets the criteria for more than
one Injury Level, then the most serious Injury Level controls.

- 2 -

 



--------------------------------------------------------------------------------



 



  b.   With regard to Ejection Fraction (“EF”), if there is a nuclear isotope
study measuring EF which is conducted at least 2 weeks post-Eligible Event, but
within 1 year of the Eligible Event, then that study controls. If there is not
such a nuclear isotope study, then the highest EF per echo performed at least
2 weeks post-Eligible Event but within 1 year of the Eligible Event controls.

  c.   For a MI/SCD Qualifying Program Claimants assigned to an Injury Level
more serious than Level 6 based on EF, if there exists an EF reading within
3 years prior to the Eligible Event, and the post-Eligible Event EF reduction is
less than 5% from the pre-Eligible Event reading, then that Qualifying Program
Claimant will move to the next lower (less serious) Injury Level.

  3)   Basis Points Grid. Once the age, Overall Duration and Injury Level for
the MI/SCD Qualifying Program Claimant have been determined, each MI/SCD
Qualifying Program Claimant’s Basis Points will be assigned utilizing the
following grid:

- 3 -

 



--------------------------------------------------------------------------------



 



MI/SCD BASIS POINT GRID

                                                 
Injury 1 & 2
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  666.67   625.00   583.33   541.67   500.00   416.67   395.83   375.00   333.33
  250.00   208.33   166.67
2-6 months
  750.00   703.13   656.25   609.38   562.50   468.75   445.31   421.88   375.00
  281.25   234.38   187.50
6-18 months
  833.33   781.25   729.17   677.08   625.00   520.83   494.79   468.75   416.67
  312.50   260.42   208.33
18-30 months
  916.67   859.38   802.08   744.79   687.50   572.92   544.27   515.63   458.33
  343.75   286.46   229.17
>30 months
  1000.00   937.50   875.00   812.50   750.00   625.00   593.75   562.50  
500.00   375.00   312.50   250.00
 
                                               
Injury 3
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  466.67   437.50   408.33   379.17   350.00   291.67   277.08   262.50   233.33
  175.00   145.83   116.67
2-6 months
  525.00   492.19   459.38   426.56   393.75   328.13   311.72   295.31   262.50
  196.88   164.06   131.25
6-18 months
  583.33   546.88   510.42   473.96   437.50   364.58   346.35   328.13   291.67
  218.75   182.29   145.83
18-30 months
  641.67   601.56   561.46   521.35   481.25   401.04   380.99   360.94   320.83
  240.63   200.52   160.42
>30 months
  700.00   656.25   612.50   568.75   525.00   437.50   415.63   393.75   350.00
  262.50   218.75   175.00
 
                                               
Injury 4
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  326.67   306.25   285.83   265.42   245.00   204.17   193.96   183.75   163.33
  122.50   102.08   81.67
2-6 months
  367.50   344.53   321.56   298.59   275.63   229.69   218.20   206.72   183.75
  137.81   114.84   91.88
6-18 months
  408.33   382.81   357.29   331.77   306.25   255.21   242.45   229.69   204.17
  153.13   127.60   102.08
18-30 months
  449.17   421.09   393.02   364.95   336.88   280.73   266.69   252.66   224.58
  168.44   140.36   112.29
>30 months
  490.00   459.38   428.75   398.13   367.50   306.25   290.94   275.63   245.00
  183.75   153.13   122.50
 
                                               
Injury 5
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  261.34   245.01   228.67   212.34   196.01   163.34   155.17   147.00   130.67
  98.00   81.67   65.34
2-6 months
  294.01   275.63   257.26   238.88   220.51   183.75   174.57   165.38   147.00
  110.25   91.88   73.50
6-18 months
  326.68   306.26   285.84   265.42   245.01   204.17   193.96   183.75   163.34
  122.50   102.09   81.67
18-30 months
  359.34   336.88   314.42   291.97   269.51   224.59   213.36   202.13   179.67
  134.75   112.29   89.84
>30 months
  392.01   367.51   343.01   318.51   294.01   245.01   232.76   220.51   196.01
  147.00   122.50   98.00
 
                                               
Injury 6
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  156.80   147.00   137.20   127.40   117.60   98.00   93.10   88.20   78.40  
58.80   49.00   39.20
2-6 months
  176.40   165.38   154.35   143.33   132.30   110.25   104.74   99.23   88.20  
66.15   55.13   44.10
6-18 months
  196.00   183.75   171.50   159.25   147.00   122.50   116.38   110.25   98.00
  73.50   61.25   49.00
18-30 months
  215.60   202.13   188.65   175.18   161.70   134.75   128.01   121.28   107.80
  80.85   67.38   53.90
>30 months
  235.20   220.50   205.80   191.10   176.40   147.00   139.65   132.30   117.60
  88.20   73.50   58.80

- 4 -

 



--------------------------------------------------------------------------------



 



  4.   Example. A 50-year-old MI/SCD Qualifying Program Claimant, who sustained
a Level 2 Injury and qualified for an Overall Duration of 18-30 months will be
assigned 572.92 Basis Points.

B.   Label Adjustment and Consistency Adjustment:

  1)   Label Adjustment. The Basis Points of a MI/SCD Qualifying Program
Claimant will be adjusted (in accordance with Section 1C of this Exhibit 3.2.1)
as follows:

  a)   If the Eligible Event occurred on or prior to March 9, 2000, then a
downward 20% adjustment.     b)   If the Eligible Event occurred after March 9,
2000, but prior to or on April 13, 2002, then an upward adjustment of 15%.    
c)   If Vioxx use (determined in accordance with Exhibit 2.2.2 to the Agreement)
commenced before April 13, 2002 and the Eligible Event occurred after April 12,
2002, then there is no adjustment.     d)   If Vioxx use (determined in
accordance with Exhibit 2.2.2 to the Agreement) commenced after April 13, 2002
and the Eligible Event occurred after April 13, 2002, then a downward adjustment
of 15%.

  2)   Consistency Adjustment. A MI/SCD Qualifying Program Claimant’s
consistency of usage shall be determined by analyzing the frequency of use of
Vioxx in the twelve (12) months preceding the Eligible Event (such 12-month
period, the “Review Period”) (“Consistency of Use”).

      The Consistency of Use will be calculated in accordance with the
following:

  (i)   If the MI/SCD Qualifying Program Claimant filled more than one
prescription during the Review Period, then divide the total number of pills
received under such filled prescriptions by the number of days between the date
of the dispensing of the first such prescription in the Review Period and the
Eligible Event.     (ii)   If the MI/SCD Qualifying Program Claimant filled only
one prescription during the Review Period, divide the total number of pills
received under such prescription by the number of days between the date such
pills were received and the Eligible Event.     (iii)   If the MI/SCD Qualifying
Program Claimant’s last pre-Eligible Event prescription was dispensed close in
time to the Eligible Event such that the number of pills received at that time
exceeds the number of days remaining until the Eligible Event, the number of
pills from that last filled prescription shall be prorated.

- 5 -

 



--------------------------------------------------------------------------------



 



  (b)   After the MI/SCD Qualifying Program Claimant’s Consistency of Use has
been determined, the Consistency Adjustment will be made (in accordance with
Section 1C below) as follows:

  (i)   If the Consistency of Use is equal to or greater than 71%, then there
will be a 20% upward adjustment, but only if the MI/SCD Qualifying Program
Claimant’s Overall Duration is greater than two (2) months. If the Overall
Duration is 0 — 2 months, then there will be no adjustment.     (ii)   If the
Consistency of Use is between 57 — 70%, there will be a 10% downward adjustment,
regardless of the Overall Duration.     (iii)   If the Consistency of Use is
between 50 — 56%, then the Consistency Adjustment will be a 20% downward
adjustment, regardless of the Overall Duration.     (iv)   If the Consistency of
Use is less than 50%, then there is a 30% downward Consistency Adjustment,
regardless of the Overall Duration.

C.   Calculation of Label and Consistency Adjustments. Once the Label Adjustment
and Consistency Adjustment have been determined, those two adjustments shall be
added together. Then, the MI/SCD Qualifying Program Claimant’s Basis Points will
be multiplied by the resulting aggregate percentage. The product of that
equation is known as the “Subtotal Points” (i.e. Basis Points x [100% + (Label
Adjustment Percentage plus Consistency Adjustment Percentage)] = Subtotal
Points).

D.   Example. A MI/SCD Qualifying Program Claimant (50-year-old, with a Level 2
Injury, and 18-30 months of Overall Duration) has an Eligible Event on April 4,
2001. The Qualifying Program Claimant had been dispensed 214 pills between
April 4, 2000 and April 4, 2001. This Qualifying Program Claimant’s Label
Adjustment is +15% (see 1B(1)(b)) and his Consistency Adjustment is -10% (58% —
214 pills/366 days — see 1B(2)(b)(ii)) for an aggregate Label Adjustment and
Consistency Adjustment of +5% (15% — 10%). So, in this example, the Sub-Total
Points would be 601.57 (572.92 Basis Pts x 5% — aggregate Label and Consistency
Adjustment; or 572.92 x 105%).

E.   Risk Factor Adjustments.

  1)   The definition of the relevant risk factors for purposes of evaluating
the MI/SCD Qualifying Program Claimant’s claim and the assigned percentage
adjustment per risk factor are as follows:

- 6 -

 



--------------------------------------------------------------------------------



 



MI/SCD RISK FACTORS

          Risk Factor   Definition   Reduction  
Regular Smoking
  ·       Current tobacco product user. “Current User” is anyone who has used
cigarettes or cigars within one (1) year of the Eligible Event.   · 30%  
Extreme Smoking
  ·       Evidence of being a Current User within one (1) year of the Eligible
Event and a pack history of 30 years or more.   · 50%  
Post-Eligible Event
Smoking
  ·       Any cigarette or cigar use that post-dates the Eligible Event.   · 20%
 
Cholesterol
  ·       Controlled: Any history of or diagnosis of hypercholesterolemia within
3 years prior to the Eligible Event, at the time of the Eligible Event or within
2 weeks after the Eligible Event; or presence of statin (or other
cholesterol-lowering medication) in medical records or pharmacy records within
3 years prior to, at the time of (including if the medication is initiated as a
treatment during or at discharge from the Eligible Event) or within two weeks
after the Eligible Event.   · 20%
 
       
 
  ·        Uncontrolled: Any history of or notation of a treating physician of
non-compliance with cholesterol medication, uncontrolled cholesterol, poorly
controlled cholesterol, cholesterol not medically controlled or similar
reference within 3 years prior to the Eligible Event, at the time of the
Eligible Event or within two weeks after the Eligible Event .   · 30%  

- 7 -

 



--------------------------------------------------------------------------------



 



           
Hypertension
  ·       Controlled: Any history or diagnosis of hypertension in medical
records within 3 years prior to the Eligible Event, at time of the Eligible
Event, or within 2 weeks after the Eligible Event; or presence of hypertension
medication in medical or pharmacy records at the time of (including if the
medication is initiated as a treatment during or at discharge from the Eligible
Event), within 3 years prior to, or within two weeks after the Eligible Event.  
· 20%
 
         
 
  ·        Uncontrolled: Any history or notation of a treating physician of
non-compliance with hypertension medication, uncontrolled hypertension, poorly
controlled hypertension, hypertension not medically controlled or similar
reference within 3 years prior to the Eligible Event, at the time of the
Eligible Event or within two weeks after the Eligible Event .   · 30%  
Diabetes
  ·       Controlled: Any history of or diagnosis of diabetes within 3 years
prior to the Eligible Event, at the time of the Eligible Event or within 2 weeks
after the Eligible Event; or presence of diabetic medication in medical records
or pharmacy records within 3 years prior to, at the time of (including if the
medication is initiated as a treatment during or at discharge from the Eligible
Event) or within two weeks after the Eligible Event.   · 20%
 
       
 
  ·        Uncontrolled: Any history of or notation of a treating physician of
non-compliance with diabetic medication,   · 30%  

- 8 -

 



--------------------------------------------------------------------------------



 



           
 
  uncontrolled diabetes, poorly controlled diabetes, diabetes not medically
controlled or similar reference within 3 years prior to the Eligible Event, at
the time of the Eligible Event or within two weeks after the Eligible Event.    
 
Obesity
  ·       At the Eligible Event, BMI ³ 30 kg/m   ·     17.5%
 
       
 
  ·       At the Eligible Event, BMI ³ 40 kg/m   ·     40%
 
       
 
  ·       At the Eligible Event, BMI ³ 50 kg/m   ·     60%  
Family History
       
·      Unambiguous
  ·      First degree relative (sibling or parent) with early-onset MI/SCD —
male relative at 55 years of age or less and female at 65 years of age or less.
  ·     25%
 
       
·     Ambiguous    
  ·      Family history noted as a cardiovascular risk factor , without
specifying the age, gender or relationship of the family member(s) to the
Eligible Claimant.   ·     15%  
Alcohol Abuse
  ·       Notation of alcohol abuse within five years of the Eligible Event.   ·
    45%  
Prior MI or
Coronary Artery
Bypass Graft
(“CABG”)
  ·       Documented MI prior to initiation of Vioxx; or

·       CABG prior to initiation of Vioxx.   ·     55%
 
       
 
         
Pre-existing
Coronary Artery
Disease (“CAD”)
  ·       Any diagnosis of CAD or ischemic heart disease prior to initiation of
Vioxx, other than a MI or CABG.   ·     33%  
Prior
Diagnosed
Vascular
Disease
  ·       A diagnosis of any of the following prior to the Eligible Event:
Carotid Stenosis, Peripheral Vascular Disease, Cebrovascular Disease, or Renal
Stenosis.   ·     10%
 
         

- 9 -

 



--------------------------------------------------------------------------------



 



           
Illegal Drug Use
  ·     Illicit drug use (including, but not limited to, cocaine, LSD, and
heroin, but excluding marijuana) prior to the Eligible Event.   ·      25%
(within 5 years)
 
      ·      95% (within 1 year)  
Trigger
  ·     As referenced only in Event Records, vigorous exercise within two hours
of the onset of Eligible Event symptoms by those who do not routinely exercise
(including, without limitation, climbing hills, skiing, surfing, distance
biking, etc.); or total joint arthroplasty or other major surgery within 5 days
of the Eligible Event; or gambling.   ·     25%
·      50%, but only if surgery trigger  
Accelerators
  ·     MI or CABG plus Smoking (Regular or Extreme) or BMI ³ 40;   ·     90%
 
       
 
  ·     BMI ³ 50 plus Smoking (Regular or Extreme); or    
 
       
 
  ·     CAD plus Extreme Smoking      

  2)   The Risk Factor Adjustments made to the Subtotal Points will be
calculated in a sequential order as follows:

  (a)   Obesity

  i.   BMI at Eligible Event 30-39: - 17.5%     ii.   BMI at Eligible Event
40-49: - 40%     iii.   BMI at Eligible Event 50 or greater: - 60%

  (b)   Cholesterol

  i.   Controlled: - 20%     ii.   Uncontrolled: - 30%

  (c)   HTN

  i.   Controlled: - 20%     ii.   Uncontrolled: - 30%

  (d)   Diabetes

  i.   Controlled: - 20%     ii.   Uncontrolled: - 30%

- 10 -

 



--------------------------------------------------------------------------------



 



  (e)   Prior Diagnosed Vascular Disease (PVD): -10%

  (f)   Prior MI or CABG: -55%

  (g)   Extreme Smoking: -50%

  (h)   Regular Smoking: -30%

  (i)   Post-Eligible Event Smoking: -20%

  (j)   Family History:

  i.   Ambiguous: -15%
    ii.   Unambiguous: -25%

  (k)   Coronary Artery Disease (“CAD”): -33% (no deduction for this riskfactor
if the Qualifying Program Claimant has been assessed with the prior MI or CABG
risk factor).

  (l)   Illegal Drug Use:

  i.   Within 5 years of Eligible Event: -25%
    ii.   Within 1 year of Eligible Event: -95%

  (m)   Alcohol Abuse: -45%

  (n)   Trigger: -25%; or -50% for surgery trigger

  (o)   Accelerators: -90%

  i)   If the MI/SCD Qualifying Program Claimant is found to suffer from any of
the following constellations of risk factors, then the Qualifying Program
Claimant will be assessed a 90% deduction from the number of Points that exist
after sequential deductions for all other risk factors have been taken from the
MI/SCD Qualifying Program Claimant’s Subtotal Points:

  •   Prior MI or CABG plus Smoking (Regular or Extreme) or BMI ³ 40;
    •   BMI ³ 50 plus Smoking (Regular or Extreme); or     •   CAD plus Extreme
Smoking.

  3)   Example. A 50-year-old MI/SCD Qualifying Program Claimant who sustained a
Level 2 Injury and utilized the PRODUCT for an Overall Duration of 18-30 months.
The Claimant’s Eligible Event occurred on April 4, 2001. In the 12 months prior
to the Eligible Event, the MI/SCD Claimant was dispensed 214 pills. The MI/SCD
Claimant suffered from the following factors: (1) Obesity (BMI of

- 11 -

 



--------------------------------------------------------------------------------



 



  33.4   at Eligible Event); (2) Controlled Cholesterol; (3) Controlled
Hypertension; and (4) Ambiguous Family History of heart disease.

         
·     Basis Points
    572.92  
— Label Adjustment
    +15 %
— Consistency Adjustment
    -10 %
 
     
·     Sub-Total Points
    601.57  
— Obesity
    -17.5 %
 
     
 
    496.30  
— Controlled Cholesterol
    -20 %
 
     
 
    397.04  
— Controlled HTN
    -20 %
 
     
 
    317.63  
— Ambiguous Family History
    -15 %
 
     
 
       
TOTAL POINTS:
    269.98  
 
     

2.   IS QUALIFYING PROGRAM CLAIMANT

A.     Basis Points: The Basis Points awarded to an IS Qualifying Program
Claimant will depend upon: (1) the age of the Qualifying Program Claimant at the
time of the Eligible Event; (2) the Qualifying Program Claimant’s Overall
Duration; and (3) the Qualifying Program Claimant’s Injury Level.

  1)   Overall Duration. The IS Qualifying Program Claimant’s Overall Duration
of use of the PRODUCT shall be calculated in accordance with the following (and
Exhibit 2.2.2 to the Agreement):

  a)   To establish placement in an Overall Duration category, the Qualifying
Program Claimant must produce evidence of Vioxx prescriptions dispensed or
samples dispensed in accordance with the following pill count definitions (and
Exhibit 2.2.2 to the Agreement):

- 12 -

 



--------------------------------------------------------------------------------



 



         
Number of Pills Dispensed
  Overall Duration Category    
42 pills or less
  Less than 60 days    
at least 43 pills but less than 128 pills
  Over 2 months to 6 months    
at least 128 pills but less than 389 pills
  Over 6 months up to 18 months    
at least 389 pills but less than 639 pills
  Over 18 months up to 30 months    
at least 639 pills
  30 months or more    

  b)   If the IS Qualifying Program Claimant is dispensed a number of pills at a
time that exceeds the number of days remaining until the Eligible Event, the
number of pills from that last filled prescription shall be prorated for the
purposes of calculating Overall Duration at one pill per day.

  2)   Injury Level. The injury level suffered by the IS Qualifying Program
Claimant will be determined by the Claims Administrator utilizing the following
criteria:        
 

IS INJURY LEVELS
Level 1

•   Death

Level 2

•   Disability such that IS Qualifying Program Claimant requires Full Time Care
in either a nursing care facility or in-home nursing care (and did not need
full-time care prior to the Eligible Event). Full-Time Care means care that is
administered by a nurse or independent caregiver (that is, other than a friend
or family member) for 8 hours or more each day.

Level 3
     Disability such that the IS Qualifying Program Claimant requires some
assistance to perform one or more BADLs (but does not require Full-Time Care),
provided that the Qualifying Program Claimant did not need such assistance prior
to the Eligible Event; or diagnosis at time of Eligible Event and continuing for
at least one year thereafter of aphasia or hemianopsia.
Level 4

•   Disability such that the IS Qualifying Program Claimant requires some
assistance to perform one or more IADL’s, provided that the Qualifying Program
Claimant did not require such assistance prior to the Eligible Event.

- 13 -

 



--------------------------------------------------------------------------------



 



Level 5

•   Any injury not qualifying for Injury Levels 1, 2, 3 or 4.

The Basic Activities of Daily Living (“BADLs”) are: Dressing, Eating,
Ambulating, Toileting, and Hygiene.
The Instrumental Activities of Daily Living (“IADLs”) are: Ability to use the
telephone, ability to prepare and serve meals, ability to do laundry, ability to
manage day to day finances, ability to participate in housekeeping tasks, and
ability to travel outside the home.
Whether the IS Qualifying Program Claimant is independent in any BADL or IADL
shall be determined solely from Claimant’s medical records dated within 6 months
of the Eligible Event.
For an IS Qualifying Program Claimant to qualify as requiring assistance in the
performance of a BADL or IADL, the Qualifying Program Claimant must require
assistance for at least 6 months following the date of the Eligible Event.

  3)   Basis Points Grid. Once the age, Overall Duration and Injury Level for
the IS Qualifying Program Claimant have been determined, each Qualifying Program
Claimant’s Basis Points will be assigned utilizing the following grid:

- 14 -

 



--------------------------------------------------------------------------------



 



IS BASIS POINT GRID

                                                 
Injury 1
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  466.67   411.76   384.31   356.86   329.41   274.51   260.78   247.06   219.61
  164.71   109.80   54.90
2-6 months
  525.00   463.24   432.35   401.47   370.59   308.82   293.38   277.94   247.06
  185.29   123.53   61.76
6-18 months
  583.33   514.71   480.39   446.08   411.76   343.14   325.98   308.82   274.51
  205.88   137.25   68.63
18-30 months
  641.67   566.18   528.43   490.69   452.94   377.45   358.58   339.71   301.96
  226.47   150.98   75.49
>30 months
  700.00   617.65   576.47   535.29   494.12   411.76   391.18   370.59   329.41
  247.06   164.71   82.35
 
                                               
Injury 2
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  666.67   588.24   549.02   509.80   470.59   392.16   372.55   352.94   313.73
  235.29   156.86   78.43
2-6 months
  750.00   661.76   617.65   573.53   529.41   441.18   419.12   397.06   352.94
  264.71   176.47   88.24
6-18 months
  833.33   735.29   686.27   637.25   588.24   490.20   465.69   441.18   392.16
  294.12   196.08   98.04
18-30 months
  916.67   808.82   754.90   700.98   647.06   539.22   512.25   485.29   431.37
  323.53   215.69   107.84
>30 months
  1000.00   882.35   823.53   764.71   705.88   588.24   558.82   529.41  
470.59   352.94   235.29   117.65
 
                                               
Injury 3
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  333.33   294.12   274.51   254.90   235.29   196.08   186.27   176.47   156.86
  117.65   78.43   39.22
2-6 months
  375.00   330.88   308.82   286.76   264.71   220.59   209.56   198.53   176.47
  132.35   88.24   44.12
6-18 months
  416.67   367.65   343.14   318.63   294.12   245.10   232.84   220.59   196.08
  147.06   98.04   49.02
18-30 months
  458.33   404.41   377.45   350.49   323.53   269.61   256.13   242.65   215.69
  161.76   107.84   53.92
>30 months
  500.00   441.18   411.76   382.35   352.94   294.12   279.41   264.71   235.29
  176.47   117.65   58.82
 
                                               
Injury 4
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  166.67   147.06   137.25   127.45   117.65   98.04   93.14   88.24   78.43  
58.82   39.22   19.61
2-6 months
  187.50   165.44   154.41   143.38   132.35   110.29   104.78   99.26   88.24  
66.18   44.12   22.06
6-18 months
  208.33   183.82   171.57   159.31   147.06   122.55   116.42   110.29   98.04
  73.53   49.02   24.51
18-30 months
  229.17   202.21   188.73   175.25   161.76   134.80   128.06   121.32   107.84
  80.88   53.92   26.96
>30 months
  250.00   220.59   205.88   191.18   176.47   147.06   139.71   132.35   117.65
  88.24   58.82   29.41
 
                                               
Injury 5
  <30   30-34   35-39   40-44   45-49   50-54   55-59   60-64   65-69   70-74  
75-79   >79
0-2 months
  116.67   109.38   102.08   94.79   87.50   72.92   69.27   65.63   58.33  
43.75   29.17   14.58
2-6 months
  131.25   123.05   114.84   106.64   98.44   82.03   77.93   73.83   65.63  
49.22   32.81   16.41
6-18 months
  145.83   136.72   127.60   118.49   109.38   91.15   86.59   82.03   72.92  
54.69   36.46   18.23
18-30 months
  160.42   150.39   140.36   130.34   120.31   100.26   95.25   90.23   80.21  
60.16   40.10   20.05
>30 months
  175.00   164.06   153.13   142.19   131.25   109.38   103.91   98.44   87.50  
65.63   43.75   21.88

- 15 -

 



--------------------------------------------------------------------------------



 



  4.   Example. A 50-year-old IS Qualifying Program Claimant, who sustained a
Level 3 Injury and qualified for an Overall Duration of 18-30 months will be
assigned 269.61 Basis Points.

B.   Label Adjustment and Consistency Adjustment:

  1)   Label Adjustment. The Basis Points of an IS Qualifying Program Claimant
will be adjusted (in accordance with Section 2C of this Exhibit 3.2.1) as
follows:

  a)   If the Eligible Event occurred on or prior to March 9, 2000, then a
downward 20% adjustment.     b)   If the Eligible Event occurred after March 9
2000, but prior to or on April 13, 2002, then an upward adjustment of 15%.    
c)   If the Vioxx use (determined in accordance with Exhibit 2.2.2. to the
Agreement) occurred before April 13, 2002 and the Eligible Event occurred after
April 12, 2002, then there is no adjustment.     d)   If the Vioxx use
(determined in accordance with Exhibit 2.2.2. to the Agreement) commenced after
April 13, 2002 and the Eligible Event occurred after April 13, 2002, then a
downward adjustment of 15%.

  2)   Consistency Adjustment. An IS Qualifying Program Claimant’s consistency
of usage shall be determined by analyzing the Qualifying Program Claimant’s
frequency of use of the PRODUCT in the twelve (12) months preceding the Eligible
Event (such 12-month period, the “Review Period”) (“Consistency of Use”).

  (a)   The Consistency of Use will be calculated in accordance with the
following:

  (i)   If the IS Qualifying Program Claimant received more than one
prescription during the Review Period, then divide the total number of pills
received under such filled prescriptions by the number of days between the date
of the dispensing of the first such prescription in the Review Period and the
Eligible Event.     (ii)   If the IS Qualifying Program Claimant filled only one
prescription during the Review Period, divide the total number of pills received
under such filed prescriptions by the number of days between the date such pills
were received and the Eligible Event.     (iii)   If the IS Qualifying Program
Claimant’s last pre-Eligible Event prescription was dispensed close in time to
the Eligible Event such that the number of pills received at that time exceeds
the number of days remaining until the Eligible Event, the number of pills from
that last filled prescription shall be prorated.

- 16 -

 



--------------------------------------------------------------------------------



 



  (b)   After the IS Qualifying Program Claimant’s Consistency of Use has been
determined, the Consistency Adjustment will be made (in accordance with
Section 2C below) as follows:

  (i)   If the Consistency of Use is equal to or greater than 71%, then there
will be a 20% upward adjustment, but only if the IS Qualifying Program
Claimant’s Overall Duration is greater than two (2) months. If the Overall
Duration is 0 — 2 months, then there will be no adjustment.     (ii)   If the
Consistency of Use is between 57 — 70%, there will be a 10% downward adjustment,
regardless of the Overall Duration.     (iii)   If the Consistency of Use is
between 50 — 56%, then the Consistency Adjustment will be a 20% downward
adjustment, regardless of the Overall Duration.     (iv)   If the Consistency of
Use is less than 50% then there is a 30% downward Consistency Adjustment,
regardless of the Overall Duration.

C.   Calculation of Label and Consistency Adjustments. Once the Label Adjustment
and Consistency Adjustment have been determined, those two adjustments shall be
added together. Then, the IS Qualifying Program Claimant’s Basis Points will be
multiplied by the resulting aggregate percentage. The product of that equation
is known as the “Subtotal Points” (i.e. Basis Points x [100% + (Label Adjustment
percentage plus Consistency Adjustment percentage)] = Subtotal Points).

D.   Example. An IS Qualifying Program Claimant (50-year-old, with a Level 3
Injury, and 18-30 months of Overall Duration) has an Eligible Event on April 4,
2001. Prior to that time, the Qualifying Program Claimant had been dispensed 214
pills between April 4, 2000 and April 4, 2001. The Qualifying Program Claimant’s
Label Adjustment is +15% (see 2B(1)(b)) and his Consistency Adjustment is -10%
(58% — 214 pills/366 days — see 2B(2)(b)(ii)) for an aggregate Label Adjustment
and Consistency Adjustment of +5% (15% - 10%). So, in this example, the
Sub-Total Points would be 283.10 (269.61 Basis Pts x 5% — aggregate Label and
Consistency Adjustment; or 269.61 x 105%).

E.   Risk Factor Adjustments.

  1)   The definition of the relevant risk factors for purposes of evaluating
the IS Qualifying Program Claimant’s claim and the assigned percentage
adjustment per risk factor are as follows

- 17 -

 



--------------------------------------------------------------------------------



 



IS RISK FACTORS

          Risk Factor   Definition   Reduction  
Regular Smoking
  ·       Current tobacco product user. “Current User” is anyone who has used
cigarettes or cigars within one (1) year of the Eligible Event.   ·     30%  
Extreme Smoking
  ·       Evidence of being a Current User within one (1) year of the Eligible
Event and a pack history of 30 years or more.   ·     50%  
Post-Eligible Event
Smoking
  ·       Any cigarette or cigar use that post-dates the Eligible Event.   ·
    20%  
Smoking Plus Birth
Control Use within
1 Month of Eligible
Event
  ·       Regular or Extreme Smoking plus use of prescription birth control
occurring within one month of the Eligible Event.   ·     55% - with Regular
Smoking; or ·     70% - with Extreme Smoking  
Cholesterol
  ·       Controlled: Any history of or diagnosis of hypercholesterolemia within
3 years prior to the Eligible Event, at the time of the Eligible Event or within
2 weeks after the Eligible Event; or presence of statin (or other
cholesterol-lowering medication) in medical records or pharmacy records within
3 years prior to, at the time of (including if the medication is initiated as a
treatment during or at discharge from the Eligible Event) or within two weeks
after the Eligible Event.   ·     10%
 
       
 
  ·        Uncontrolled: Any history of or notation of a treating physician of
non-compliance with cholesterol medication, uncontrolled cholesterol, poorly
controlled cholesterol, cholesterol not medically controlled or similar
reference within   ·     20%  

- 18 -

 



--------------------------------------------------------------------------------



 



         
 
  3 years prior to the Eligible Event, at the time of the Eligible Event or
within two weeks after the Eligible Event .      
Hypertension
  Controlled: Any history or diagnosis of hypertension in medical records within
3 years prior to the Eligible Event, at time of the Eligible Event, or within
2 weeks after the Eligible Event; or presence of hypertension medication in
medical or pharmacy records at the time of (including if the medication is
initiated as a treatment during or at discharge from the Eligible Event), within
3 years prior to, or within two weeks after the Eligible Event.   ·     30%
 
       
 
  Uncontrolled: Any history or notation of a treating physician of
non-compliance with hypertension medication, uncontrolled hypertension, poorly
controlled hypertension, hypertension not medically controlled or similar
reference within 3 years prior to the Eligible Event, at the time of the
Eligible Event or within two weeks after the Eligible Event.   ·     40%  

- 19 -

 



--------------------------------------------------------------------------------



 



           
Diabetes
  ·     Controlled: Any history of or diagnosis of diabetes within 3 years prior
to the Eligible Event, at the time of the Eligible Event or within 2 weeks after
the Eligible Event; or presence of diabetic medication in medical records or
pharmacy records within 3 years prior to, at the time of (including if the
medication is initiated as a treatment during or at discharge from the Eligible
Event) or within two weeks after the Eligible Event.   ·     20%
·     30%
 
       
 
  ·     Uncontrolled: Any history of or notation of a treating physician of
non-compliance with diabetic medication, uncontrolled diabetes, poorly
controlled diabetes, diabetes not medically controlled or similar reference
within 3 years prior to the Eligible Event, at the time of the Eligible Event or
within two weeks after the Eligible Event.      
Obesity
  ·     At the Eligible Event, BMI ³ 30 kg/m   ·     17.5%
 
       
 
  ·     At the Eligible Event, BMI ³ 40 kg/m   ·     40%
 
       
 
  ·     At the Eligible Event, BMI ³ 50 kg/m   ·     60%  
Family History
       
 
       
·     Unambiguous
  ·     First degree relative (sibling or parent) with early-onset stroke — male
relative at 55 years of age or less and femail at 65 years of age or less.   ·
    25%
 
       
·     Ambiguous
  ·     Family history noted as a strok risk factor, without specifying the age,
genger or relationship of the family member(s) to the Eligible Claimant.   ·
    15%  
Alcohol Abuse
  ·     Notation of alcohol abuse within five years of the Eligible Event.   ·
    45%  
Prior MI or Coronary
Artery Bypass Graft
(“CABG”)
  ·     Documented MI prior to initiation of Vioxx;   ·     55%
 
       
 
  ·     CABG prior to initiation of Vioxx.      
Prior Stroke or TIA
  ·     Documented stroke prior to initiating Vioxx; or   ·     55%
 
       
 
  ·     Documented TIA prior to initiating Vioxx, other than MI or CABG.      

- 20 -

 



--------------------------------------------------------------------------------



 



           
Pre-existing Coronary
Artery Disease (“CAD”)
  ·       Any diagnosis of CAD or ischemic heart disease prior to initiation of
Vioxx, other than a MI or CABG.   ·     33%  
Pre-Diagnosed
Caratoid Artery
Disease or Prior
Caratoid Artery
Procedure
  ·       Documented carotid artery disease before initial use of Vioxx other
than a stroke or a TIA; or   ·     33%
 
  ·       Documented carotid artery procedure (e.g. stenting or endarterectomy)
before initiation of Vioxx.      
Prior Diagnosed
Vascular Disease
  ·       A diagnosis of any of the following prior to the Eligible Event:
Carotid Stenosis, Peripheral Vascular Disease , Cebrovascular Vascular Disease,
or Renal Stenosis.   ·     10%  
Prior Artrial Fibrillation
or Heart Failure
  ·       Documented Artrial Fibrillation or Heart Failure/Congestive Heart
Failure prior to the Eligible Event.   ·     40%  
Diagnosis of Migraine
Headache
  ·       Diagnosis of migraine headaches prior to Eligible Event; or presence
of medication to treat or prevent migraine headaches in pharmacy records.   ·
    15%  
Hormone Replacement
Therapy
  ·       Evidence of Qualifying Program Claimant’s use of hormone replacement
therapy within one (1) month of the Eligible Event and initiated within 1 year
of the Eligible Event.   ·     15%  
Illegal Drug Use
  ·       Illicit drug use (including, but not limited to, cocaine, LSD, and
heroin, but excluding marijuana) prior to the Eligible Event.   ·     25%
(within 5 years)
·     95% (within 1 year)  
Trigger
  ·       As referenced in Eligible Event Records, vigorous exercise within two
hours of the onset of Eligible Event symptoms by those who do not routinely
exercise (including, without limitation, climbing hills, skiing, surfing,
distance biking, etc.); a head trauma, or total joint arthroplasty or other
major surgery within 5 days of the Eligible Event; or gambling.   ·     25%; or
·     50%, but only if surgery or head trauma trigger  
Accelerators
  ·       Prior MI or CABG or Stroke or TIA plus Smoking (Regular or Extreme) or
BMI ³ 40;   ·     90%
 
       
 
  ·       BMI ³ 50 plus Smoking (Regular or Extreme); or    
 
       
 
  ·       CAD or Carotid Artery Disease or Procedure plus Extreme Smoking.      

  2)   The Risk Factor Adjustments made to the Subtotal Points will be
calculated in a sequential order as follows:

- 21 -

 



--------------------------------------------------------------------------------



 



  (a)   Obesity

  i.   BMI at Eligible Event 30-39: -17.5%     ii.   BMI at Eligible Event
40-49: -40%     iii.   BMI at Eligible Event 50 or greater: -60%

  (b)   Cholesterol

  i.   Controlled: -10%
    ii.   Uncontrolled: -20%

- 22 -

 



--------------------------------------------------------------------------------



 



  (c)   HTN

  i.   Controlled: -30%     ii.   Uncontrolled: -40%

  (d)   Diabetes

  i.   Controlled: -20%     ii.   Uncontrolled: -30%

  (e)   Prior MI or CABG: -55%

  (f)   Prior Stroke or TIA: -55%

  (g)   Prior diagnosed Carotid Artery Disease or prior Carotid Artery
Procedure: -33%

  (h)   Coronary Artery Disease (“CAD”): -33% (no deduction for this riskfactor
if the Qualifying Program Claimant has been assessed with the prior MI/CABG risk
factor).

  (i)   Prior Diagnosed Vascular Disease (PVD): -10%

  (j)   Extreme Smoking: -50%

  (k)   Regular Smoking: -30%

  (l)   Post-Eligible Event Smoking: -20%

  (m)   Smoking plus Birth Control (if this risk factor is assessed, then the
Claimant shall not also be assessed for the Smoking-Regular or Extreme-risk
factor):

  i.   Regular Smoking plus Birth Control: -55%     ii.   Extreme Smoking plus
Birth Control: -70%

  (n)   Family History:

  i.   Ambiguous: -15%     ii.   Unambiguous: -25%

  (o)   Prior Atrial Fibrillation or Heart Failure: -40%

  (p)   HRT: -15%

  (q)   Migraine: -15%

- 23 -

 



--------------------------------------------------------------------------------



 



  (r)   Illegal Drug Use:

  i.   Within 5 years of Eligible Event: - 25%     ii.   Within 1 year of
Eligible Event: - 95%

  (s)   Alcohol Abuse: - 45%

  (t)   Trigger: - 25%; -50% for surgery or head trauma trigger

  (u)   Accelerators - 90%

  i)   If the IS Qualifying Program Claimant is found to suffer from any of the
following constellations of risk factors, then the Qualifying Program Claimant
will be assessed an additional 90% deduction from the number of Points that
exist after sequential deductions for the other risk factors have been taken
from the IS Qualifying Program Claimant’s Subtotal Points:

  •   Prior MI or CABG or Stroke or TIA plus Smoking (Regular orExtreme) or BMI
³ 40;     •   BMI ³ 50 plus Smoking (Regular or Extreme); or     •   CAD or
Carotid Artery Disease or Procedure plus Extreme Smoking.

  3)   Example. A 50-year-old IS Qualifying Program Claimant who sustained a
Level 3 Injury and utilized the PRODUCT for an Overall Duration of 18-30 months.
The Claimant’s Eligible Event occurred on April 4, 2001. In the 12 months prior
to the Eligible Event, the IS Claimant was dispensed 214 pills. The IS Claimant
suffered from the following factors: (1) Obesity (BMI of 33.4 at Eligible
Event); (2) Controlled Cholesterol; (3) Controlled Hypertension; and
(4) Ambiguous Family History of stroke.

         
•     Basis Points
    269.61  
— Label Adjustment
    +15 %
— Consistency Adjustment
    -10 %
 
     
•     Sub-Total Points
    283.09  
— Obesity
    -17.5 %
 
     
 
    233.55  
— Controlled Cholesterol
    -10 %
 
     
 
    210.20  
— Controlled HTN
    -30 %
 
     
 
    147.14  
— Ambiguous Family History
    -15 %
 
     
 
       
TOTAL POINTS:
    125.07  

- 24 -

 



--------------------------------------------------------------------------------



 



Exhibit 17.1.27
ENROLLMENT FORM
     This Enrollment Form pertains to the Settlement Agreement (“the Agreement”)
dated November ___, 2007, incorporated herein by reference, including but not
limited to the program for resolution of claims relating to the use of Vioxx
described therein (generally and collectively referred to herein as the
“Resolution Program” or “the Program”).
     I, the undersigned, am submitting an updated version of the spreadsheet
previously submitted by me initially for Registration of Claims pursuant to
Section 1.1 of the Agreement, as may have been subsequently revised or updated
in connection with the terms of the Agreement and the Registration Order
(“Claimant Spreadsheet”). This updated Claimant Spreadsheet identifies, inter
alia, (i) those claims for which I am the Primary Counsel; (ii) those Eligible
Claimants for whom I hereby submit this Enrollment Form, as of the date
indicated below; (iii) those claims listed in the Claimant Spreadsheet
previously as Claims in which I have an Interest, but in which I or other
affiliated counsel no longer have an Interest, including a certification whether
any remuneration was received or promised in connection with disposition of any
Interest in any such Claim; and (iv) claims not previously listed on my Claimant
Spreadsheet in which I did not previously, but now do, have an Interest. I
hereby certify that I have undertaken to verify the accuracy of the information
contained in the spreadsheet, and that it is true and correct to the best of my
knowledge and information.
     I hereby represent and certify that I, or another attorney in my office,
have communicated with and explained the contents of the Agreement to the
individuals on whose behalf I am submitting this Enrollment Form, and that I
have full authority to submit this Enrollment Form on their behalf. I further
represent that I have explained to those individuals that if their Enrollment
Form is accepted under the terms of the Agreement: (1) participation in the
Resolution Program subjects them to the authority of those persons specified in
the Agreement, including, but not limited to, the Chief Administrator, the
Special Master, and any Deputy Special Masters; (2) in connection with entry
into the Program they are releasing their claims against the entities and
individuals identified in the attached Release (Exhibit C), and that their
Release may not be returned other than under the limited circumstances provided
in Section 2.7 of the Agreement; (3) enrollment terminates any lawsuits which
they have brought or could have been brought, other than as provided by
Section 2.7, and no claim may be advanced other than as permitted under the
Agreement; (4) the Resolution Program provides their sole and exclusive remedy
for their claims, and that they will be bound by its results whatever they may
be, other than as may be provided for under Section 2.7 of the Agreement; and
(5) the potential benefits and risks to them if they enter the Resolution
Program.
     I hereby agree to the terms of the Settlement Agreement. In addition, in
submitting this Enrollment Form for the persons so identified on the Claimant
Spreadsheet attached hereto as Attachment A, I consent and agree on their
behalf, and with their full authorization, to the terms of the Agreement. As
required by the Agreement, I have executed individual Stipulations of Dismissal
with Prejudice (Attachment B) for these Eligible Claimants, and I submit those
stipulations with this Enrollment Form. I am also submitting the Release
(Attachment C) and Medical Records Authorization Form (Attachment D), each
signed by the Eligible Claimant (or

 



--------------------------------------------------------------------------------



 



their respective, duly and lawfully appointed representative). For any Eligible
Claimant who is claiming past lost wages, pursuant to section 4.2 of the
Agreement, I am also attaching a signed Employment Authorization Form
(Attachment E) signed by that Eligible Claimant. With respect to the Medical
Records Authorization and the Employment Records Authorization Form, I have
advised the Eligible Claimant (or their respective, duly and lawfully appointed
representative) that he or she may be asked to sign additional copies of these
Authorizations or other authorizations that may be required by the Claims
Administrator, Merck & Co., Inc. or providers of the records. The Eligible
Claimant and I agree to cooperate fully in promptly providing any additional
authorizations upon request. The Eligible Claimant and I agree to cooperate
fully in promptly providing any such other form of Stipulation of Dismissal with
Prejudice, if requested.
     I further acknowledge that under the terms of the Agreement, no Eligible
Claimant for whom I have submitted an Enrollment Form will be deemed to have
been Enrolled until such time as the requirements of Section 1.2 of the
Agreement have been met with respect to all claims in which I have an Interest
in that (i) I have submitted an Enrollment Form for all such Eligible Claimants;
or (ii) Enrollment Forms have been submitted for such Eligible Claimants by
another attorney where I am not the Primary Counsel, and (iii) I have completed
and executed the Certification of Final Enrollment attached hereto as Exhibit F.
ACCEPTED AND AGREED:

     
Dated:
 

 


 
  [Plaintiffs’/Claimants’ Attorney Name]
 
  [Law Firm Name]
 
  [Address]
 
  [City/Town, State, Zip Code]
 
  [Area Cod/Phone Number]
 
  [Area Code/Fax Number]
 
  [Email address]

2



--------------------------------------------------------------------------------



 



ENROLLMENT FORM INSTRUCTIONS
These instructions pertain to the Enrollment Form referenced in the Settlement
Agreement (“the Agreement”) dated November ___, 2007, pertaining to the program
for resolution of claims relating to the use of Vioxx described therein
(generally and collectively referred to herein as the “Resolution Program” or
“the Program”).

1.   In connection with this Enrollment Form, Primary Counsel, as defined by the
Registration Order, shall be designated to complete the form on behalf of each
Eligible Claimant unless the Eligible Claimant is pro se.   2.   To enroll in
the Resolution Program, the following documents must be prepared, dated, signed
and submitted to the Claims Administrator (collectively referred to herein as
the “Enrollment Materials”). Execution copies of such documents shall be
obtained from the Claims Administrator by such means as the Claims Administrator
shall provide.

  a.   Completed Enrollment Form;     b.   Claimant Spreadsheet (Attachment A).;
    c.   Stipulation of Dismissal with Prejudice (Attachment B to this
Enrollment Form) for each case, properly captioned for filing with the Court
where the matter is currently pending, signed by counsel for plaintiff(s) each
Eligible Claimant identified as enrolling on the Claimant Spreadsheet.; and    
d.   Release (Attachment C to this Enrollment Form) signed by each Eligible
Claimant (or his/her respective, duly and lawfully appointed representative)
identified as enrolling on the Claimant Spreadsheet. If and if the Release is
signed by a duly and lawfully appointed representative of an Eligible Claimant,
said representative must indicate on each document his or her relationship to
the Eligible Claimant and the authority upon which he or she is permitted to
sign the document on their behalf (e.g., guardian, executor or administrator of
the Estate of Eligible Claimant, etc.) and attach proper documentation (e.g.,
power of attorney, letters of administration) authorizing him or her to act in
this representative capacity.     e.   Medical Record Authorization Form
(Attachment D to this Enrollment Form) signed by each Eligible Claimant (or
his/her respective, duly and lawfully appointed representative) identified as
enrolling on the Claimant Spreadsheet; and     f.   Employment Record
Authorization Form (Attachment E to this Enrollment Form) signed by each
Eligible Claimant (or his/her respective, duly and lawfully appointed
representative) identified as enrolling on the Claimant Spreadsheet (Attachment
A) only if seeking past lost wages under section 4.2 of the Agreement.

    ADDITIONAL INSTRUCTIONS FOR THE MEDICAL RECORDS AUTHORIZATION FORM AND
EMPLOYMENT RECORD AUTHORIZATION FORM

3



--------------------------------------------------------------------------------



 



  g.   The Eligible Claimant (or their respective, duly and lawfully appointed
representative) must complete the top portion of the Authorizations with the
name, date of birth and social security number of the Eligible Claimant who used
Vioxx and sign where indicated.     h.   The Eligible Claimant (or their
respective, duly and lawfully appointed representative) shall LEAVE BLANK the
name and address lines for the person or entity from whom records are sought.
The Eligible Claimant (or their respective, duly and lawfully appointed
representative) understands that these blank lines shall be filled in by the
Receiving Parties or their representatives or designated agents with the names
of the healthcare providers and employers (depending on the form) identified in
the Claim Form.     i.   The Eligible Claimant (or their respective, duly and
lawfully appointed representative) shall NOT date the Authorizations. The
Eligible Claimant (or their respective, duly and lawfully appointed
representative) understands that the Receiving Parties or their representatives
or designated agents will date the Authorizations when the Authorizations are
sent to the providers of the records.     j.   If the Authorization are signed
by duly and lawfully appointed representatives of a Eligible Claimant, said
representative must describe his or her relationship to the Eligible Claimant
and the authority upon which he or she is permitted to sign the Authorization on
behalf of the Eligible Claimant (e.g., guardian, executor or administrator of
the Estate of Eligible Claimant, etc.), where indicated on the Authorization.
Said representative must also attach to the Authorization proper documentation
(e.g., power of attorney, letters of administration) authorizing him or her to
act in this representative capacity.

3.   Submit a complete set of these Enrollment Materials to the Claims
Administrator by such means as may be directed or permitted by the Claims
Administrator.

4



--------------------------------------------------------------------------------



 



ATTACHMENT B TO ENROLLMENT FORM
TO BE COMPLETED WITH THE APPROPRIATE CAPTION FOR THE COURT
WHERE PLAINTIFF’S CLAIM IS PENDING

                   
XXXXX,
        [COURT]
 
        [DIVISION OR VENUE]
 
  Plaintiff(s),      
 
         
 
        DOCKET NO. XXX
v.
         
 
         
MERCK & CO., INC.,
        STIPULATION OF DISMISSAL
 
        WITH PREJUDICE
 
  Defendant(s).     AS TO ALL DEFENDANTS
 
                 

     Pursuant to [applicable Rule], the undersigned counsel hereby stipulate
that all claims of plaintiffs,                                         ,
individually and as representative of                                          ,
against defendant Merck & Co., Inc. and all other named defendants be dismissed
in their entirety with prejudice, each party to bear its own costs.

                     
 
[Attorney for Plaintiff]      
 
[Attorney for Merck & Co., Inc] [Firm Name, Address and Telephone]       [Firm
Name, Address and Telephone]
 
               
Dated:
 

 
      Dated:  

 

5



--------------------------------------------------------------------------------



 



ATTACHMENT C TO ENROLLMENT FORM
See EXHIBIT 1.2.2.3

6



--------------------------------------------------------------------------------



 



ATTACHMENT D TO ENROLLMENT FORM
AUTHORIZATION FOR RELEASE OF MEDICAL RECORDS PURSUANT TO
45 C.F.R. § 164.508 (HIPAA)
     Patient Name:                                         
     Date of Birth:                                         
     Social Security Number:                                         
     Litigation Case No.                                         
I hereby authorize


 


 


 


 
     to release all existing medical records regarding the above-named person’s
medical care, treatment, physical condition, and/or medical expenses to the to
                                         [Merck & Co.,Inc., the Claims
Administrator, the Special Master (and any Deputy Special Master) for the
Program, the Chief Administrator for the Program, members of the Gate Committee
for the Program, all other persons provided for under the terms of the Agreement
to consider claims], and their respective attorneys, agents, servants, employees
and independent auditors, the medical or other documentation required for
approval of an award under the Program. These records shall be used or disclosed
solely in connection with the currently pending Vioxx litigation or claims
Resolution Program under the Settlement Ageement dated November ___, 2007,
involving the person named above. This authorization shall cease to be effective
as of the date on which the above-named person’s Vioxx litigation or claim
concludes. The Receiving Parties shall return or destroy the protected health
information (including all copies made) at the end of the above-named person’s
litigation or claim.
     I understand that the health information being used/disclosed may include
information relating to the diagnosis and treatment of Human Immunodeficiency
Virus (HIV), Acquired Immune Deficiency Syndrome (AIDS), sexually transmitted
disease and drug and alcohol disorders.
     This authorization also may include x-ray reports, CT scan reports, MRI
scans, EEGs, EKGs, sonograms, arteriograms, discharge summaries, photographs,
surgery consent forms, admission and discharge records, operation records,
doctor and nurses notes (excluding psychotherapy notes maintained separately
from the individual’s medical record that document or

7



--------------------------------------------------------------------------------



 



analyze the contents of conversation during a private counseling session or a
group, joint, or family counseling session by referring to something other than
medication prescription and monitoring, counseling session start and stop times,
the modalities and frequencies of treatment furnished, results of clinical
tests, and any summary of the following items: diagnosis, functional status, the
treatment plan, symptoms, prognosis and progress), prescriptions, medical bills,
invoices, histories, diagnoses, narratives, and any correspondence/memoranda and
billing information. It also includes, to the extent such records currently
exist and are in your possession, insurance records, including Medicare/Medicaid
and other public assistance claims, Forms, statements, eligibility material,
claims or claim disputes, resolutions and payments, medical records provided as
evidence of services provided, and any other documents or things pertaining to
services furnished under Title XVII of the Social Security Act or other forms of
public assistance (federal, state, local, etc.). This listing is not meant to be
exclusive.
     This will further authorize you to provide updated medical records, x-rays,
reports or copies thereof to the above Receiving Parties until the conclusion of
the litigation or claim. I understand that I have the right to revoke in writing
my consent to this disclosure at any time, except to the extent that the
above-named facility or provider already has taken action in reliance upon this
authorization, or if this authorization was obtained as a condition of obtaining
insurance coverage. I further understand that the above-named facility or
provider cannot condition the provision of treatment, payment, enrollment in a
health plan or eligibility for benefits on my provision of this authorization. I
further understand that information disclosed pursuant to this authorization may
be subject to re-disclosure by the recipient to its clients, agents, employees,
consultants, experts, the court, Special Masters and others deemed necessary by
the Receiving Parties to assist in this litigation or claim and may no longer be
protected by HIPAA. I further reserve the right to request the return or
redaction of sensitive or embarrassing information, not germane to the
litigation or claim that is disclosed to the Receiving Parties.
     Any photostatic copy of this document shall have the same authority as the
original, and may be substituted in its place. Copies of these materials are to
be provided at the expense of [Claims Administrator] or Merck & Co., Inc..

                  Dated this       day of
                                        , 200         
 
           
 
  Signature:  

 
[PATIENT OR REPRESENTATIVE]    
 
           
 
  Print Name:  

 
   

If you are signing this authorization as a representative on behalf of the
patient identified at the top of this form, please describe your relationship to
the patient and your authority to act on his/her behalf:
You must attach proper documentation (e.g., power of attorney, letters of
administration) authorizing you to act in this representative capacity.

8



--------------------------------------------------------------------------------



 



ATTACHMENT E TO ENROLLMENT FORM
AUTHORIZATION FOR RELEASE OF EMPLOYMENT RECORDS
(For claims of lost wages, earnings or earning capacity.)
Employee’s Name:                                         
Date of Birth:                                         
Social Security Number:                                         
Litigation Case No.                                         
I hereby authorize


 


 


 


 
to release all existing records and information in its possession regarding the
above-named person’s employment, income and education to
                                         [Merck & Co.,Inc., the Claims
Administrator, the Special Master (and any Deputy Special Master) for the
Program, the Chief Administrator for the Program, members of the Gate Committee
for the Program, all other persons provided for under the terms of the Agreement
to consider claims] (“Receiving Parties”). These records shall be used or
disclosed solely in connection with the currently pending Vioxx litigation or
claim involving the person named above. This authorization shall cease to be
effective as of the date on which the above-named person’s Vioxx litigation or
claim concludes.
     I understand that this authorization includes the above-named person’s
complete employment personnel file (including attendance reports, performance
reports, W-4 forms, W-2 forms, medical reports, workers’ compensation claims),
and also includes all other records relating to employment, past and present,
all records related to claims for disability, and all educational records
(including those relating to courses taken, degrees obtained, and attendance
records). This listing is not meant to be exclusive.
     Any photostatic copy of this document shall have the same authority as the
original, and may be substituted in its place. Copies of these materials are to
be provided at the expense of [Claims Administrator] or Merck & Co., Inc..

9



--------------------------------------------------------------------------------



 



                  Dated this       day of
                                        , 200         
 
           
 
  Signature:  

 
   
 
      [PATIENT OR REPRESENTATIVE]    
 
           
 
  Print Name:  

 
   

If you are signing this authorization as a representative on behalf of the
employee identified at the top of this form, please describe your relationship
to the employee and your authority to act on his/her behalf:
You must attach proper documentation (e.g., power of attorney, letters of
administration) authorizing you to act in this representative capacity.

10



--------------------------------------------------------------------------------



 



ATTACHMENT F TO ENROLLMENT FORM
CERTIFICATION OF FINAL ENROLLMENT
     This Certification of Final Enrollment pertains to the Settlement Agreement
(“the Agreement”) dated November ___, 2007, and Exhibit 17.1.29 to that
Agreement, “Enrollment Form,” incorporated herein by reference.
     In accordance with and subject to Section 1.2 of the Agreement, this
certifies that I, the undersigned, have, as of the date set forth below,
complied with all of the requirements of the Enrollment Form as to each Eligible
Claimant for whom I serve as Primary Counsel.
     In accordance with and subject to Section 1.2 of the Agreement, I further
certify that all Eligible Claimants in whose claims I have a financial interest
have either (i) been enrolled in the Resolution Program as claims for which I am
the Primary Attorney or (ii) been enrolled in the Resolution Program by each
such Eligible Claimant’s Primary Attorney for claims where I am not the Primary
Attorney.

     
Dated:
 

 


 
  [Plaintiffs’/Claimants’ Attorney Name]
 
  [Law Firm Name]
 
  [Address]
 
  [City/Town, State, Zip Code]
 
  [Area Cod/Phone Number]
 
  [Area Code/Fax Number]
 
  [Email address]

11



--------------------------------------------------------------------------------



 



Exhibit 17.1.29
 
 

ESCROW AGREEMENT

Among

Merck & Co., Inc.

The Counsel Listed on the Signatures Pages Hereto,

And

[ ], as the Escrow Agent

Dated as of [ ], 2007

 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page Article I Establishment of Escrow Fund     1  
1.1
  Establishment of Escrow Fund; Sub-Funds     1  
1.2
  Purposes of the Escrow Fund     2  
1.3
  Agreement of the NPC     2   Article II Escrow Agent     2  
2.1
  Qualification to Serve     2  
2.2
  Term of Service     2  
2.3
  Appointment of Successor Escrow Agent     2  
2.4
  Compensation and Expenses of Escrow Agent     3  
2.5
  Merger, Conversion, Consolidation or Succession to Business of Escrow Agent  
  3  
2.6
  Indemnification/Liability of Escrow Agent     3  
2.7
  Reliance By Escrow Agent; Duties And Rights     4  
2.8
  Escrow Agent May Consult Advisors     5   Article III Funding of the Escrow
Fund     5  
3.1
  Funding of the Escrow Fund     5   Article IV Investments, Payments and
Administration of the Escrow Fund     5  
4.1
  Investments and Distributions     5  
4.2
  Payments     6  
4.3
  Accounting and Reporting     7  
4.4
  Certain Letter of Credit Matters     8  
4.5
  Termination of Escrow Provisions and Escrow Fund     8   Article V Tax Matters
    8  

i 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                      Page
5.1
  Characterization     8  
5.2
  Information     8   Article VI General Provisions     9  
6.1
  Notice by Parties     9  
6.2
  Governing Law     10  
6.3
  Dispute Resolution     10  
6.4
  Waiver of Inconsistent Provisions of Law; Severability     11  
6.5
  Facsimile Signatures     11  
6.6
  Construction     12  
6.7
  Entire Agreement     12  
6.8
  Headings; References     12  
6.9
  No Third Party Beneficiaries; Assignment     12  
6.10
  Amendments     13  
6.11
  Counterparts     13  
6.12
  Certain Payments     13  
6.13
  Amendments to the Settlement Agreement; Claims Administrator     13  
6.14
  No Claims     13  
6.15
  Customer Identification and TIN Certification     13  
6.16
  Further Assurances     14   Article VII Definitions     14  
7.1
  Definitions     14  
7.2
  Cross Reference of Other Definitions     16  

ii 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
          ESCROW AGREEMENT, dated as of [___], 2007, among (i) Merck & Co.,
Inc., a New Jersey corporation (together with its successors and assigns,
“Merck”), (ii) the counsel listed in the signature pages hereto under the
heading “Negotiating Plaintiffs’ Counsel” (collectively, the “NPC”), and
(iii) the Escrow Agent named on the signature pages hereto (the “Escrow Agent”;
Merck, the NPC and the Escrow Agent, each a “Party” and collectively the
“Parties”).
          All capitalized terms used in this Agreement and not otherwise defined
herein, including in Article VII, shall have the meanings assigned to them in
the Settlement Agreement (as defined below).
Recitals
          A. Merck and the NPC entered into that certain Settlement Agreement,
dated as of November 8, 2007 (as the same may be amended or modified from time
to time, the “Settlement Agreement”).
          B. The Settlement Agreement provides, among other things, that Merck
shall make certain payments into an escrow account established pursuant to this
Agreement and maintained by the Escrow Agent and for the Escrow Agent to make
certain payments out of such escrow account pursuant to the terms of the
Settlement Agreement and this Agreement.
          Merck, the NPC and the Escrow Agent hereby agree as follows:
Article I
Establishment of Escrow Fund
     1.1 Establishment of Escrow Fund; Sub-Funds
          1.1.1 The Escrow Agent hereby establishes a segregated escrow account
in connection with this Agreement (the “Escrow Fund”). In no event shall any
funds in the Escrow Fund be commingled with any other funds or monies held by
the Escrow Agent or any of its affiliates. The Escrow Fund shall be maintained
and administered by the Escrow Agent in accordance with this Agreement.
          1.1.2 The Escrow Agent hereby establishes (i) the Administrative
Expenses Fund, (ii) the MI Settlement Fund and (iii) the IS Settlement Fund. Any
reference herein to the Escrow Fund shall include the Sub-Funds.
          1.1.3 The Settlement Parties hereby appoint the Escrow Agent to act as
escrow agent with respect to the Escrow Fund and the Escrow Agent hereby accepts
such appointment and agrees to accept and hold in escrow all assets transferred
to the Escrow Fund under this Agreement.

 



--------------------------------------------------------------------------------



 



          1.1.4 The Escrow Agent hereby accepts the payment, contribution,
transfer and assignment of all assets, whether heretofore or hereafter received
from Merck or the Claims Administrator, as assets of the Escrow Fund and agrees
to receive, hold, settle, invest, liquidate and distribute such assets, in
accordance with the provisions of this Agreement and the Settlement Agreement.
     1.2 Purposes of the Escrow Fund
     The sole purposes of the Escrow Fund are to:
          1.2.1 receive, hold in escrow, safe-keep and invest amounts deposited
under this Agreement; and
          1.2.2 make payments, distributions and transfers among and from the
Sub-Funds in accordance with this Agreement.
     1.3 Agreement of the NPC
          Any provision of this Agreement requiring the agreement, consent or
notice of the NPC with respect to any matter shall be deemed satisfied if a
majority in number of the NPC agree, consent or notify as to such matter. Any
such agreement, consent or notice shall include a certification by its NPC
signatories that such NPC signatories constitute a majority in number of the
NPC.
Article II
Escrow Agent
     2.1 Qualification to Serve
          There shall be one Escrow Agent maintaining the Escrow Fund. The
Escrow Agent shall be a major money center bank organized and doing business
under the laws of the United States of America, any state thereof or the
District of Columbia, authorized under such laws to maintain escrow accounts,
having a combined capital and surplus of at least $500,000,000, and subject to
supervision and examination by a federal or state authority.
     2.2 Term of Service
          The Escrow Agent shall serve until termination of this Agreement in
accordance with Section 4.5, subject to its resignation or removal as set forth
herein. The Escrow Agent may (i) resign at any time on at least sixty (60) days’
prior written notice of resignation to the Settlement Parties or (ii) be removed
and replaced at any time on at least thirty (30) days’ prior written notice to
the Escrow Agent by Merck, provided, however, that, in each case, the
resignation shall not become effective until a successor Escrow Agent has been
appointed hereunder.
     2.3 Appointment of Successor Escrow Agent.

2



--------------------------------------------------------------------------------



 



          2.3.1 In the event of a resignation or removal of the Escrow Agent,
the NPC shall appoint a successor Escrow Agent with the consent of Merck (such
consent not to be unreasonably withheld). If, upon resignation of the Escrow
Agent, a successor Escrow Agent has not been appointed within 60 days after
written notice of the resignation of the Escrow Agent, the Escrow Agent may
apply to any court of competent jurisdiction for appointment of a successor
Escrow Agent. A successor Escrow Agent must meet the qualifications set forth in
Section 2.1.
          2.3.2 Any successor Escrow Agent, whether appointed by a court or by
the NPC, shall execute and deliver to the predecessor Escrow Agent an instrument
accepting such appointment, and thereupon such successor Escrow Agent, without
further act, shall become vested with all the estates, properties, rights,
powers, duties and trusts of the predecessor Escrow Agent hereunder with like
effect as if originally named as the “Escrow Agent” herein. Notwithstanding the
foregoing, upon the written request of the successor Escrow Agent, Merck or the
NPC, the predecessor Escrow Agent shall execute and deliver an instrument
transferring to such successor Escrow Agent, all the estates, properties,
rights, powers and trusts of such predecessor Escrow Agent, and such predecessor
Escrow Agent shall duly assign, transfer, deliver and pay over to such successor
Escrow Agent any property or moneys then held by such predecessor Escrow Agent.
          2.3.3 In the event any successor Escrow Agent is appointed hereunder,
the fees theretofore paid to the predecessor Escrow Agent shall be prorated
between the predecessor Escrow Agent and the successor Escrow Agent for any
unexpired portion of the period to which such fees relate.
     2.4 Compensation and Expenses of Escrow Agent
          The Escrow Agent shall be compensated for performing its services
under this Agreement in the manner and in the amount agreed between it and Merck
from time to time. The Escrow Agent shall also be reimbursed as agreed between
it and Merck from time to time for any reasonable and documented out-of-pocket
expenses related to performing such services and for the reasonable costs of any
agents or attorneys retained by the Escrow Agent in accordance with this
Agreement.
     2.5 Merger, Conversion, Consolidation or Succession to Business of Escrow
Agent
          Any corporation into which the Escrow Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Escrow Agent shall be a party,
or any corporation succeeding to the corporate escrow business of the Escrow
Agent, shall be the successor of the Escrow Agent hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, provided, however, that such corporation shall be eligible under
the provisions of Section 2.1 hereof. Such successor Escrow Agent shall be bound
to the fees and expenses agreed between the Escrow Agent and Merck.
     2.6 Indemnification/Liability of Escrow Agent

3



--------------------------------------------------------------------------------



 



          2.6.1 So long as the Escrow Agent acts in accordance with this
Agreement, the Escrow Agent and its officers, directors, employees and agents
(each an “Indemnified Party”) shall be indemnified by Merck against any
expenses, costs and fees (including reasonable attorneys’ fees and expenses),
judgments, awards, costs, amounts paid in settlement, and liabilities of all
kinds (collectively, Losses” ) incurred by the Indemnified Party resulting from
any threatened, pending, or completed action, suit or proceeding of any kind,
whether civil, administrative or arbitrative, brought by or against the
Indemnified Party (i) with respect to the Escrow Agent, by reason of the Escrow
Agent serving or having served as Escrow Agent, or (ii) with respect to any
other Indemnified Party, by reason of such Indemnified Party serving or having
served in any capacity at the request of and on behalf of the Escrow Agent in
connection with this Agreement (a “Proceeding”), provided, in each case, that
such Indemnified Party acted in good faith, without negligence or willful
misconduct.
          2.6.2 Any term of Section 2.6.1 to the contrary notwithstanding, Merck
shall not have any liability or obligation to any particular Indemnified Party
under Section 2.6.1 with respect to any Losses which may be imposed on or
incurred by such Indemnified Party in connection with the settlement of any
Proceeding entered into by such Indemnified Party, or as the result of such
Indemnified Party ceasing to diligently defend against any Proceeding, in each
case without the prior written consent of the Merck. Merck shall not
unreasonably withhold or delay its consent to the settlement of any Proceeding.
     2.7 Reliance By Escrow Agent; Duties And Rights
          2.7.1 If at any time the Escrow Agent shall need clarification about
an action to be taken or omitted in connection with a notice it receives
hereunder, the Escrow Agent shall be entitled to request clarification from the
Person(s) providing such notice and shall, as between itself and such Person, be
entitled to rely on such clarification.
          2.7.2 No provision of this Agreement shall be construed to relieve the
Escrow Agent from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct except that:
               2.7.2.1 neither the Escrow Agent nor any of its affiliates shall
have authority or duty to manage or select the investment securities or other
assets of the Escrow Fund;
               2.7.2.2 neither the Escrow Agent nor any of its affiliates shall
be required to diversify the assets of the Escrow Fund and shall not incur
personal liability whatsoever, in tort, contract, or otherwise, due to any such
lack of diversification of the assets of the Escrow Fund;
               2.7.2.3 no successor Escrow Agent shall be in any way responsible
for the acts or omissions of any predecessor Escrow Agent in office prior to the
date on which such successor becomes the Escrow Agent; and

4



--------------------------------------------------------------------------------



 



               2.7.2.4 no Escrow Agent shall be liable except for the
performance of such duties and obligations as are specifically set forth herein
and such duties and obligations as are reasonably incidental thereto and no
implied covenants or obligations shall be read into this Agreement against the
Escrow Agent.
          2.7.3 The Escrow Agent may conclusively rely, as to the truth of
statements and correctness of the opinions or statements expressed therein,
upon, and shall be protected in acting (in accordance with, and subject to, the
terms hereof) upon, any certificate, notice or report furnished to the Escrow
Agent hereunder and believed by it to be genuine and to have been signed or
presented by the proper Person or Persons, but the Escrow Agent shall be under a
duty to examine the same to determine whether, to the extent applicable, they
conform to this Agreement. Without limitation, the Escrow Agent may require
Merck and NPC to provide to it from time to time such certifications of
authorized signatories of Merck, the NPC and/or the Claims Administrator as the
Escrow Agent reasonably may request. For the avoidance of doubt, nothing in this
Section qualifies Section 4.2.3.
     2.8 Escrow Agent May Consult Advisors
          The Escrow Agent may consult with and is entitled to retain its own
counsel, professionals or other agents to advise it in connection with its
duties hereunder. The Escrow Agent shall be entitled to rely on the advice or
opinion of such counsel, professionals and agents and such advice or opinion
shall be complete protection in respect of any action taken or suffered by the
Escrow Agent in good faith and in reliance on and in accordance with such advice
or opinion.
Article III
Funding of the Escrow Fund
     3.1 Funding of the Escrow Fund
          Concurrently with the making of any transfer to the Escrow Agent
pursuant to the Settlement Agreement, Merck or (in respect of any Letter of
Credit) the Claims Administrator shall notify the Escrow Agent and the NPC of
such transfer and such notice shall specify the Sub-Fund into which the Escrow
Agent must deposit such transferred funds (or the allocation of such transferred
funds among the Sub-Funds).
Article IV
Investments, Payments and Administration of the Escrow Fund
     4.1 Investments and Distributions
          4.1.1 The Escrow Agent shall invest any cash held in the Escrow Fund
solely in Permitted Investments in accordance with a notice delivered, from time
to time, by Merck to the Escrow Agent (an “Investment Direction”). Any
Investment Direction shall constitute a standing instruction and shall remain in
effect unless and until, and to the extent, it is revoked by Merck in a
subsequent Investment Direction. In the absence of any Investment Direction, the
Escrow Agent shall invest any cash deposits it receives

5



--------------------------------------------------------------------------------



 



hereunder in direct obligations of, or obligations fully guaranteed by, the
United States of America or any agency thereof, with a maturity of not more than
30 days, until it receives a contrary Investment Direction.
          4.1.2 The Escrow Agent shall be responsible for tracking any interest
or other income earned on funds deposited into the Escrow Fund (the “Earnings”),
for each Sub-Fund. The Escrow Agent shall not be responsible for any loss of
principal or interest resulting from making or disposing of any investments made
in accordance with an Investment Direction (the “Losses”), except any such
investment where the Escrow Agent, in its individual capacity, is the obligor.
          4.1.3 Any investment securities, in book-entry form, purchased by the
Escrow Agent pursuant to this Agreement shall be delivered to the Escrow Agent’s
book-entry account at a Federal Reserve Bank or at a Depository Trust Company.
In connection with each investment made by the Escrow Agent in book-entry
securities, the Escrow Agent shall take such actions as are contemplated by
Article 8 of the applicable state’s Uniform Commercial Code, to maintain control
over such investment securities sufficient to make the Escrow Agent’s interest
therein senior to any adverse claim, to the full extent such senior interest can
be legally established and enforced pursuant to the said Article 8.
          4.1.4 On the last Business Day of each calendar month, the Escrow
Agent shall transfer (i) an amount equal to the Net Investment Earnings with
respect to the MI Settlement Fund for such calendar month from such Sub-Fund to
the Administrative Expenses Fund and (ii) an amount equal to the Net Investment
Earnings with respect to the MI Settlement Fund for such calendar month from
such Sub-Fund to the Administrative Expenses Fund.
          4.1.5 The Escrow Agent will (i) transfer funds from the Administrative
Expenses Fund to the MI Settlement Fund and/or the IS Settlement Fund and/or
(ii) pay over to Merck funds contained in the Administrative Expenses Fund, in
each case as may be directed in any joint direction of Merck and the NPC from
time to time. After the receipt by the Escrow Agent of any such direction, the
Escrow Agent will cease making the transfers set forth in Section 4.1.4.
          4.1.6 The Escrow Agent will pay over funds from the MI Settlement Fund
and/or the IS Settlement Fund in accordance with directions to such effect
delivered to it from time to time by the Claims Administrator, which directions
specify that they are being given pursuant to Section 5.3.6 of the Settlement
Agreement.
     4.2 Payments.
          4.2.1 The Escrow Agent shall promptly (and in any event within one (1)
Business Day following receipt) provide to Merck by electronic mail a pdf copy
of any Payment Report that the Escrow Agent receives.
          4.2.2 Subject to having sufficient funds on hand in the applicable
Sub-Fund and subject to Section 4.2.3, on or promptly after the thirteenth
(13th) Business Day following receipt by the Escrow Agent of any particular
Payment Report, the Escrow

6



--------------------------------------------------------------------------------



 



Agent shall pay (i) out of the Administrative Expenses Fund, the various
specific payments specified in such Payment Report as “Administrative Expenses
Payables”, (ii) out of the MI Settlement Fund, the various specific payments
specified in such Payment Report as “MI QPC Payables”, and (iii) out of the IS
Settlement Fund, the various specific payments specified in such Payment Report
as “IS QPC Payables”. If the Escrow Agent does not have sufficient funds on hand
in any particular Sub-Fund to make all of the payments to be made out of such
Sub-Fund pursuant to the preceding sentence, the Escrow Agent will (i) in the
case of any such shortfall in the Administrative Expenses Fund, pay the
Administrative Expenses Payables pro rata according to the respective amounts
thereof to the extent of the funds available in the Administrative Expenses
Fund, and (ii) in the case of any such shortfall in a Settlement Fund, make full
payment of such MI QPC Payables or IS QPC Payables, as the case may be, selected
by it in such manner as it deems equitable, as it has the funds in such
Settlement Fund to pay (as opposed to making pro rata Settlement Payments).
Payments pursuant to this Section 4.2.2 shall be made in such manner, and to
such accounts and/or in such names, as shall be specified in the Payment Report.
          4.2.3 In the event that Merck disputes any payment contemplated under
any Payment Report (any such disputed payment, a “Disputed Payment”), Merck
shall notify the Escrow Agent in writing of such dispute (such notice of
dispute, an “Merck Dispute Notice”). The Escrow Agent promptly shall deliver to
the NPC and the Claims Administrator a copy of any Merck Dispute Notice that the
Escrow Agent receives. The provisions of Section 4.2.2 to the contrary
notwithstanding, if the Escrow Agent receives an Merck Dispute Notice, the
Escrow Agent shall not thereafter make the Disputed Payment specified therein
out of the Escrow Fund pending further joint direction from Merck and the NPC or
a relevant resolution of the dispute pursuant to Article 8 of the Settlement
Agreement.
          4.2.4 The Escrow Agent shall have the right to liquidate, at any time,
any investment made pursuant to this Agreement in order to make required
payments pursuant to this Agreement.
     4.3 Accounting and Reporting.
          4.3.1 Promptly after the end of each calendar month, the Escrow Agent
shall submit to Merck, the NPC and the Claims Administrator a report, in such
form and in such detail as Merck reasonably from time to time may specify (an
“Escrow Funds Report”), itemizing and certifying, in such form and in such
detail as Merck from time to time reasonably may specify, all payments or
transfers out of the Escrow Fund during the preceding calendar month, the Net
Investment Earnings transferred to the Administrative Expenses Fund during the
preceding calendar month and the balance on hand in each Sub-Fund as of the end
of such calendar month.
          4.3.2 Without limitation of Section 4.3.1, promptly upon any request
therefor from Merck, the Escrow Agent shall inform Merck of the balance on hand
in each Sub-Fund as of the most recent practicable date.

7



--------------------------------------------------------------------------------



 



     4.4 Certain Letter of Credit Matters.
          If Merck shall have notified the Escrow Agent that any Letter of
Credit is outstanding pursuant to the Settlement Agreement, then thereafter the
Escrow Agent promptly (but in any event within one (1) Business Day following
receipt) notify the Claims Administrator by telephone and by electronic mail
(according to contact information provided to the Escrow Agent by the Claims
Administrator or Merck from time to time) of the Escrow Agent’s receipt of any
deposit of funds by Merck into MI Settlement Fund or the IS Settlement Fund, and
of the amount thereof. The Escrow Agent will send a copy of any such electronic
mail notification to Merck.
     4.5 Termination of Escrow Provisions and Escrow Fund
          4.5.1 This Agreement shall terminate:
               4.5.1.1 upon disbursement of all the funds in the Escrow Fund at
any time after receipt of a notice pursuant to Section 4.1.5;
               4.5.1.2 by mutual consent of Merck and the NPC; or
               4.5.1.3 upon payment of all funds in the Escrow Fund to a
successor to the Escrow Agent in accordance with and subject to Section 2.3 (but
in the case of this Section 4.5.1.3, such termination shall apply only to the
Escrow Agent being replaced).
          4.5.2 Within thirty (30) days after termination of this Agreement, the
Escrow Agent shall render a final accounting of the assets received, paid by and
held in the Escrow Fund and their disposition to each of Merck and the NPC.
Article V
Tax Matters
     5.1 Characterization
          Merck and the NPC agree to characterize the Escrow Fund for federal,
state and local income tax purposes in such manner as is reasonably determined
by Merck, including as a “qualified settlement fund” within the meaning of
Treasury Regulation Section 1.468B-1 or as a grantor trust pursuant to an
election under Treasury Regulation Section 1.468B-1(k) or otherwise. Any Taxes
payable by the Escrow Agent as a result of treatment of the Escrow Fund as a
taxable entity under the qualified settlement fund rules or otherwise shall be
treated as Administrative Expenses.
     5.2 Information
          The Escrow Agent and Merck shall timely provide the other with such
material and relevant information as and to the extent reasonably requested by
the other party in connection with any tax filing or the payment of any taxes or
any private letter ruling regarding the tax status of the Escrow Fund.

8



--------------------------------------------------------------------------------



 



Article VI
General Provisions
     6.1 Notice by Parties
          All notices or other communications required or permitted hereunder
shall be given in writing and given (i) by certified or registered mail, return
receipt requested, nationally recognized overnight delivery service, such as
Federal Express, or facsimile (or like transmission) with confirmation of
transmission by the transmitting equipment or personal delivery against receipt
to the party to whom it is given, in each case, at such party’s address or
facsimile number set forth below or such other address or facsimile number as
such party may hereafter specify by notice to the other parties hereto given in
accordance herewith, or (ii) to the extent specified hereunder, by electronic
mail to the electronic mail address specified below or such other electronic
mail address as such party may hereafter specify by notice to the other parties
hereto given in accordance herewith. Any such notice or other communication
shall be deemed to have been given as of the date so personally delivered or
transmitted by facsimile or like transmission, on the next Business Day when
sent by overnight delivery service, five (5) Business Days after the date so
mailed if by certified or registered mail, or when capable of being accessed at
the electronic mail address specified below when so delivered by electronic
mail, provided that if any such date on which any such notice or other
communication shall be deemed to have been given is not a Business Day, then
such notice or other communication shall be deemed to have been given as of the
next following Business Day:
          6.1.1
          If to Merck:
Bruce N. Kuhlik
Senior Vice President and General Counsel
Merck & Co., Inc.
One Merck Drive
P.O. Box 100(WS3A-15)
Whitehouse Station, NJ 08889-0100
Telecopier: (908) 735-1244
Email: Bruce_Kuhlik@Merck.
          6.1.2
          If to the NPC:
Andy D. Birchfield Jr.
Beasley, Allen, Crow, Methvin, Portis & Miles, P.C.
218 Commerce Street
Montgomery, AL 36104
Telecopier: (334) 954-7555

Russ M. Herman
Herman, Herman, Katz & Cotlar, LLP

9



--------------------------------------------------------------------------------



 



820 O’Keefe Avenue
New Orleans, Louisiana 70113-1116
Telecopier: (504) 561-6024

Christopher A. Seeger
Seeger Weiss LLP
One William Street
New York, NY 10004
Telecopier: (212) 584-0799
          6.1.3
          If to the Escrow Agent:
          [                    ]
     6.2 Governing Law
          This Agreement shall be governed by and construed in accordance with
the law of New York without regard to any choice-of-law rules that would require
the application of the law of another jurisdiction.
     6.3 Dispute Resolution
          6.3.1 Any dispute that arises under or otherwise in connection with
this Agreement shall be submitted to the Chief Administrator. If any such
dispute is brought to the Chief Administrator, each party hereto who has a stake
shall have 15 days (or as the Chief Administrator shall otherwise order) to
submit papers and supporting evidence and to be heard on oral argument if the
Chief Administrator desires oral argument.
          6.3.2 If the Chief Administrator concludes, for whatever reason, that
he should not determine an issue arising under this Agreement or otherwise in
connection with this Agreement, the Special Master shall sit as a binding
arbitration panel to decide the issue.
               6.3.2.1 In such instances, any party may serve a demand for
arbitration on the Special Master and all parties who have a stake in the issue
disputed. Service shall be effected by regular and certified mail. Service shall
be complete upon mailing.
               6.3.2.2 The parties who have a stake in the issue disputed and
who participate in the arbitration shall agree upon appropriate rules to govern
the arbitration. If the parties cannot agree on appropriate rules within ten
(10) Business Days of the service of the notice of demand, the applicable rules
shall be the American Arbitration Association’s Commercial Arbitration Rules
that are effective on the date of the notice of demand, exclusive of the
requirement that the American Arbitration Association administer the
arbitration.

10



--------------------------------------------------------------------------------



 



               6.3.2.3 In deciding the issue disputed, the Chief Administrator’s
prior decisions on analogous matters shall bind the Special Master. Where the
Chief Administrator has not decided an analogous matter, the Special Master
shall apply the substantive law specified in Section 6.2, without regard to that
jurisdiction’s choice-of-law rules.
     6.4 Waiver of Inconsistent Provisions of Law; Severability
          6.4.1 To the fullest extent permitted by applicable law, each Party
waives any provision of law (including the common law), which renders any
provision of this Agreement invalid, illegal or unenforceable in any respect.
          6.4.2 Any provision of this Agreement which is prohibited or
unenforceable to any extent or in any particular context shall be ineffective,
but such ineffectiveness shall be limited as follows: (i) if such provision is
prohibited or unenforceable only in or as it relates to a particular
jurisdiction, such provision shall be ineffective only in or as it relates to
(as the case may be) such jurisdiction and only to the extent of such
prohibition or unenforceability, and such prohibition or unenforceability in or
as it relates to (as the case may be) such jurisdiction shall not otherwise
invalidate or render unenforceable such provision (in such or any other
jurisdiction); (ii) if (without limitation of, and after giving effect to,
clause (i)) such provision is prohibited or unenforceable only in a particular
context (including only as to a particular Person or Persons or under any
particular circumstance or circumstances), such provision shall be ineffective,
but only in such particular context; and (iii) without limitation of clauses
(i) or (ii), such ineffectiveness shall not invalidate any other provision of
this Agreement. Without limitation of the preceding sentence, it is further the
desire, and intent and agreement, of the Parties that if the Chief Administrator
(or, if applicable pursuant to Section 6.3.2, the Special Master) determines
that any provision of this Agreement is prohibited or unenforceable to any
extent or in any particular context but in some modified form would be
enforceable, the Chief Administrator (or, if applicable pursuant to
Section 6.3.2, the Special Master) shall have the power to, and shall,
(x) modify such provision for purposes of such proceeding in accordance with
clauses (i), (ii) and (iii) of the preceding sentence and otherwise to the
minimum extent necessary so that such provision, as so modified, may then be
enforced in such proceeding, and (y) enforce such provision, as so modified
pursuant to clause (x), in such proceeding. In any event, upon any such
determination that any term or other provision is invalid, illegal or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable law. Nothing in this
Section 16.4.2 is intended to, or shall, limit (1) Section 6.4.1 or (2) the
intended effect of Section 6.2.
     6.5 Facsimile Signatures
          This Agreement and any amendments thereto, to the extent signed and
delivered by means of a facsimile machine or electronic scan (including in the
form of an Adobe Acrobat PDF file format), shall be treated in all manner and
respects as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.

11



--------------------------------------------------------------------------------



 



     6.6 Construction
          With regard to each and every term and condition of this Agreement,
the Parties understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the Parties desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration shall be given to the issue of which
party thereto actually prepared, drafted or requested any term or condition of
thereof.
     6.7 Entire Agreement
     6.8 Headings; References
          The headings of the Table of Contents, Articles and Sections herein
are inserted for convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement. Any reference
to an Annex shall be deemed to refer to the applicable Annex attached hereto.
The words “include” and “including” and words of similar import when used in
this Agreement or any Annex hereto are not limiting and shall be construed to be
followed by the words “without limitation,” whether or not they are in fact
followed by such words. The definitions contained in, or incorporated into, this
Agreement are applicable to the singular as well as the plural forms of such
terms. Words of any gender (masculine, feminine, neuter) mean and include
correlative words of the other genders. As used herein or in any Annex hereto,
the term “dollars” and the symbol “$”, shall mean United States dollars.
     6.9 No Third Party Beneficiaries; Assignment
          6.9.1 Except with respect to any rights of any Indemnified Party
pursuant to Section 2.6, no provision of this Agreement is intended to create
any third-party beneficiary to this Agreement. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns; provided, however,
that neither this Agreement nor any of the rights, interests, or obligations
hereunder may be assigned by (i) the NPC without the prior written consent of
Merck or (ii) the Escrow Agent without the prior written consent of Merck. Any
assignment in violation of this Section 6.9.1 shall be null and void ab initio.
          6.9.2 For the avoidance of doubt and without limitation of
Section 6.9.1 but also without limitation of the NPC’s right to enforce this
Agreement, no Program Claimant (including any Enrolled Program Claimant or
Qualifying Program Claimant) shall have any right to institute any proceeding,
judicial or otherwise, against Merck or the Escrow Agent to enforce, or
otherwise with respect to, this Agreement.

12



--------------------------------------------------------------------------------



 



     6.10 Amendments
          This Agreement may be amended by an instrument signed by Merck, the
NPC and the Escrow Agent.
     6.11 Counterparts
     This Agreement may be executed in any number of counterparts, each of which
shall be an original and all of which shall together constitute one and the same
instrument. It shall not be necessary for any counterpart to bear the signature
of all Parties hereto.
     6.12 Certain Payments
          Any amount payable pursuant to Section 2.4 or Section 2.6 shall be
deemed to constitute “Administrative Expenses” for purposes of the Settlement
Agreement. Any amount payable pursuant to Section 2.4 or Section 2.6 shall be
paid out of the Administrative Expenses Fund; provided that if the funds in the
Administrative Expenses Fund are not sufficient to entirely pay any such amount
within 60 days of it becoming due and payable then Merck shall directly pay such
unpaid amount to the Escrow Agent.
     6.13 Amendments to the Settlement Agreement; Claims Administrator
          6.13.1 Merck and the NPC shall promptly notify the Escrow Agent of any
amendment or modification to the Settlement Agreement and include in such notice
a copy of any such amendment or modification.
          6.13.2 Merck and the NPC shall promptly apprise the Escrow Agent of
any change in the identity of the “Claims Administrator” under the Settlement
Agreement.
     6.14 No Claims
          In furtherance and not in limitation of 6.9, no Program Claimant (or
his counsel), or other third party, shall have (i) any right, title or interest
in, or any right to execute upon, garnish or attach, the Escrow Fund or any
funds therein in any manner or (ii) any right to compel payment from the Escrow
Fund of any claim or other amount. For the avoidance of doubt, all issues
relating to when Settlement Payments are required to be paid are governed solely
by the Settlement Agreement.
     6.15 Customer Identification and TIN Certification
          6.15.1 To help the government fight the funding of terrorism and money
laundering activities, Federal laws require all financial institutions to
obtain, verify and record information that identifies each individual or entity
that opens an account. Therefore, the Escrow Agent must obtain the name,
address, taxpayer or other government identification number, and other
information, such as date of birth for individuals, for each individual and
business entity that is a party to this Agreement. For individuals signing this
Agreement on their own behalf or on behalf of another, the Escrow Agent requires
a copy of a driver’s license, passport or other form of photo

13



--------------------------------------------------------------------------------



 



identification. For business and other entities that are parties to this
Agreement, the Escrow Agent will require such documents as it deems reasonably
necessary to confirm the legal existence of the entity.
          6.15.2 At the time of or prior to execution of this Agreement, Merck
and the NPC (the “Escrow Parties”) providing a tax identification number for tax
reporting purposes shall provide to the Escrow Agent a completed IRS Form W-9,
and every individual executing this Agreement on behalf of an Escrow Party shall
provide to the Escrow Agent a copy of a driver’s license, passport or other form
of photo identification acceptable to the Escrow Agent. The Escrow Parties agree
to provide to the Escrow Agent such organizational documents and documents
establishing the authority of any individual acting in a representative capacity
as the Escrow Agent may require in order to comply with its established
practices, procedures and policies.
     6.16 Further Assurances
          The Escrow Parties shall execute and deliver any and all such
agreements or other documents, and do all other things, reasonably necessary or
appropriate to carry out fully the provisions of this Agreement and requested
from time to time by the Escrow Agent. Without limitation of the foregoing, the
Escrow Agent may reasonably specify the form of any notice or direction that may
be given to it under Article IV hereof.
Article VII
Definitions
     7.1 Definitions.
          For the purposes of this Agreement, the following terms (designated by
initial capitalization throughout this Agreement) shall have the meanings set
forth in this Section.
          7.1.1 “Administrative Expenses Fund” means a segregated sub-account of
the Escrow Fund for the purpose of separately holding and administering any
amount transferred by Merck or (in respect of any Letter of Credit) the Claims
Administrator pursuant to the Settlement Agreement and specified pursuant to
Section 3.1 that it must be deposited into the Administrative Expenses Fund.
          7.1.2 “IS Pro Rata Share” means the quotient of the IS Aggregate
Settlement Amount divided by the Overall Aggregate Settlement Amount.
          7.1.3 “MI Pro Rata Share” means the quotient of the MI Aggregate
Settlement Amount divided by the Overall Aggregate Settlement Amount.
          7.1.4 “MI Settlement Fund” means a segregated sub-account of the
Escrow Fund for the purpose of separately holding and administering any amount
transferred by Merck or (in respect of any Letter of Credit) the Claims
Administrator pursuant to the Settlement Agreement and specified pursuant to
Section 3.1 that it must be deposited into the MI Settlement Expenses Fund.

14



--------------------------------------------------------------------------------



 



          7.1.5 “Moody’s” means Moody’s Investors Service, Inc.
          7.1.6 “Net Investment Earnings” means, with respect to any specified
period, the Earnings minus the Losses, in each case for such period, provided
that if, with respect to any specified period, such amount would (but for this
proviso) be a negative number, “Net Investment Earnings” for such specified
period shall be deemed to equal zero and such negative amount shall be carried
over into the calculation of “Net Investment Earnings” with respect to the
immediately following specified period.
          7.1.7 “Payment Report” has the meaning ascribed to such term in the
Settlement Agreement, provided that the form of Payment Report also must be in a
form reasonably satisfactory to the Escrow Agent.
          7.1.8 “IS Settlement Fund” means a segregated sub-account of the
Escrow Fund for the purpose of separately holding and administering any amount
transferred by Merck or (in respect of any Letter of Credit) the Claims
Administrator pursuant to the Settlement Agreement and specified pursuant to
Section 3.1 that it must be deposited into the IS Settlement Expenses Fund.
          7.1.9 “Permitted Investments” means (i) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States or any agency thereof,
(ii) certificates of deposit or bankers’ acceptances issued, or time deposits
held, or investment contracts guaranteed, by any nationally-recognized
securities dealer or any other commercial bank, trust company, savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof, or of any other country which is a member of the OECD, or a
political subdivision of any such country, and in each case having outstanding
unsecured indebtedness that (on the date of acquisition thereof) is rated AA- or
better by S&P or Aa3 or better by Moody’s (or an equivalent rating by another
nationally-recognized credit rating agency of similar standing if neither S&P
nor Moody’s is then in the business of rating unsecured bank indebtedness),
(iii) obligations with any bank or trust company described in clause (ii),
above, or any nationally-recognized securities dealer, in respect of the
repurchase of obligations of the type described in clause (i), above, provided
that such repurchase obligations shall be fully secured by obligations of the
type described in said clause (i) and the possession of such obligations shall
be transferred to, and segregated from other obligations owned by, such bank or
trust company or such securities dealer, (iv) commercial paper rated (on the
date of acquisition thereof) A-1 or P-1 or better by S&P or Moody’s,
respectively (or an equivalent rating by another nationally-recognized credit
rating agency of similar standing if neither S&P nor Moody’s is then in the
business of rating commercial paper), (v) any eurodollar certificate of deposit
issued by any commercial bank, trust company, savings and loan association or
savings bank organized under the laws of the United States, or any State
thereof, or of any country which is a member of the OECD, or a political
subdivision of any such country, and in each case having outstanding unsecured
indebtedness that (on the date of acquisition thereof) is rated AA- or better by
S&P or Aa3 or better by Moody’s (or an equivalent rating by another
nationally-recognized credit rating agency of similar standing if neither S&P
nor Moody’s is then in the business of rating unsecured

15



--------------------------------------------------------------------------------



 



bank indebtedness), (vi) money market or mutual funds registered under the
Investment Company Act of 1940, as amended, (x) investing in any of the
instruments described in the foregoing clauses (i) through (v) or (y) rated AAA
by S&P or Aaa by Moody’s, (vii) enhanced cash funds, (viii) any other investment
vehicle agreed to, from time to time, by Merck and the NPC or (ix) any
combination of the foregoing clauses (i) through (viii).
          7.1.10 “S&P” means Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.
          7.1.11 “Settlement Parties” means Merck and the NPC.
          7.1.12 “Settlement Funds” means the MI Settlement Fund and the IS
Settlement Fund.
          7.1.13 “Sub-Fund” means any of the Administrative Expenses Fund, the
MI Settlement Fund and the IS Settlement Fund.
     7.2 Cross Reference of Other Definitions.
          Each capitalized term listed below is defined in the corresponding
Section of this Agreement:
INDEX OF TERMS

         
Disputed Payment
    4.2.3  
Earnings
    4.1  
Escrow Agent
  Preamble
Escrow Fund
    1.1.1  
Escrow Funds Report
    4.3  
Escrow Parties
    6.15.1  
Indemnified Party
    2.6.1  
Investment Direction
    4.1  
Losses
    4.1. 2.6.1  
Merck
  Preamble
Merck Dispute Notice
    4.2.3  
NPC
  Preamble
Parties
  Preamble
Party
  Preamble
Proceeding
    2.6.1  
Settlement Agreement
  Recitals

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

            MERCK & CO., INC.
      By:           Name:           Title:           NEGOTIATING PLAINTIFFS’
COUNSEL
            Andy D. Birchfield Jr.       Beasley, Allen, Crow, Methvin, Portis &
Miles, P.C.                    Edward F. Blizzard       Blizzard, McCarthy &
Nabers, LLP                    Thomas V. Girardi       Girardi and Keese       
            Russ M. Herman       Herman, Herman, Katz & Cotlar, LLP             
      Arnold Levin       Levin, Fishbein, Sedran & Berman     

[Signature Pages for Escrow Agreement]

                        Christopher A. Seeger       Seeger Weiss LLP       
[ESCROW AGENT]
      By:           Name:           Title:        

[Signature Pages for Escrow Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit 17.1.22
List of Excluded Persons

1.   Thomas Cona v. Merck & Co., Inc., Docket No. A-000077-07 T1, Superior Court
of New Jersey, Appellate Division (Original Docket No. ATL-L-3553-05-MT)   2.  
Carol A. Ernst v. Merck & Co., Inc., Docket No. 14-06-00835-CV, State of Texas
Court of Appeals for the Fourteenth Court of Appeals District (Original Docket
No. 19961*BH02)   3.   Ruby Ledbetter v. Merck & Co., Inc., Docket No.
14-07-0551-CV, State of Texas Court of Appeals for the Fourteenth Court of
Appeals District (Original Docket No. 2005-58543, Master Docket No. 2005-59499)
  4.   John McDarby v. Merck & Co., Inc., Docket No. A-000076-07 T1, Superior
Court of New Jersey, Appellate Division (Original Docket No. ATL-L-1296-05-MT)  
5.   Frederick Humeston v. Merck & Co., Inc., Docket No. ATL-L-2272-03-MT,
presently venued in the Superior Court of New Jersey, Law Division, Atlantic
County   6.   Felicia Garza v. Merck & Co., Inc., No. 04-07-00234-CV, State of
Texas Court of Appeals For the Fourth Court of Appeals District (Original Docket
No. DC-03-84, 229th Judicial District of Starr County, Texas)   7.   Kathleen
Hermans Messerschmidt v. Merck & Co., Inc., No. ATL-L-5520-05 MT, Superior Court
of New Jersey, Law Division, Atlantic County

16